EXHIBIT 10.1
 
Execution Version


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
$77,500,000
 
CREDIT AGREEMENT
 
DATED AS OF OCTOBER 18, 2011
 
AMONG
 
CINEDIGM DIGITAL FUNDING 2, LLC
 
AS THE BORROWER,
 
SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
 
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,
 
NATIXIS NEW YORK BRANCH, AS SYNDICATION AGENT,
 
ING CAPITAL LLC, AS DOCUMENTATION AGENT,
 
AND
 
THE LENDERS PARTY HERETO
 
SG AMERICAS SECURITIES, LLC, ING CAPITAL LLC AND
NATIXIS NEW YORK BRANCH,
AS JOINT LEAD ARRANGERS


SG AMERICAS SECURITIES, LLC AND
NATIXIS NEW YORK BRANCH,
AS JOINT BOOKRUNNERS


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
 

ARTICLE I   DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
1
Section 1.1
Defined Terms
1
Section 1.2
UCC Terms
40
Section 1.3
Accounting Terms and Principles
40
Section 1.4
Payments
40
Section 1.5
Interpretation
40
      ARTICLE II   THE FACILITIES
41
Section 2.1
Commitments for Loans
41
Section 2.2
Borrowing Procedures
43
Section 2.3
Termination or Reduction of Commitments; Repayment of Obligation
44
Section 2.4
Voluntary Prepayments
46
Section 2.5
Mandatory Prepayments
46
Section 2.6
Interest
48
Section 2.7
Conversion and Continuation Options
48
Section 2.8
Fees
49
Section 2.9
Application of Payments
50
Section 2.10
Payments and Computations
51
Section 2.11
Evidence of Debt
52
Section 2.12
Suspension of Eurodollar Rate Option
53
Section 2.13
Breakage Costs; Increased Costs; Capital Requirements
54
Section 2.14
Taxes
55
Section 2.15
Substitution of Lenders
59
Section 2.16
Conversion of Revolving Loans to Delayed Draw Term Loans
60
Section 2.17
Defaulting Lender Adjustments
60
Section 2.18
Increase in Delayed Draw Term Loan Facility
61
Section 2.19
Debt Service Reserve and Debt Service Reserve Account
63
      ARTICLE III   CONDITIONS TO EFFECTIVENESS AND LOANS
63
Section 3.1
Conditions Precedent to Effectiveness
63
Section 3.2
Conditions Precedent to Term Loans
63
Section 3.3
Conditions Precedent to DDTL Termination Date Funding
64
Section 3.4
Conditions Precedent to Revolving Loans
64
      ARTICLE IV   REPRESENTATIONS AND WARRANTIES
65
Section 4.1
Corporate Existence; Compliance with Law
65
Section 4.2
Power and Authority; No Conflicts; Due Execution, Delivery and Enforceability
65
Section 4.3
Ownership of each Loan Party and Subsidiaries of Group Members
66
Section 4.4
Financial Statements
66

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)
Page
Section 4.5
Material Adverse Effect
67
Section 4.6
Solvency
67
Section 4.7
Litigation
67
Section 4.8
Taxes
67
Section 4.9
Margin Regulations
68
Section 4.10
No Burdensome Obligations; No Defaults
68
Section 4.11
Investment Company Act
68
Section 4.12
Labor Matters
68
Section 4.13
ERISA
68
Section 4.14
Environmental Matters
69
Section 4.15
Intellectual Property
69
Section 4.16
Title; Real Property
70
Section 4.17
Full Disclosure
70
Section 4.18
Deposit and Disbursement Accounts
70
Section 4.19
Agreements and Other Documents
71
Section 4.20
DCI Spec Compliance
71
Section 4.21
Material Digital Cinema Deployment Agreements
71
Section 4.22
Priority of Loans
71
Section 4.23
New Build Cineplexes
72
Section 4.24
Second-Run Complexes
72
Section 4.25
Parent Holdings
72
      ARTICLE V   FINANCIAL COVENANTS
72
Section 5.1
Maximum Average Cost per Screen
72
Section 5.2
Minimum Average Recurring Revenue Per Screen
72
Section 5.3
Maximum Consolidated Leverage Ratio
72
Section 5.4
Minimum Consolidated Fixed Charge Coverage Ratio
73
      ARTICLE VI   REPORTING COVENANTS
73
Section 6.1
Financial Statements; Other Information
73
Section 6.2
Other Events
78
Section 6.3
Copies of Notices and Reports
78
Section 6.4
Taxes
78
Section 6.5
Labor Matters
78
Section 6.6
ERISA Matters
79
Section 6.7
Environmental Matters
79
Section 6.8
Lease Adjusted Financials
79
Section 6.9
Other Information
80
      ARTICLE VII   AFFIRMATIVE COVENANTS
80
Section 7.1
Maintenance of Corporate Existence
80

 
 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
Section 7.2
Compliance with Laws, Etc
80
Section 7.3
Payment of Obligations
80
Section 7.4
Maintenance of Property
80
Section 7.5
Maintenance of Insurance
81
Section 7.6
Keeping of Books
81
Section 7.7
Access to Books and Property; Audit Rights
81
Section 7.8
Environmental
82
Section 7.9
Use of Proceeds
82
Section 7.10
Additional Collateral and Guaranties
83
Section 7.11
Cash Management System
84
Section 7.12
Required Hedging
84
Section 7.13
Corporate Separateness
84
Section 7.14
Digital Cinema Deployment Agreements
86
Section 7.15
Exhibitor Agreements
86
Section 7.16
DCI Spec Compliance
86
Section 7.17
Certificates of Insurance
87
Section 7.18
Management Services Agreement
87
Section 7.19
Cineplex Conversion
87
     
ARTICLE VIII   NEGATIVE COVENANTS
87
Section 8.1
Indebtedness
87
Section 8.2
Liens
88
Section 8.3
Investments
89
Section 8.4
Asset Sales; Stock Issuances
89
Section 8.5
Restricted Payments
90
Section 8.6
Prepayment of Indebtedness
90
Section 8.7
Fundamental Changes
90
Section 8.8
Change in Nature of Business
91
Section 8.9
Transactions with Affiliates
91
Section 8.10
Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments
91
Section 8.11
Modification of Certain Documents
92
Section 8.12
Accounting Changes; Fiscal Year
92
Section 8.13
Margin Regulations
92
Section 8.14
Compliance with ERISA
92
Section 8.15
Hazardous Materials
93
Section 8.16
Capital Expenditures
93
Section 8.17
No Foreign Subsidiaries
93
Section 8.18
Bank Accounts
93
     
ARTICLE IX   EVENTS OF DEFAULT
93
Section 9.1
Events of Default
93

 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
Section 9.2
Remedies
98
Section 9.3
CHG Right to Cure
98
     
ARTICLE X   THE AGENTS
99
Section 10.1
Appointment and Authorization of the Agents
99
Section 10.2
Binding Effect
100
Section 10.3
Use of Discretion
101
Section 10.4
Delegation of Rights and Duties
101
Section 10.5
Reliance and Liability
101
Section 10.6
Agents Individually
102
Section 10.7
Lender Credit Decision
103
Section 10.8
Expenses; Indemnities
103
Section 10.9
Resignation of Collateral Agent
103
Section 10.10
Resignation of Administrative Agent
104
Section 10.11
Release of Collateral or Guarantors
105
Section 10.12
Additional Secured Parties
105
Section 10.13
Removal of Agents
106
     
ARTICLE XI   MISCELLANEOUS
106
Section 11.1
Amendments, Waivers, Etc
106
Section 11.2
Assignments and Participations; Binding Effect
108
Section 11.3
Costs and Expenses
111
Section 11.4
Indemnities
112
Section 11.5
Survival
112
Section 11.6
Limitation of Liability for Certain Damages
113
Section 11.7
Lender-Creditor Relationship
113
Section 11.8
Right of Setoff
113
Section 11.9
Sharing of Payments, Etc
113
Section 11.10
Marshaling; Payments Set Aside
114
Section 11.11
Notices
114
Section 11.12
Electronic Transmissions
115
Section 11.13
Governing Law
116
Section 11.14
Jurisdiction
116
Section 11.15
WAIVER OF JURY TRIAL
117
Section 11.16
Severability
117
Section 11.17
Execution in Counterparts
117
Section 11.18
Entire Agreement
117
Section 11.19
Use of Name
117
Section 11.20
Non-Public Information; Confidentiality
118
Section 11.21
USA Patriot Act; OFAC
118



 

 
 
-iv-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 
SCHEDULES
 
 
Schedule I
—
Commitments
Schedule II
—
Addresses for Notices
Schedule 3.1
—
Conditions Precedent to Effectiveness
Schedule 3.2
—
Conditions Precedent to Term Loans
Schedule 3.3
—
Conditions Precedent to DDTL Termination Date Funding
Schedule 4.2
—
Governmental Permits
Schedule 4.3
—
Ownership of Group Members and Subsidiaries
Schedule 4.8
—
Tax Affiliate
Schedule 4.13
—
ERISA
Schedule 4.14
—
Environmental Matters
Schedule 4.16
—
Real Property
Schedule 4.19
—
Agreements and Other Documents
Schedule 4.20
—
DCI Spec Compliance
Schedule 4.21
—
Distributors - Material Digital Cinema Deployment Agreements
Schedule 7.5
—
Insurance
Schedule 8.1
—
Existing Indebtedness
Schedule 8.2
—
Existing Liens
Schedule 8.3
—
Existing Investments
Schedule 9.1(i)
—
Distributors
Schedule 9.1(l)
—
Intercompany Agreements
     
EXHIBITS
   
Exhibit A
—
Form of Assignment
Exhibit B-1
—
Form of Revolving Loan Note
Exhibit B-2
—
Form of Initial Advance Term Loan Note
Exhibit B-3
—
Form of Delayed Draw Term Loan Note
Exhibit C
—
Form of Notice of Borrowing
Exhibit D
—
Form of Notice of Conversion or Continuation
Exhibit E
—
Form of Compliance Certificate
Exhibit F-1
—
Form of Guaranty and Security Agreement
Exhibit F-2
—
Form of Holdings Security Agreement
Exhibit G
—
Form of Exhibitor Agreement
Exhibit H
—
Form of Service Agreement
Exhibit I
—
Form of Notice of DDTL Termination Date Funding
Exhibit J
—
Form of Systems Financing Notice



 
-v-

--------------------------------------------------------------------------------

 

 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT dated as of October 18, 2011, is entered into among
CINEDIGM DIGITAL FUNDING 2, LLC, a Delaware limited liability company (the
"Borrower"), the Lenders, and SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH ("SG"), as
Administrative Agent and Collateral Agent.
 
The parties hereto agree as follows:
 
ARTICLE I                      
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
Section 1.1  Defined Terms.  As used in this Agreement, the following terms have
the following meanings:
 
"Accrued Default Interest" has the meaning specified in Section 2.6(c).
 
"Administrative Agent" means SG in its capacity as an administrative agent under
the Loan Documents or any successor Administrative Agent.
 
"Administrative Servicer" means Cinedigm, in its capacity as administrative
servicer under the Management Services Agreement or any successor administrative
servicer appointed in accordance with the terms of the Management Services
Agreement and this Agreement.
 
"Affected Lender" has the meaning specified in Section 2.15(a).
 
"Affiliate" means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.  For purpose of this definition, "control" means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
 
"Agents" means, collectively, the Collateral Agent and the Administrative Agent,
and "Agent" means either of them.
 
"Agreement" means this Credit Agreement.
 
"Applicable Margin" means a percentage equal to (a) with respect to Base Rate
Loans, 3.50% per annum and (b) with respect to Eurodollar Rate Loans, 4.50% per
annum.
 
"Application Date" means a Monthly Application Date or a Quarterly Application
Date, as the case may be.
 
"Approved Exhibitor" means an Exhibitor acceptable to (a) prior to the Effective
Date, the Bookrunners, and (b) thereafter, the Administrative Agent, in whose
theaters Digital Systems are installed.
 


 
 

--------------------------------------------------------------------------------

 


"Approved Fund" means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
"Approved Vendor" means (a) a Person acceptable to (i) prior to the Effective
Date, the Bookrunners in their sole discretion and (ii) thereafter, the
Administrative Agent in its sole discretion that sells Digital Systems to
Holdings without providing any services in conjunction with the sale or (b) a
Person acceptable to (i) prior to the Effective Date, the Bookrunners in their
sole discretion and (ii) thereafter, the Administrative Agent in its sole
discretion that sells Digital Systems to Holdings and provides services related
thereto with respect to delivery, set-up, training, warranties, and such other
services typically supplied by commercial entities typically recognized in the
relevant industry as "vendors" or "suppliers" and, in either case, which Digital
Systems are subsequently sold to CHG and leased back by Holdings pursuant to the
CHG Sale Leaseback.
 
"Arrangers" means SG Americas Securities, LLC, ING Capital LLC and Natixis, each
in its capacity as joint lead arranger with respect to this Agreement.
 
"Assignment" means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by the
Administrative Agent, in substantially the form of Exhibit A.
 
"Availability Period" means the period from the Initial Funding Date until the
DDTL Termination Date unless a DDTL Termination Date Funding is funded in
accordance with Section 2.1(b) in which case the Availability Period shall be
extended until the earlier of (a) the three month anniversary of the DDTL
Termination Date and (b) the date on which the Commitments are terminated
pursuant to Section 9.2.
 
"Average Debt Per Screen" means, as of any date of determination, the quotient
of the aggregate principal amount of Term Loans outstanding as of such date
divided by the aggregate number of Installed Digital Systems financed hereunder
as of such date.
 
"Average Recurring Revenue Per Screen" means, as of any date of determination
and for the period commencing on the Effective Date and ending on such date of
determination, the quotient of (a)(i)(A) the sum of all VPFs and all other
amounts earned pursuant to Digital Cinema Deployment Agreements during such
period and all Exhibitor Payments payable with respect to such period (in each
case, after giving effect to any offsets, rebates, or similar adjustments)
multiplied by (B) 12 divided by (ii) the number of full fiscal months elapsed in
such period, divided by (b) the Average Screens in Service for such period.  For
purposes of clause (ii) above, the fiscal month in which the Effective Date
occurs shall be deemed to be a full fiscal month.
 
"Average Screens in Service" means, for any period of determination, the
quotient of (a) the sum of (i) the aggregate number of Screens in Service on (A)
the Effective Date if the
 


 
-2-

--------------------------------------------------------------------------------

 


Effective Date falls within such period or (B) the first day of the first full
fiscal month in such period if the Effective Date does not fall within such
period, (ii) the aggregate number of Screens in Service on the first day of each
of the subsequent full fiscal months in such period (other than the last such
month of such period), and (iii) the aggregate number of Screens in Service on
the last day of such period, divided by (b) the number of full fiscal months in
such period of determination.  For purposes of clause (b), the fiscal month in
which the Effective Date occurs shall be deemed to be a full fiscal month.
 
By way of example, for a four-fiscal month period consisting of the months of
January, February, March and April and assuming the Effective Date occurs on
January 10th, if there are
 

 
·
5 Screens in Service on January 1
 
·
10 Screens in Service on January 10th (i.e. the Effective Date),
 
·
20 Screens in Service on February 1,
 
·
40 Screens in Service on March 1,
 
·
45 Screens in Service on April 1 and
 
·
50 Screens in Service on April 30,

 
then the Average Screens in Service for such four-month period is equal to 30.
 
"Back-Up Services Expenses" has the meaning set forth in the Management Services
Agreement.
 
"Base Rate" means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the "Prime Rate" in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519)(Selected Interest Rates) as the "bank prime loan"
rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent), (b) the sum of
0.50% per annum and the Federal Funds Rate, and (c) the sum of (i) the
Eurodollar Rate (based on an Interest Period of one month determined two (2)
Business Days prior to such day) plus (ii) 1.00%. Any change in the Base Rate
due to a change in any of the foregoing shall be effective on the effective date
of such change in the "prime loan" rate, the Federal Funds Rate or Eurodollar
Rate for an interest period of one month, as the case may be.
 
"Base Rate Loan" means any Loan that bears interest based on the Base Rate.
 
"Benefit Plan" means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.
 
"Bookrunners" means SG Americas Securities, LLC and Natixis, each in its
capacity as joint bookrunner with respect to this Agreement.
 
"Borrower" has the meaning specified in the preamble hereto.
 


 
-3-

--------------------------------------------------------------------------------

 


"Borrowing" means (a) a borrowing consisting of Revolving Loans, Initial Advance
Term Loans or Delayed Draw Term Loans made on the same day by the Revolving Loan
Lenders or Term Loan Lenders, as the case may be, according to their respective
Revolving Loan Commitments, Initial Advance Term Loan Commitments or Delayed
Draw Term Loan Commitments or (b) a release of funds in the DDTL Escrow Account
by the Administrative Agent to the Borrower.  The funding of any DDTL
Termination Date Funding by the Delayed Draw Term Loan Lenders to the DDTL
Escrow Account in accordance with Section 2.1(b) shall not constitute a
"Borrowing".
 
"Budget" means, with respect to any period, an annual operating budget for
Holdings and the Group Members, including the amount and timing of installation
of Digital Systems, an income statement, balance sheet and statement of cash
flows, including all line item categories, line items and cumulative amounts
(with a detailed breakout of Capital Expenditures), details and a statement of
underlying assumptions and estimates, in form and substance reasonably
satisfactory to the Administrative Agent based upon a good faith determination.
 
"Business Day" means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City or the State
of New Jersey and, when determined in connection with notices and determinations
in respect of any Eurodollar Rate or Eurodollar Rate Loan or any funding,
conversion, continuation, Interest Period or payment of any Eurodollar Rate
Loan, that is also a day on which dealings in Dollar deposits are carried on in
the London interbank market.
 
"Capital Expenditures" means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the purchase,
acquisition, leasing (pursuant to a Capital Lease), receipt, delivery,
construction, installation, replacement, repair, redeployment, substitution or
improvement of fixed or capital assets or additions to such assets, in each case
required to be capitalized under GAAP on a Consolidated balance sheet of such
Person, excluding interest capitalized during construction.
 
"Capital Lease" means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 
"Capitalized Lease Obligations" means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction or
any synthetic lease of any Person, the amount of all obligations of such Person
that is (or that would be required to be, if such synthetic lease or other lease
were accounted for as a Capital Lease) capitalized on a balance sheet of such
Person prepared in accordance with GAAP.
 
"Cash Collateral Account" means (a) a deposit account or securities account in
the name of the Borrower and under the exclusive "control" (as defined in the
applicable UCC) of the Collateral Agent and (i) in the case of a deposit
account, from which the Borrower may not make withdrawals except as permitted by
the Collateral Agent and (ii) in the case of a securities account, with respect
to which the Collateral Agent shall be the entitlement holder and the only
 


 
-4-

--------------------------------------------------------------------------------

 


Person authorized to give (or to authorize another Person to give) entitlement
orders with respect thereto and (b) solely with respect to amounts paid by
Distributors with respect to Installed Digital Systems, the Distributor Lockbox
Account.
 
"Cash Equivalents" means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least "A-1" from S&P or at least "P-1" from Moody's, (c) any commercial
paper rated at least "A-1" by S&P or "P-1" by Moody's and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, certificate of deposit, overnight bank deposit
or bankers' acceptance issued or accepted by any Lender or any commercial bank
that is, in each case, rated investment grade by both S&P and Moody's, (e)
interests in any money market fund registered under the Investment Company Act
of 1940 that (i) has substantially all of its assets invested continuously in
the types of investments referred to in clause (a), (b), (c) or (d) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
$500,000,000 and (iii) has obtained from either S&P or Moody's the highest
rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (a)
through (d) above shall not exceed 365 days and (f) other cash equivalents
determined by the Administrative Agent to have a risk equivalent to items rated
at least "A-1" by S&P or "P-1" by Moody's and otherwise acceptable from time to
time to the Administrative Agent.
 
"Cash Expense Report" means a report delivered pursuant to Section 6.1(l)
 
"Cash Management Accounts" has the meaning set forth in the Multiparty
Agreement.
 
"CDF2 Loan Agreement" means the Loan Agreement between the Borrower, as lender,
and CHG, as borrower, on terms and conditions satisfactory to the Bookrunners in
their sole discretion.
 
"CDF2 Loan Documents" means, collectively, the CDF2 Loan Agreement, the CDF2
Loan Security Documents, the Multiparty Agreement and all agreements, notices,
certificates and other documents executed in connection with the CDF2 Loan
Agreement, in each case, on terms and conditions satisfactory to (a) prior to
the Effective Date, the Bookrunners in their sole discretion, and (b)
thereafter, the Administrative Agent in its sole discretion and as the same may
be amended, restated, supplemented, modified and/or refinanced from time to time
in accordance with the terms of the CDF2 Loan Documents, this Agreement and the
Multiparty Agreement.
 
"CDF2 Loan Security Documents" has the meaning set forth in the Multiparty
Agreement.
 
"CDF2 Non-Recourse Loans" means the "Loans" as defined in the CDF2 Loan
Documents.
 


 
-5-

--------------------------------------------------------------------------------

 


"CERCLA" means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
"Certificate of Acceptance" has the meaning specified in Section 6.1(k).
 
"Change of Control" means the occurrence of any of the following:  (a) Cinedigm
shall cease to own and control legally and beneficially a majority of the
economic and voting rights associated with ownership of the outstanding Voting
Stock of all classes of Voting Stock of Parent Holdings, (b) Parent Holdings
shall cease to own and control legally and beneficially a majority of the
economic and voting rights associated with ownership of the outstanding Voting
Stock of all classes of Voting Stock of Holdings, (c) Holdings shall cease to
own and control legally and beneficially a majority of the economic and voting
rights associated with ownership of the outstanding Voting Stock of all classes
of Voting Stock of the Borrower, or (d) any "change in control" or similar event
shall occur under the terms of any Material Digital Cinema Deployment Agreement
that results in the termination of such Material Digital Cinema Deployment
Agreement by the Distributor party thereto; provided, that, (i) in the case of
clauses (b) and (c) above, it shall be a condition to the Sale by Parent
Holdings or Holdings (or any subsequent owner) of any of the Voting Stock of
Holdings or the Borrower, as the case may be, that the same be pledged to the
Collateral Agent, for the benefit of the Secured Parties and on terms and
conditions satisfactory to the Collateral Agent, to secure the Secured
Obligations and (ii) any of the foregoing which is consented to in advance in
writing by the Required Lenders in their sole discretion shall not constitute an
Event of Default under Section 9.1(h).
 
"CHG" means CHG-MERIDIAN U.S. Finance, Ltd., a California corporation, and its
successors and permitted assigns under the CHG Lease Facility and the CDF2 Loan
Agreement; provided that the term "CHG" shall include, where appropriate, the
CHG Lease Collateral Agent (as defined in the CHG Lease Agreement).
 
"CHG Lease Advances" means the funds advanced by CHG to acquire title to the
Digital Systems to be leased pursuant to the CHG Lease Facility.
 
"CHG Lease Agreement" has the meaning set forth in the Multiparty Agreement.
 
"CHG Lease Facility" means the lease facility provided by CHG and any other CHG
Lease Participant to Holdings and evidenced by the CHG Lease Facility Documents
in an aggregate amount advanced by CHG (without giving effect to advances funded
with the proceeds of the CDF2 Non-Resource Loans) of $23,050,000 (which may be
increased to up to $28,900,000) and which (when combined with advances funded
with the proceeds of CDF2 Non-Recourse Loans) will fund up to $58,500 per
Designated Installed Digital System and up to $53,500 per any other Installed
Digital System.
 
"CHG Lease Facility Documents" means, collectively, the CHG Lease Agreement, all
sale and leaseback agreements, all schedules, supplemental terms riders and
confirmations thereunder, all updates to such schedules and confirmations, all
irrevocable order of payments and all updates thereto, the CHG Lease Security
Documents, all commitment letters by CHG to fund not less than $23,050,000 to
Holdings (without giving effect to advances funded with the proceeds of the CDF2
Non-Resource Loans), each purchase and sale agreement with respect to
 


 
-6-

--------------------------------------------------------------------------------

 


CHG's acquisition of rights in the Installed Digital Systems which are subject
to the CHG Lease Agreement, the Multiparty Agreement and all other agreements,
certificates and other documents executed in connection with the CHG Lease
Agreement, in each case, on terms and conditions satisfactory to (a) prior to
the Effective Date, the Bookrunners in their sole discretion, and (b)
thereafter, the Administrative Agent in its sole discretion, and as the same may
be amended, restated, supplemented, modified and/or refinanced from time to time
in accordance with the terms of this Agreement.
 
"CHG Lease Participant" means CHG and any permitted assignee of CHG under the
CHG Lease Agreement.
 
"CHG Lease Security Documents" has the meaning set forth in the Multiparty
Agreement.
 
"CHG Sale Leaseback" means the sale and leaseback transaction between Holdings,
as seller/lessee and CHG, as purchaser/lessor.
 
"Christie Deferred Payment" means a deferred payment in a principal amount not
to exceed $600,000 payable by Parent Holdings to Christie Digital Systems USA,
Inc. pursuant to the Deferred Payment and Security Agreement (Neighborhood)
dated as of March 3, 2009.
 
"Cinedigm" means Cinedigm Digital Cinema Corp., a Delaware corporation.
 
"Code" means the U.S. Internal Revenue Code of 1986.
 
"Collateral" means (a) in the case of Parent Holdings, (i) all Securities of
Holdings and the proceeds thereof and (ii) all cash and other amounts maintained
in the Distributor Lockbox Account to the extent constituting revenues and
earnings derived from the Installed Digital Systems (including VPFs), in each
case, on a non-recourse basis (other than to the extent of remedies expressly
provided under the Loan Documents to which Parent Holdings is a party), (b) in
the case of Holdings, (i) all Securities of the Borrower and the proceeds
thereof on a non-recourse basis (other than to the extent of remedies expressly
provided under the Loan Documents to which Holdings is a party) and (ii) subject
to Section 10.11(c) of this Agreement, the Installed Digital Systems (it being
understood that such Installed Digital Systems shall be sold, subject to the
Collateral Agent's Lien, to CHG pursuant to the CHG Sale Leaseback), (c) the
proceeds of each of the foregoing and (d) in the case of any other Loan Party,
all property and interests in property and proceeds thereof now owned or
hereafter acquired by such Loan Party in or upon which a Lien is granted or
purported to be granted pursuant to any Loan Document, including without
limitation (i) the Borrower's Cash Management Accounts and all cash and other
amounts maintained therein, (ii) the Borrower's rights in and to each CDF2 Loan
Document, (iii) the Borrower's rights in and to each Digital Cinema Deployment
Agreement, each Exhibitor Agreement, each CHG Lease Facility Document (including
without limitation, its rights in the Holdings Operating Account and the
Equipment Purchase Account), each Supply Agreement and the Management Services
Agreement (in each case to the extent assigned to the Borrower by CHG pursuant
to the CDF2 Loan Security Documents) and (iv) the Borrower's rights in and to
(A) each Digital Cinema Deployment Agreement, each Exhibitor Agreement and
 


 
-7-

--------------------------------------------------------------------------------

 


each Supply Agreement (in each case to the extent contributed to the Borrower by
Holdings pursuant to the Sale and Contribution Agreement) and (B) the Management
Services Agreement.
 
"Collateral Agent" means SG in its capacity as collateral agent under the Loan
Documents or any successor collateral agent.
 
"Collection Account" has the meaning set forth in the Multiparty Agreement.
 
"Commitment" means, as to any Lender, the sum of its Revolving Loan Commitment
and its Term Loan Commitments, if applicable.
 
"Commitment Availability" means, as of any date, the amount by which the
Commitments then outstanding (including amounts then on deposit in the DDTL
Escrow Account) exceed the aggregate outstanding principal amount of all Loans
as of such date (after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date).
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.
 
"Consents" means, collectively, (a) a consent from each Distributor party to a
Digital Cinema Deployment Agreement, (b) to the extent not included in any
Exhibitor Agreement, a consent from each Approved Exhibitor party to an
Exhibitor Agreement, and (c) to the extent not included in the Management
Services Agreement, a consent from the Administrative Servicer, in each case in
form and substance satisfactory to the Administrative Agent.
 
"Consolidated" means, with respect to any Person, the financial results of such
Person and its Subsidiaries consolidated in accordance with GAAP.
 
"Consolidated Adjusted EBITDA" means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis as of any date of determination, (a)
Consolidated EBITDA for the most recent trailing twelve-month period multiplied
by (b) the Screens in Service Ratio for such period.
 
"Consolidated Cash Interest Expense" means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period, the Consolidated Interest
Expense for such period less the sum of, in each case to the extent included in
the definition of Consolidated Interest Expense, (a) the amortized amount of
debt discount and debt issuance costs, (b) charges relating to write-ups or
write-downs in the book or carrying value of existing Consolidated Total Debt,
(c) interest payable in issuances of Indebtedness or by addition to the
principal of the related Indebtedness and (d) other non-cash interest expense.
 
"Consolidated Debt Service" means for any fiscal period, the sum of
(i) Consolidated Cash Interest Expense for the most recent trailing twelve-month
period multiplied by the Screens in Service Ratio for such period and (ii)
scheduled principal payments on the Facilities for the most recently-ended
Fiscal Quarter multiplied by four.  For the avoidance of doubt, amounts paid
from Excess Cash Flow with respect to the Facilities shall not be included in
the determination of Consolidated Debt Service.
 


 
-8-

--------------------------------------------------------------------------------

 


"Consolidated EBITDA" means, on any date of determination, with respect to the
Borrower and its Subsidiaries on a Consolidated basis, net income determined in
accordance with GAAP ("Net Income") for the most recent trailing twelve-month
period (after eliminating interest earned, income tax credits, non-cash gains
added into the calculation of Net Income and any extraordinary gains and losses,
including gains and losses from the sale of assets), plus, only to the extent
deducted in determining Net Income and without duplication, the sum of the
following for such period: (i) depreciation and amortization allowances, (ii)
Consolidated Interest Expense and other fees and other charges paid or accrued
on Indebtedness, (iii) Restricted Payments to Holdings solely to the extent
permitted by Sections 4.4 or 4.5 of the Multiparty Agreement (other than
reimbursement of expenses of Holdings or Cinedigm), (iv) tax expense for taxes
measured by net income of the Borrower and its Subsidiaries (whether paid or
accrued), and including taxes paid or accrued by direct or indirect
equityholders of the Borrower with respect to such net income but only to the
extent such tax expense is paid or reimbursed by Borrower via Restricted
Payments permitted hereunder, and (v) other non-cash charges (including, but not
limited to the portion of the Installation Management Fees paid by the issuance
of a subordinated promissory note instead of cash, the accrued portion of the
Installation Management Fees and the portion of the accrued Incentive Servicing
Fees paid by the issuance of a promissory note instead of cash, and other
expenses accrued but not paid in cash, but excluding bad debt write-offs and
reserves (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA in such
future period to such extent)), all of the foregoing prepared in accordance with
GAAP.
 
"Consolidated Fixed Charge Coverage Ratio" means, with respect to the Borrower
and its Subsidiaries on a Consolidated basis as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA in respect of the trailing
twelve-month period most recently ended to (b) Consolidated Fixed Charges in
respect of the trailing twelve-month period most recently ended.
 
"Consolidated Fixed Charges" means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis as of any date of determination, the sum of
(a) Consolidated Debt Service in respect of the trailing twelve-month period
most recently ended, plus (b) Capital Expenditures made by the Borrower and its
Subsidiaries (or for which the Borrower made a permitted Restricted Payment to
Holdings) during the trailing twelve-month period most recently ended (other
than Capital Expenditures permitted under Section 8.16(a) and Section
9.1(t)(i)), plus (c) Consolidated Income Tax Liability in respect of the
trailing twelve-month period most recently ended.
 
"Consolidated Income Tax Liability" means, for any Person for any period and
except to the extent deducted from (and not subsequently added back to)
Consolidated EBITDA, the total liability for United States federal income taxes
and other taxes measured by net income actually paid or, without duplication,
payable in cash (including distributions for taxes made by such Person to direct
or indirect holders of its equity) of such Person for such period.
 
"Consolidated Interest Expense" means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period, (a) Consolidated total
interest expense (including that attributable to Capital Lease Obligations in
accordance with GAAP) of the Borrower and its
 


 
-9-

--------------------------------------------------------------------------------

 


Subsidiaries for such period and including, in any event, (i) interest
capitalized during such period and net recurring costs under Interest Rate
Contracts permitted hereunder for such period including the amortized portion of
any premium paid for any such Interest Rate Contract containing a premium
payment (but excluding, for avoidance of doubt, all payments that would be
required to be made and any change in value thereof in respect of any Interest
Rate Contract in the event of a termination (including an early termination
thereof)) and (ii) all fees, charges, commissions, discounts and other similar
obligations (other than reimbursement obligations) with respect to letters of
credit, bank guarantees, banker's acceptances, surety bonds and performance
bonds (whether or not matured) payable by the Borrower and its Subsidiaries
during such period minus without duplication (b) the sum of (i) net recurring
amounts received by the Borrower and its Subsidiaries under Interest Rate
Contracts permitted hereunder for such period (other than amounts that would be
received in respect of any Interest Rate Contract in the event of a termination
(including an early termination thereof)) and (ii) Consolidated interest income
of the Borrower and its Subsidiaries for such period.
 
"Consolidated Leverage Ratio" means, with respect to the Borrower and its
Subsidiaries on a consolidated basis as of any date of determination, the ratio
of (a) Consolidated Total Debt outstanding as of such date to (b) Consolidated
Adjusted EBITDA in respect of the trailing twelve-month period most recently
ended.
 
"Consolidated Total Debt" means, on any date with respect to the Borrower and
its Subsidiaries on a consolidated basis as of any date of determination, all
Indebtedness (other than obligations owing to SG under the SG Advisory Fee Note)
of a type described in clause (a), (b), (c)(i), (d) or (f) of the definition
thereof outstanding on such date and, without duplication, all Guaranty
Obligations with respect to any such Indebtedness less the amount of cash and
Cash Equivalents to be applied to the prepayment of the Term Loans pursuant to
Section 4.5(k) of the Multiparty Agreement on the next Quarterly Application
Date.
 
"Constituent Documents" means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or articles or
certificate of organization or formation of such Person, (b) the bylaws,
operating agreement, partnership agreement or joint venture agreement of such
Person, (c) any other constitutive, organizational or governing document of such
Person, whether or not equivalent, and (d) any other document setting forth the
manner of election or duties of the directors, officers, managers, managing
members or partners of such Person or the designation, amount or relative
rights, limitations and preferences of any Stock of such Person.
 
"Contractual Obligation" means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject, including without
limitation all Exhibitor Agreements, all Supply Agreements, the Management
Services Agreement, all Service Agreements, all Digital Cinema Deployment
Agreements, all CHG Lease Facility Documents, all CDF2 Loan Documents and all IP
Licenses.
 


 
-10-

--------------------------------------------------------------------------------

 


"Control Agreement" means, with respect to any lockbox, deposit account,
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, among the Collateral Agent, the applicable Deposit Bank or
other Person at which such account or contract is maintained or with which such
entitlement or contract is carried and the Loan Party maintaining such account
or contract, effective to grant "control" (as defined under the applicable UCC)
or, if required hereunder, exclusive "control" over such account to the
Collateral Agent or, in the case of (a) the Distributor Lockbox Account, the
collateral agent provided in the Distributor Lockbox Collateral Agency
Agreement, (b) the Holdings Operating Account and the Equipment Purchase Account
(as defined in the Multiparty Agreement), the Collateral Agent as designee of
CHG and the Borrower and (c) the Use Tax Account (as defined in the Multiparty
Agreement), the Collateral Agent as designee of the Borrower.
 
"Copyrights" means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
"Corporate Chart" means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person's
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person authorized, the number
outstanding and the number and percentage of such outstanding shares for each
such class owned, directly or indirectly, by any Loan Party or any Subsidiary of
any of them.
 
"Customary Permitted Liens" means, with respect to any Person, any of the
following:
 
(a)  Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;
 
(b)  Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;
 
(c)  pledges or cash deposits made in the ordinary course of business (i) in
connection with workers' compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases) sales or
other trade contracts (other than for the repayment of borrowed money) or (iii)
made in lieu of, or to secure the performance of,
 


 
-11-

--------------------------------------------------------------------------------

 


surety, customs, reclamation or performance bonds (in each case not related to
judgments or litigation);
 
(d)  judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(f) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;
 
(e)  Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.4 that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or (y)
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;
 
(f)  Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
and
 
(g)  the title and interest of a lessor or sublessor in and to personal property
permitted to be leased or subleased under this Agreement (other than through a
Capital Lease), in each case extending only to such personal property.
 
"DDTL Escrow Account" means the deposit account established and maintained in
the name of the Administrative Agent identified as the "DDTL Escrow Account" in
Section 2.1(d).
 
"DDTL Increase Effective Date" has the meaning set forth in Section 2.18(d).
 
"DDTL Termination Date" means the first anniversary of the Effective Date.
 
"DDTL Termination Date Funding" has the meaning set forth in Section 2.1(b).
 
"Debt Service Account" has the meaning set forth in the Multiparty Agreement.
 
"Debt Service Reserve" means, as of any date of determination, a cash reserve
held by the Borrower in an amount equal to the product of (i) $1,400 and (ii)
the number of Installed Digital Systems as of the applicable date of
determination (giving effect to all dispositions (other than pursuant to the CHG
Sale Leaseback) and acquisitions of Digital Systems as of such date).
 
"Debt Service Reserve Account" has the meaning set forth in the Multiparty
Agreement.
 


 
-12-

--------------------------------------------------------------------------------

 


"Default" means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
 
"Defaulting Lender" means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (a) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan or other payment obligation (a "funding obligation"), (b) such Lender has
notified the Administrative Agent, or has stated publicly, that it will not
comply with a funding obligation hereunder, or has defaulted on its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement, (c) such Lender has, for three or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (d) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender (other than via an
Undisclosed Administration); provided that neither the reallocation of funding
obligations provided for in Section 2.17(a)(i) as a result of a Lender's being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender and provided further that a Lender
shall not be deemed a Defaulting Lender solely by virtue of the acquisition or
maintenance of an ownership interest in such Lender or its Lender Parent Company
by a Governmental Authority or an instrumentality thereof.  Any determination
that a Lender is a Defaulting Lender under clauses (a) through (d) above will be
made by the Administrative Agent in its sole discretion acting in good
faith.  The Administrative Agent will promptly send to all parties hereto a copy
of any notice to the Borrower provided for in this definition.
 
"Delayed Draw Term Loan" has the meaning assigned to such term in Section
2.1(b).
 
"Delayed Draw Term Loan Commitments" means, for any Delayed Draw Term Loan
Lender, the amount set opposite such Delayed Draw Term Loan Lender's name on
Schedule I as its Delayed Draw Term Loan Commitment, or if such Delayed Draw
Term Loan Lender has entered into any Assignment, as set forth for such Delayed
Draw Term Loan Lender as its Delayed Draw Term Loan Commitment in the Register
maintained by the Administrative Agent pursuant to Section 2.11, as such amount
may be reduced, terminated or increased pursuant to Section 2.3, Section 2.18,
Article IX or otherwise under this Agreement.  The initial amount of the
aggregate Delayed Draw Term Loan Commitments is $50,000,000.
 
"Delayed Draw Term Loan Facility" means, at any time, the aggregate Delayed Draw
Term Loans and unused Delayed Draw Term Loan Commitments of all Delayed Draw
Term Loan Lenders at such time.
 
"Delayed Draw Term Loan Lender" means, at any time, any Lender that has a
Delayed Draw Term Loan Commitment or holds a Delayed Draw Term Loan at such
time.
 
"Delayed Draw Term Loan Note" means a promissory note of the Borrower payable to
the order of any Delayed Draw Term Loan Lender in an amount not to exceed the
Delayed Draw Term Loan Commitment of such Delayed Draw Term Loan Lender, in
substantially the form of the attached Exhibit B-3, evidencing indebtedness of
the Borrower to such Delayed Draw Term
 


 
-13-

--------------------------------------------------------------------------------

 


Loan Lender resulting from Delayed Draw Term Loans owing to such Delayed Draw
Term Loan Lender.
 
"Deposit Bank" means SG or any other financial institution reasonably acceptable
to the Administrative Agent.
 
"Designated Cineplex" means a cineplex owned or operated by (a) Marcus Theatres
Corporation or (b) any other Exhibitor mutually agreed between (i) the Borrower
and (ii) prior to the Effective Date, the Bookrunners in their sole discretion
and thereafter, the Administrative Agent in its sole discretion.
 
"Designated Installed Digital System" means any Installed Digital System
installed, or to be installed, at a Designated Cineplex.
 
"Digital Cinema Deployment Agreement" means a digital cinema deployment
agreement in form and substance reasonably acceptable to the Administrative
Agent and related to the Phase 2 Rollout which agreement (a) is between (i)
Parent Holdings or Parent Holdings and Cinedigm, with rights assigned to
Holdings and then to the Borrower, in each case on terms and conditions and
pursuant to documentation acceptable to the Administrative Agent and (ii) a
Distributor and (b) defines the terms governing VPFs to be made by such
Distributor.
 
"Digital System" means, collectively, (a) a DLP Cinema 2k or 4k projector,
capable of both 2-D and 3-D display, (b) a digital cinema server and (c) a
central storage server with management software and other such components
required to meet, except as set forth on Schedule 4.20, the DCI Technical
Specification Version 1.2 issued March 7, 2008, by Digital Cinema Initiatives,
LLC, all amendments issued on or prior to July 28, 2011, all errata issued on or
prior to July 28, 2011, and the DCI Stereoscopic Digital Cinema Addendum Version
1.0 released July 11, 2007 and all errata issued and specifications formally
approved and adopted by SMPTE technology committees on or prior to July 28,
2011, as well as any security-related SMPTE standards or specifications (e.g.
DCP packaging and key authentication and delivery updates) which are formally
approved and adopted by SMPTE technology committees after July 28, 2011 that
require a software upgrade) or as required by the applicable Digital Cinema
Deployment Agreement or such other similar systems as are acceptable to the
Administrative Agent, in each case leased by Holdings from CHG pursuant to the
CHG Lease Facility Documents or received by Holdings as Previously Deployed
Systems pursuant to a Required Exhibitor Contribution.
 
"Digital Systems Report" means a report in form and substance reasonably
satisfactory to the Administrative Agent as of any date setting forth (a) a list
of all Installed Digital Systems as of such date and the locations and serial
numbers of same and attaching copies of all installation certificates confirming
the delivery, installation and operation of such Installed Digital Systems, (b)
the total number of, and a list of, all screens being serviced by Installed
Digital Systems as of such date, (c) a list which reflects the good faith,
reasonable and fair projection of all Digital Systems to be deployed (or
redeployed) for installment in the 90 day period following such date, if any,
and (d) a report of the locations and status of operation of all other Digital
Systems as of such date.
 


 
-14-

--------------------------------------------------------------------------------

 


"Digital Systems Servicer" means Barco, Inc., NEC Corporation of America and/or
Ballantyne Strong, Inc. or any qualified successor supplier or provider of
maintenance and other services with respect to Installed Digital Systems
reasonably acceptable to the Administrative Agent.
 
"Disclosure Documents" means, collectively, (a) all confidential information
memoranda and related written materials prepared by or on behalf of (and with
the consent or at the direction of) a Loan Party or Cinedigm in connection with
the syndication of the Loans and (b) all other documents filed by any Group
Member, Holdings, Parent Holdings or Cinedigm with the United States Securities
and Exchange Commission.
 
"Distributor" means (a) Sony Pictures Entertainment, Inc., (b) Warner Bros
Pictures, Inc., (c) Walt Disney Company, (d) Paramount Pictures Corporation, (e)
Universal Pictures, Inc., (f) Twentieth Century Fox Film Corp., (g) Lions Gate
Entertainment or (h) another Person in the business of distributing theatrical
feature films or other traditional or non-traditional motion picture content for
exhibition in a theater reasonably acceptable to Administrative Agent.
 
"Distributor Lockbox Account" has the meaning set forth in the Multiparty
Agreement.
 
"Distributor Lockbox Collateral Agency Agreement" means an agreement, in form
and substance acceptable to the Administrative Agent, appointing a financial
institution acceptable to the Administrative Agent, as collateral agent for the
benefit of the parties entitled to receive payments from Parent Holdings,
Cinedigm or any Affiliate thereof of amounts due from distributors under digital
cinema deployment agreements related to the rollout by Cinedigm and its
Subsidiaries of 10,000 digital systems via rollout vehicles (including the Phase
2 Rollout), and providing for the allocation of distribution of such amounts.
 
"Dollars" and the sign "$" each mean the lawful money of the United States.
 
"Domestic Person" means any "United States person" under and as defined in
Section 770l(a)(30) of the Code.
 
"E-Fax" means any system used to receive or transmit faxes electronically.
 
"E-Signature" means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
"E-System" means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or another
reasonably adequate security system.
 
"Effective Date" means the date on which the conditions specified in Section 3.1
are satisfied (or waived in accordance with Section 11.1).
 


 
-15-

--------------------------------------------------------------------------------

 


"Electronic Transmission" means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
 
"Eligible Assignee" means any commercial bank, institutional investor or other
financial institution organized under the laws of the United States or any of
the countries parties to the Organization for Economic Cooperation and
Development or any political subdivision of any thereof, other than (a)
Cinedigm, (b) any Affiliate of Cinedigm, (c) any holder of Stock or Stock
Equivalents of Cinedigm or any Affiliate of Cinedigm which Stock constitutes
(or, in the case of Stock Equivalents, would constitute if exercised) 5% or more
of the Voting Stock of Cinedigm or such Affiliate, (d) CHG, or (e) any Affiliate
of CHG.
 
"Environmental Laws" means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources or
hazardous material, transportation, reuse, recycling, potential resale or
disposal of the Digital Systems, including CERCLA, the SWDA, the Hazardous
Materials Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et
seq.), the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), Basel Convention on the
control of Transboundary Movements of Hazardous Wastes and their Disposal
(BASEL); the Waste Electrical and Electronic Equipment (WEEE), Directive
2002/96/EC of the European Parliament and the Council of 27 January 2003; and
any other similar federal, state or local laws relating to the environment, the
transportation, disposal, reuse or recycling of the Digital Systems, all
regulations promulgated under any of the foregoing, all analogous Requirements
of Law and Permits and any environmental transfer of ownership notification or
approval statutes, including the Industrial Site Recovery Act (N.J. Stat. Ann.
§§ 13:1K-6 et seq.).
 
"Environmental Liabilities" means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against
Holdings or any Group Member as a result of, or related to, any claim, suit,
action, investigation, proceeding or demand by any Person, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law or otherwise, arising under any Environmental Law or in
connection with any environmental, health or safety condition or with any
Release and (a) arising out of the use, transportation, sale, recycling or
disposal of the Digital Systems or (b) resulting from the ownership, lease,
sublease or other operation or occupation of property by Holdings or any Group
Member, whether on, prior or after the date hereof.
 
"Equipment Purchase Account" has the meaning set forth in the Multiparty
Agreement.
 
"ERISA" means the United States Employee Retirement Income Security Act of 1974.
 


 
-16-

--------------------------------------------------------------------------------

 


"ERISA Affiliate" means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
"ERISA Event" means any of the following: (a) a reportable event described in
Section 4043 of ERISA (other than those events with respect to which the 30-day
notice requirement has been duly waived under the applicable regulations) with
respect to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 430 of the Code or Section 303 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for a distress or involuntary termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any liability upon any ERISA Affiliate under Title IV of ERISA
other than for PBGC premiums due but not delinquent.
 
"Eurodollar Base Rate" means, with respect to any Interest Period for any
Eurodollar Rate Loan, the greater of (a) the offered rate per annum for deposits
of Dollars for such Interest Period that appears on Reuters Screen LIBOR01 Page
as of 11:00 A.M. (London, England time) two (2) Business Days prior to the first
day of such Interest Period and (b) 1.25%.  If no such offered rate exists, such
rate will be the rate of interest per annum as determined by the Administrative
Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%) at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day such
Interest Period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such Interest Period and
for an amount equal or comparable to the principal amount of the Loans borrowed,
converted or continued as Eurodollar Rate loans on such date of determination.
 
"Eurodollar Rate" means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of (a)
the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.
 
"Eurodollar Rate Loan" means any Loan that bears interest based on the
Eurodollar Rate.
 
"Eurodollar Reserve Requirements" means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the
 


 
-17-

--------------------------------------------------------------------------------

 


maximum rates (expressed as a decimal number) of reserve requirements in effect
2 Business Days prior to the first day of such Interest Period (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as "eurocurrency liabilities" in Regulation D of
the Federal Reserve Board) maintained by a member bank of the United States
Federal Reserve System; provided, that if no Lender is a member bank at the time
of determination, the Eurodollar Reserve Requirement shall be deemed to be zero.
 
"Event of Default" has the meaning specified in Section 9.1.
 
"Excess Cash Flow" has the meaning set forth in the Multiparty Agreement.
 
"Exhibitor" means (a) an operator of cinema complexes operating Installed
Digital Systems as of the Effective Date and (b) each operator subsequently
approved by Cinedigm in accordance with its underwriting criteria in effect as
of the Effective Date (or as updated in a manner acceptable to the
Administrative Agent).
 
"Exhibitor Agreement" means each master license agreement between Holdings and
an Approved Exhibitor with a minimum 10-year term and otherwise in substantially
the same form as Exhibit G (or with such modifications thereto as are acceptable
to the Administrative Agent or, in the case of modifications to the definitions
of "Existing Cineplexes" and "New Build Cineplexes" and fees payable by the
Approved Exhibitor, as are acceptable to the Administrative Agent in its sole
discretion) providing for the placement of Digital Systems in such Approved
Exhibitor's theaters and contributed by Holdings to the Borrower on terms and
conditions and pursuant to documentation acceptable to the Administrative Agent.
 
"Exhibitor Approval Schedule" means, with respect each Exhibitor, a schedule in
form and substance satisfactory to the Administrative Agent and, in any case,
including (a) its legal name and any dba names under which it conducts business
with Holdings or the Borrower, (b) the name and location of its cinema complexes
included or to be included in the Phase 2 Rollout, (c) the number of screens per
each such cinema complex, identifying any IMAX or similar screens that will not
be converted, (d) the number of Previously Deployed Systems operated in each
such cinema complex, including the Fully Installed Purchase Price for each
system (depreciated cost, plus upgrade costs and Installation Management Fee),
(e) its booking commitment, including whether by circuit or complex, (f) the
amount of its Required Exhibitor Contributions per each such cinema complex, (g)
the amount of Required Vendor Mezzanine Debt per each such cinema complex, (h)
the amount of CHG Lease Advance per each such cinema complex, (i) the approved
senior debt per each such cinema complex , and (j) such other items reasonably
requested by the Administrative Agent.
 
"Exhibitor Payment" means any payment, other than any Required Exhibitor
Contributions, due and payable to Holdings or the Borrower (as assignee of
Holdings) under an Exhibitor Agreement whether with respect to Non-Participating
Distributors, for exhibition of alternative content, for usage of systems to
display advertising, for minimum screen turnover payments or for any other use
of Installed Digital Systems generating a payment obligation for which payment
has not been received by Holdings or the Borrower from another agreed source.
 


 
-18-

--------------------------------------------------------------------------------

 


"Facilities" means, collectively, the Revolving Loan Facility and the Term Loan
Facilities.
 
"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any current or future United States Treasury Regulations
promulgated under the Code or other published guidance with respect thereto.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
 
"Federal Reserve Board" means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
"Fee Letter" means the letter agreement dated June 23, 2011 among Cinedigm,
Holdings, the Administrative Agent and certain other parties, as amended prior
to the Effective Date.
 
"Financial Statement" means the Initial Financial Statements and each financial
statement delivered pursuant to Sections 6.1(a), (b) or (c).
 
"Fiscal Quarter" means each three (3) month fiscal period ending on March 31,
June 30, September 30 or December 31.
 
"Fiscal Year" means each twelve month period ending on March 31.
 
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Person.
 
"Fully Installed Purchase Price" means, for any Installed Digital System, the
total cost of equipment purchase, shipping, taxes (including amounts paid into
the Use Tax Account pursuant to the Multiparty Agreement), installation
(including Installation Management Fees) and acceptance.
 
"Funding Date" means, as applicable, (a) the date (including the Initial Funding
Date) on which any Loans hereunder are funded by the Lenders and (b) the date on
which funds in the DDTL Escrow Account are released by the Administrative Agent
to the Borrower.  The funding of any DDTL Termination Date Funding by the
Delayed Draw Term Loan Lenders to the DDTL Escrow Account in accordance with
Section 2.1(b) shall not constitute a "Funding Date".
 
"GAAP" means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board and in such other statements by such other Person as may be in
general use by significant segments of the accounting profession in the United
States that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.3, all references to "GAAP" shall be to
GAAP applied consistently with the principles used in the preparation of the
Initial Financial Statements referred to in clause (b) of the definition of
Initial Financial Statements.
 


 
-19-

--------------------------------------------------------------------------------

 


"Governmental Authority" means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
"Group Members" means, collectively, the Loan Parties (other than Parent
Holdings and Holdings).
 
"Group Members' Accountants" means Eisner LLP or any nationally-recognized
independent registered certified public accountants reasonably acceptable to the
Administrative Agent.
 
"Guarantor" means each Subsidiary of the Borrower and each other Person that
enters into any Guaranty Obligation with respect to any Secured Obligation of
any Loan Party.
 
"Guaranty and Security Agreement" means a guaranty and security agreement, in
substantially the form of Exhibit F-1, among the Collateral Agent, the Borrower
and other Guarantors from time to time party thereto.
 
"Guaranty Obligation" means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the "primary obligation") of another Person (the
"primary obligor"), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided
that, "Guaranty Obligations" shall not include (x)
 


 
-20-

--------------------------------------------------------------------------------

 


endorsements for collection or deposit in the ordinary course of business and
(y) product warranties given in the ordinary course of business. The outstanding
amount of any Guaranty Obligation shall equal the outstanding amount of the
primary obligation so guaranteed or otherwise supported or, if lower, the stated
maximum amount for which such Person may be liable under such Guaranty
Obligation.
 
"Hazardous Material" means (a) any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances or (b) electronic
waste and parts or materials derived from the Digital Systems destined for
recycling or disposal but not for direct reuse that consists of lead or
beryllium containing circuit boards, cathode ray tubes (CRTs), CRT glass
(processed and unprocessed), as well as computers, monitors, peripherals and
other electronics containing such circuit boards and/or CRTs.
 
"Hedging Agreement" means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar transaction and any other similar
agreement or arrangement designed to provide protection against fluctuations in
any interest rate.
 
"Holdings" means CDF2 Holdings, LLC, a Delaware limited liability company.
 
"Holdings Operating Account" has the meaning set forth in the Multiparty
Agreement.
 
"Holdings Security Agreement" means a security agreement, in substantially the
form of Exhibit F-2, between the Collateral Agent and Holdings.
 
"Incentive Servicing Fee" has the meaning set forth in the Management Services
Agreement.
 
"Indebtedness" of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and other obligations with respect to (i) letters of credit
(whether drawn or undrawn), bank guarantees or bankers' acceptances or (ii)
surety, customs, reclamation or performance bonds (in each case not related to
judgments or litigation) other than those entered into in the ordinary course of
business, (d) all obligations to pay the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business,
(e) all obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Stock or Stock Equivalents
(or any Stock or Stock Equivalent of a direct or indirect parent entity thereof)
prior to the date that is 180 days after the Maturity Date, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends, (h) all payments that would be required to be made in
respect of any Hedging Agreement in the event
 


 
-21-

--------------------------------------------------------------------------------

 


of a termination (including an early termination) on the date of determination
and (i) all Guaranty Obligations for obligations of any other Person
constituting Indebtedness of such other Person; provided, however, that the
items in each of clauses (a) through (i) above shall constitute "Indebtedness"
of such Person solely to the extent, directly or indirectly, (x) such Person is
liable for any part of any such item, (y) any such item is secured by a Lien on
such Person's property or (z) any other Person has a right, contingent or
otherwise, to cause such Person to become liable for any part of any such item
or to grant such a Lien.
 
"Indemnified Matters" has the meaning specified in Section 11.4.
 
"Indemnitee" has the meaning specified in Section 11.4.
 
"Initial Advance Term Loan" has the meaning assigned to such term in Section
2.1(a).
 
"Initial Advance Term Loan Commitments" means, for any Initial Advance Term Loan
Lender, the amount set opposite such Initial Advance Term Loan Lender's name on
Schedule I as its Initial Advance Term Loan Commitment, as such amount may be
reduced or terminated pursuant to Section 2.3 or Article IX or otherwise under
this Agreement.  The initial amount of the aggregate Initial Advance Term Loan
Commitments is $25,000,000.
 
"Initial Advance Term Loan Facility" means, at any time, the aggregate Initial
Advance Term Loans of all Initial Advance Term Loan Lenders at such time.
 
"Initial Advance Term Loan Lenders" means, at any time, any Lender that (a) as
of the Effective Date, has an Initial Advance Term Loan Commitment or (b) on and
after the Effective Date, holds an Initial Advance Term Loan at such time.
 
"Initial Advance Term Loan Note" means a promissory note of the Borrower payable
to the order of any Initial Advance Term Loan Lender in an amount not to exceed
the Initial Advance Term Loan Commitment of such Initial Advance Term Loan
Lender, in substantially the form of the attached Exhibit B-2, evidencing
indebtedness of the Borrower to such Initial Advance Term Loan Lender resulting
from Initial Advance Term Loans owing to Initial Advance Term Loan Lender.
 
"Initial Financial Statements" means (a) the unaudited Consolidated balance
sheet of Holdings and its Subsidiaries as of the Effective Date prepared on a
pro forma basis after giving effect to the initial amount of the Required Vendor
Mezzanine Loans and Required Exhibitor Contributions and the related
consolidated statements of income, retained earnings and cash flows of Holdings
and its Subsidiaries, (b) the audited Consolidated balance sheet of Cinedigm and
its Subsidiaries as at March 31, 2011 and the related audited Consolidated and
consolidating statements of income, cash flow, and retained earnings of Cinedigm
and its Subsidiaries for the Fiscal Year then ended and (c) when delivered, the
pro forma Consolidated financial statements of Holdings delivered pursuant to
Section 6.8.
 
"Initial Funding Date" means the Funding Date on which the Initial Advance Term
Loan and, if applicable, the initial Revolving Loans are funded under this
Agreement.
 


 
-22-

--------------------------------------------------------------------------------

 


"Initial Projections" means a financial forecast for the Group Members prepared
by or on behalf of Parent Holdings' management and dated on or around the
Effective Date (and otherwise in form and substance satisfactory to the
Administrative Agent) demonstrating on a quarterly basis for the first twelve
months after the Effective Date, and on an annual basis thereafter through the
Maturity Date, compliance with all financial covenants through the one year
anniversary of the Maturity Date.
 
"In-Service Date" means, for each Installed Digital System, the date on which
such Installed Digital System earns its first VPF payment (whether or not
collected).
 
"Installation Management Fee" means a $2,000 per screen installation management
fee payable to the Administrative Servicer, not less than $1,000 per screen of
which will be paid to Cinedigm by Holdings through the issuance of subordinated
notes on the same terms as the Required Vendor Mezzanine Loans as and when
earned and which notes may be paid to Cinedigm only after payment in full in
cash of the Facilities, including any permitted refinancing thereof, pro rata
with the Required Vendor Mezzanine Loans, and the remainder of which shall be
retained by the Borrower and/or Holdings as needed for working capital through
the end of the Availability Period.
 
"Installed Digital Systems" means installed and fully operational Digital
Systems subject to an Exhibitor Agreement and a Service Agreement and in respect
of which Holdings has delivered a Certificate of Acceptance.  For purposes
hereof, Digital Systems subject to arrangements with an Approved Exhibitor party
to an Exhibitor Agreement permitting such Approved Exhibitor to use its internal
service technicians to perform installation and maintenance on such Digital
Systems shall be deemed to be subject to a Service Agreement for purposes of
this definition provided that (a) such internal service technicians are
determined by Holdings in good faith to be qualified to perform such services
and (b) such Exhibitor Agreement shall (i) detail the material terms and
conditions of such arrangements, (ii) permit Holdings to engage a Digital
Systems Servicer at such Approved Exhibitor's expense to restore systems in the
event of a failure of the Digital Systems serviced by such internal service
technicians that is not remedied within 48 hours and (iii) permit Holdings to
require the execution of a Service Agreement with a Digital Systems Servicer
within 90 days in the event that the Digital Systems serviced by such internal
service technicians experience failure at a materially higher rate than Digital
Systems maintained with such Approved Exhibitor pursuant to Service Agreements
with Digital Systems Servicers, in each case on terms reasonably acceptable to
the Administrative Agent.
 
"Intellectual Property" means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
 
"Intercompany Agreements" means all agreements among the Borrower, Parent
Holdings, Holdings, Hollywood Software, Inc. and/or Cinedigm or any of its
Subsidiaries.
 


 
-23-

--------------------------------------------------------------------------------

 


"Interest Payment Date" means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan; and (b) as to any Base Rate
Loan, the Payment Date occurring in each March, June, September and December.
 
"Interest Period" means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2 or
3 months thereafter, as selected by the Borrower pursuant hereto; provided,
however, that (v) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (w) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month,
(x) the Borrower may not select any Interest Period for Eurodollar Rate Loans
ending after the Maturity Date, (y) the Borrower may not select any Interest
Period in respect of Term Loans having an aggregate principal amount of less
than $1,000,000 and (z) there shall be outstanding at any one time no more than
six (6) Interest Periods for Eurodollar Rate Loans.
 
"Interest Rate Contracts" means any interest rate swap agreement, interest rate
cap agreement, agreement for the repurchase of the imbedded Eurodollar floor,
interest rate collar agreement and interest rate insurance entered into with a
Secured Hedging Counterparty or otherwise acceptable to the Administrative Agent
that protects against increases in the Eurodollar Rate or the Base Rate, as the
case may be, as such rates would reasonably impact the Term Loans.
 
"Internet Domain Names" means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 
"Investment" means, with respect to any Person, directly or indirectly, (a) the
ownership, purchase or other acquisition, in each case whether beneficially or
otherwise, of any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) the purchase or
other acquisition, whether in one transaction or in a series of transactions, of
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand and prepaid expenses, accounts receivable and similar items created in
the ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell any property for
less than fair market value (including a disposition of cash or Cash
 


 
-24-

--------------------------------------------------------------------------------

 


Equivalents in exchange for consideration of lesser value); provided, however,
that such Investment shall be valued at the difference between the value of the
consideration for such Sale and the fair market value of the property Sold.
 
"IP Ancillary Rights" means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
"IP Escrow Agreement" means the Custom Master Beneficiary Escrow Service
Agreement dated effective as of October 18, 2011 among the Collateral Agent for
the benefit of the Lenders and SG as collateral agent for CHG and the other CHG
Lease Participations, as beneficiaries, Access Digital Media, Inc., Holdings and
Hollywood Software, Inc., as depositors, and Iron Mountain Intellectual Property
Management, Inc.
 
"IP License" means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
 
"IRS" means the Internal Revenue Service of the United States and any successor
thereto.
 
"Lender" means any Revolving Loan Lender or Term Loan Lender.
 
"Lender Insolvency Event" means that (a) a Lender or its Lender Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, or (b) such Lender or its
Lender Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Lender Parent Company, or such Lender or its Lender Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment.
 
"Lender Parent Company" means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
 
"Liabilities" means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 


 
-25-

--------------------------------------------------------------------------------

 


"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
"Loan" means a Revolving Loan or a Term Loan.
 
"Loan Documents" means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Holdings Security Agreement, the Distributor Lockbox
Collateral Agency Agreement, the Pledge Agreements, the Mortgages, the Control
Agreements, the Consents, the Multiparty Agreement, the Fee Letter, the IP
Escrow Agreement and, when executed, each document executed by a Loan Party and
delivered to the Administrative Agent, the Collateral Agent, any Bookrunner, any
Arranger, or any Lender in connection with or pursuant to any of the foregoing
or the Obligations (other than any Secured Hedging Document), together with any
permitted modification of any term of, or any permitted waiver with respect to,
any of the foregoing.  For avoidance of doubt, other than the Multiparty
Agreement, no CHG Lease Facility Document or CDF2 Loan Document shall be deemed
to be a "Loan Document" for purposes of this Agreement or otherwise.
 
"Loan Party" means Parent Holdings, Holdings, the Borrower and each Guarantor.
 
"Management Report" means the management report delivered pursuant to
Section 6.1(a).
 
"Management Services Agreement" means that certain Management Services Agreement
dated as of October 18, 2011 among the Administrative Servicer, the Borrower and
Holdings in form and substance satisfactory to the Administrative Agent and
under which the Administrative Servicer has agreed to provide certain management
services and accounting, technical, operational, general and administrative
services for Holdings and the Borrower and any replacement agreements thereof in
form and substance satisfactory to the Administrative Agent entered into in
order to cure a Default under Section 9.1(k) of the Credit Agreement.
 
"Material Adverse Effect" means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, prospects
(in the reasonable judgment of the Administrative Agent), operations or property
of Parent Holdings and its Subsidiaries, taken as a whole, (b) the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party, (c) the ability of Holdings to perform its obligations under the CHG
Lease Facility Documents, and (d) the validity or enforceability of any Loan
Document or the rights and remedies of any Agent, the Lenders or any other
Secured Party under any Loan Document.
 
"Material Digital Cinema Deployment Agreement" means a Digital Cinema Deployment
Agreement (a) with a Distributor listed on Schedule 9.1(i) or (b) for which the
VPFs paid or, without duplication, payable by the Distributor party thereto to
the Group Members during the twelve month period most recently ended equal or
exceed 10.00% (on a dollar received basis) of
 


 
-26-

--------------------------------------------------------------------------------

 


all VPFs paid or, without duplication, payable by all Distributors parties to
Digital Cinema Deployment Agreements to the Group Members during such period.
 
"Material Environmental Liabilities" means Environmental Liabilities exceeding
$250,000 in the aggregate.
 
"Material Exhibitor Agreement" means (a) any Exhibitor Agreement providing for
the deployment of more than 175 Installed Digital Systems to an Approved
Exhibitor or (ii) Exhibitor Agreements that in the aggregate provide for the
deployment of more than 175 Installed Digital Systems to one or more Approved
Exhibitors.
 
"Maturity Date" means October 15, 2017.
 
"Moody's" means Moody's Investors Service, Inc.
 
"Monthly Application Date" means the 10th day of each February, March, May,
June, August, September, November and December of each calendar year, or if that
day is not a Business Day, the next Business Day thereafter.
 
"Mortgage" means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Collateral Agent as security for the
Secured Obligations.
 
"Mortgage Supporting Documents" means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Collateral Agent for such title insurer
to deliver endorsements to such title insurance as reasonably requested by the
Collateral Agent), environmental assessments and reports and evidence regarding
recording and payment of fees, insurance premium and taxes) that the Collateral
Agent may reasonably request, to create, register, perfect, maintain, evidence
the existence, substance, form or validity of or enforce a valid lien on such
parcel of real property in favor of the Collateral Agent for the benefit of the
Secured Parties, subject only to Permitted Liens.
 
"Multiemployer Plan" means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
"Multiparty Agreement" means the Multiparty Agreement dated as of October 18,
2011 among the Administrative Agent, the Collateral Agent, CHG, each Approved
Vendor, Cinedigm, Parent Holdings, Holdings and the Borrower.
 
"Natixis" means Natixis, New York Branch.
 
"Net Cash Proceeds" means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, any casualty insurance or any
business interruption insurance, net of (i) the customary out-of-pocket cash
costs, fees and expenses paid or required
 


 
-27-

--------------------------------------------------------------------------------

 


to be paid in connection therewith, (ii) taxes paid or reasonably estimated to
be payable as a result thereof and (iii) any amount required to be paid or
prepaid on Indebtedness (other than the Obligations and Indebtedness owing to
any Loan Party) secured by the property or (b) any sale or issuance of Stock or
incurrence of Indebtedness, in each case net of brokers', advisors' and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses, in each case incurred in connection with such transaction; provided
that any such proceeds received by any Subsidiary of the Borrower that is not a
Wholly Owned Subsidiary of the Borrower shall constitute "Net Cash Proceeds"
only to the extent of the aggregate direct and indirect beneficial ownership
interest of the Borrower therein.
 
"New Build Cineplexes" has the meaning set forth in the Digital Cinema
Deployment Agreements.
 
"Non-Defaulting Lender" means, at any time, a Lender that is not a Defaulting
Lender.
 
"Non-U.S. Lender Party" means each of the Agents, each Lender, each SPV and each
participant, in each case that is not a Domestic Person.
 
"Non-Participating Distributor" means any Distributor that has not signed a
Digital Cinema Deployment Agreement.
 
"Note" means a Revolving Loan Note, an Initial Advance Term Loan Note or a
Delayed Draw Term Loan Note, as applicable.
 
"Notice of Borrowing" has the meaning specified in Section 2.2.
 
"Notice of Conversion or Continuation" has the meaning specified in Section 2.7.
 
"Obligations" means, with respect to any Loan Party, (a) all amounts,
obligations, liabilities, covenants and duties of every type and description
owing by such Loan Party to the Agents, any Arranger, any Bookrunner, any
Lender, any other Indemnitee, any participant or any SPV, in each case arising
out of, under, or in connection with, any Loan Document, whether direct or
indirect (regardless of whether acquired by assignment), absolute or contingent,
due or to become due, whether liquidated or not, now existing or hereafter
arising and however acquired, and whether or not evidenced by any instrument or
for the payment of money, including, without duplication or limitation, (i) if
such Loan Party is the Borrower, all Loans, (ii) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (iii) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Loan Party under any Loan Document, and (b) all Secured
Hedging Obligations undertaken in accordance with Section 7.12 hereof owing to a
Secured Hedging Counterparty.  For avoidance of doubt, obligations owing to SG
under the SG Advisory Fee Note shall be deemed to be "Obligations " for purposes
of this Agreement or otherwise.
 
"Other Taxes" has the meaning specified in Section 2.14(c).
 


 
-28-

--------------------------------------------------------------------------------

 


"Parent Holdings" means Access Digital Cinema Phase 2, Corp., a Delaware
corporation.
 
"Patents" means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
"Payment Date" means the 15th day of each calendar month, or if such day is not
a Business Day, the immediately succeeding Business Day.
 
"PBGC" means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 
"Permit" means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
"Permitted Back-Up Services Expenses" means, as of the end of the most recent
fiscal month, Back-Up Services Expenses in an amount (if positive and without
duplication) up to a maximum disbursement for any trailing twelve-month period
equal to (a) the maximum amount of Permitted Operating Expenses permitted to be
paid or reimbursed after the Availability Period pursuant to Section 4.4(a) or
4.5(a) of the Multiparty Agreement during the twelve month period most recently
ended (subject to a maximum disbursement of (i) for the Fiscal Year ending March
31, 2013, the product of (x) $200,000 and (y) a ratio, the numerator of which is
the number of days elapsed since the end of the Availability Period and the
denominator of which is 365, (ii) for the Fiscal Year ending March 31, 2014,
$206,000 (as increased in each Fiscal Year pursuant to clause (iii) below, the
"Opex Base Amount") and (iii) for each Fiscal Year thereafter, 103% of the Opex
Base Amount for the immediately preceding Fiscal Year, in each case as reduced
by any amounts applied to the payment of property taxes pursuant to the
following clause (b) for the applicable Fiscal Year) plus (b) Permitted Property
Tax Expenses during the twelve month period most recently ended, minus (c)
Permitted Operating Expenses actually paid or reimbursed pursuant to Section
4.4(a) or 4.5(a) of the Multiparty Agreement during the twelve month period most
recently ended, minus (d) Permitted Property Tax Expenses actually paid or
reimbursed pursuant to Section 4.4(a) or 4.5(a) of the Multiparty Agreement
during the twelve month period most recently ended minus (e) Permitted Back-Up
Services Expenses actually paid or reimbursed pursuant to Section 4.4(a)(D) or
4.5(a)(D) of the Multiparty Agreement during the twelve month period most
recently ended.  Calculations of Permitted Back-Up Services Expenses made for
any twelve month period ending on or prior to October 31, 2012 shall be
annualized for the number of months elapsed in a manner satisfactory to the
Administrative Agent.
 
"Permitted Investment" means any Investment of any Group Member that is
permitted by Section 8.3.
 
"Permitted Lien" means any Lien on or with respect to the property of any Group
Member that is permitted by Section 8.2.
 
"Permitted Operating Expenses" means, with respect to the Borrower and its
Subsidiaries and Holdings, (a) all legal and accounting expenses (but not any
audit fees, audit expenses and
 


 
-29-

--------------------------------------------------------------------------------

 


related indemnities incurred under the Exhibitor Agreements other than fees and
expenses arising from permitted audits of Exhibitors undertaken with the prior
consent of the Specified Senior Agent (as defined in the Multiparty Agreement),
(b) all expenses relating to business interruption and general liability
insurance policies and (c) expenses under this Agreement and the other Loan
Documents payable to the Administrative Agent and under the CHG Lease Facility
Documents payable to CHG, in each case, to the extent not otherwise provided for
in Section 4.4 or 4.5 of the Multiparty Agreement (including all payments due
and payable to the escrow agent under the IP Escrow Agreement).
 
"Permitted Property Tax Expenses" means, as of the end of the most recent fiscal
month, property taxes with respect to Installed Digital Systems, subject to a
maximum disbursement of (a) for any Fiscal Year ending on or before March 31,
2014, the product of (i) $170 (as increased in each Fiscal Year pursuant to
clause (b) below, the "Property Tax Base Amount") and (ii) the number of
Installed Digital Systems and (b) for each Fiscal Year thereafter, the product
of (i) 103% of the Property Tax Base Amount for the immediately preceding Fiscal
Year and (ii) the number of Installed Digital Systems.
 
"Permitted Refinancing" means, with respect to any Indebtedness, Indebtedness
constituting a refinancing or extension of such Indebtedness that (a) has an
aggregate outstanding principal amount not greater than the aggregate principal
amount of such refinanced or extended Indebtedness outstanding at the time of
such refinancing or extension, (b) has a weighted average maturity (measured as
of the date of such refinancing or extension) and maturity no shorter than that
of such refinanced or extended Indebtedness, (c) is not entered into as part of
a Sale and Leaseback transaction, (d) is not secured by any property or any Lien
other than those securing such refinanced or extended Indebtedness, if any, and
(e) is otherwise on terms no less favorable to the Group Members, taken as a
whole, than those of such refinanced or extended Indebtedness; provided that,
notwithstanding the foregoing, no Guaranty Obligation for such Indebtedness
shall constitute part of such Permitted Refinancing unless similar Guaranty
Obligations with respect to such refinanced or extended Indebtedness existed and
constituted permitted Indebtedness pursuant to Section 8.1 prior to such
refinancing or extension.
 
"Permitted Reinvestment" means, with respect to the Net Cash Proceeds of any
Sale of property (other than Sales of its own Stock, Sales of property permitted
under clauses (a), (b), (c)(i) and (d) of Section 8.4, and Sales of Digital
Systems by Holdings pursuant to the CHG Sale Leaseback and the Exhibitor
Agreements) or Property Loss Event (including Net Cash Proceeds constituting
insurance proceeds from any casualty or business interruption insurance policy
of Holdings or any Group Member), to acquire (or make Capital Expenditures to
finance the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property substantially similar to the property
subject to such Sale or Property Loss Event or, if such Property Loss Event
involves loss or damage to property, to repair such loss or damage, with such
replaced/repaired property, if the Sold/damaged property constituted Installed
Digital Systems, to be subject in each case to Digital Cinema Deployment
Agreements, Exhibitor Agreements, the Management Services Agreement, Service
Agreements and Supply Agreements in each case substantially similar to those
applicable to the replaced/repaired property.
 
"Person" means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust,
 


 
-30-

--------------------------------------------------------------------------------

 


limited liability company, unincorporated association, joint venture and any
other entity or Governmental Authority.
 
"Phase 2 Rollout" means the rollout by Cinedigm or its Subsidiaries of up to
2,300 Digital Systems financed hereunder during the Availability Period.
 
"Pipeline Report" means a report in form and substance reasonably acceptable to
the Administrative Agent setting forth in reasonable detail for Holdings and the
Group Members the estimated number of Digital Systems financed hereunder that
are to be installed during the Phase 2 Rollout through the end of the
Availability Period.
 
"Pledge Agreements" means (a) the Pledge Agreement dated as of the date hereof
between Holdings and the Collateral Agent and (b) the Pledge Agreement dated as
of the date hereof between Parent Holdings and the Collateral Agent.
 
"Previously Deployed Systems" means Digital Systems owned by an Exhibitor prior
to execution of its Exhibitor Agreement, which (a) are conveyed by such
Exhibitor to Holdings pursuant to the Phase 2 Rollout and (b) are valued for
purposes of this Agreement at the lesser of (i) depreciated book cost and (ii)
an average of $60,000 per such Digital System, less Holdings' estimated costs to
install, move or upgrade such Digital System.
 
"Projections" means, collectively, the Initial Projections and any additional
forecasts delivered pursuant to Section 6.1(f).
 
"Property Loss Event" means, with respect to any property of Holdings or any
Group Member, any loss of or damage to such property or any taking of such
property or condemnation thereof.
 
"Pro Rata Outstandings" of any Lender at any time means (a) the outstanding
principal amount of the Loans owing to such Lender and (b) the unused
Commitments (including any amounts on deposit in the DDTL Escrow Account) of
such Lender.
 
"Pro Rata Share" means (a) with respect to any Lender and the making of any
Borrowing or the DDTL Termination Date Funding at any time, a fraction, the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility at such time and the denominator of which is the aggregate
amount of all Lenders' Commitments under such Facility at such time (provided
that in the case of a Borrowing constituting a release of funds from the DDTL
Escrow Account at any time, the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender under the Delayed Draw
Term Loan Facility immediately prior to the termination of such Lender's Delayed
Draw Term Loan Commitment on the DDTL Termination Date, giving effect to any
subsequent assignments), and (b) with respect to any Lender and any other
provision of this Agreement or any other Loan Document at any time, a fraction,
the numerator of which is the amount of such Lender's Pro Rata Outstandings
under the applicable Facility or Facilities at such time and the denominator of
which is the aggregate amount of all Lenders' Pro Rata Outstandings under the
applicable Facility or Facilities at such time, giving effect to any subsequent
assignments.
 


 
-31-

--------------------------------------------------------------------------------

 


"Quarterly Application Date" means the 10th day of each January, April, July and
October of each calendar year, or if that day is not a Business Day, the next
Business Day thereafter.
 
"Register" has the meaning specified in Section 2.11(b).
 
"Reinvestment Prepayment Amount" means, with respect to any Net Cash Proceeds
received from any Sale of property (other than Sales of its own Stock, Sales of
property permitted under clauses (a), (b), (c)(i) and (d) of Section 8.4, and
Sales of Digital Systems by Holdings pursuant to the CHG Sale Leaseback and the
Exhibitor Agreements) or Property Loss Event (including Net Cash Proceeds
constituting insurance proceeds from any casualty or business interruption
insurance policy of Holdings or any Group Member), the amount of such Net Cash
Proceeds less (a) Permitted Reinvestments made by Holdings or a Group Member
using such Net Cash Proceeds prior to the Reinvestment Prepayment Date relating
to such Net Cash Proceeds and (b) Permitted Reinvestments required to be made by
Holdings or a Group Member from such Net Cash Proceeds as a result of a
Contractual Obligation entered into prior to such Reinvestment Prepayment Date
with any Person that is not an Affiliate of any Group Member.
 
"Reinvestment Prepayment Date" means, with respect to any portion of Net Cash
Proceeds of any Sale of property (other than Sales of its own Stock, Sales of
property permitted under clauses (a), (b), (c)(i) and (d) of Section 8.4, and
Sales of Digital Systems by Holdings pursuant to the CHG Sale Leaseback and the
Exhibitor Agreements) or Property Loss Event (including Net Cash Proceeds
constituting insurance proceeds from any casualty or business interruption
insurance policy of Holdings or any Group Member), the earlier of (a) the 180th
day (or, in the case of any Net Cash Proceeds subject to clause (b) of the
definition of "Reinvestment Prepayment Amount", the 360th day) after the
completion of the portion of such Sale or Property Loss Event corresponding to
such Net Cash Proceeds and (b) the date that is five (5) Business Days after the
date on which such Net Cash Proceeds cannot be so reinvested or the Borrower
shall have notified the Administrative Agent of the Borrower's determination not
to make Permitted Reinvestments with such Net Cash Proceeds.
 
"Related Person" means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.
 
"Release" means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
"Remedial Action" means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or
 


 
-32-

--------------------------------------------------------------------------------

 


minimize any Release so that a Hazardous Material does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care with respect to any Hazardous Material.
 
"Required Exhibitor Contributions" means cash payments required to be paid by an
Exhibitor to Holdings pursuant to its Exhibitor Agreement in an amount equal to
the sum of (i)(A) the product of (1) $8,800 and (2) the number of Installed
Digital Systems that are delivered to all Existing Cineplexes (as defined in
such Exhibitor Agreement) under such Exhibitor Agreement plus (B) additional
commitments of capital or fees (if any) required to be contributed by such
Exhibitor under such Exhibitor Agreement and (ii) the product of (A) $25,000 and
(B) the number of Installed Digital Systems that are delivered to New Build
Cineplexes under such Exhibitor Agreement.  For avoidance of doubt, Previously
Deployed Systems require Required Exhibitor Contributions but the value of the
Previously Deployed Systems of any Exhibitor, as determined in accordance with
the definition of "Previously Deployed System" shall be credited against the
amount of the Required Exhibitor Contributions payable by such Exhibitor.
 
"Required Hedging Date" means (a) the 30th day following the date on which the
aggregate principal amount of all Borrowings of Term Loans equals or exceeds
$25,500,000, (b) the 30th day following the date on which the aggregate
principal amount of all Borrowings of Term Loans equals or exceeds $51,000,000
and (c) the 30th day following the DDTL Termination Date.
 
"Required Lenders" means, at any time, (a) Lenders holding in the aggregate at
such time in excess of 50% of the aggregate Pro Rata Outstandings and (b) in the
event one Lender holds in excess of 50% of the aggregate Pro Rata Outstandings,
at least two (2) Lenders holding in the aggregate in excess of 50% of the
aggregate Pro Rata Outstandings, in each case, ignoring in such calculations
amounts held by any Defaulting Lender.
 
"Required Vendor Mezzanine Loans" means, with respect to any Approved Vendor,
the subordinated loans made (or committed to be made) to, Holdings by such
Approved Vendor evidenced by Required Vendor Mezzanine Subordinated Notes which
loans are (a) unsecured, (b) not guaranteed by any Person, (c) do not bear cash
interest until after the Obligations and obligations under the CHG Lease
Facility are paid in full, (d) repayable only upon repayment in full in cash of
the Obligations, (e) in an amount equal to (i) in the case of Designated
Installed Digital Systems purchased from such Approved Vendor, the product of
(A)(x) prior to October 1, 2011, $4,700 and (y) on and after October 1, 2011,
$3,318 and (B) the number of such Designated Installed Digital Systems purchased
from such Approved Vendor, and (ii) in the case of any other Installed Digital
Systems, the product of (A)(x) prior to October 1, 2011, $3,500 and (y) on and
after October 1, 2011, $2,118 and (B) the number of such Installed Digital
Systems purchased from such Approved Vendor, and (f) otherwise on terms and
conditions acceptable to the Administrative Agent.  For the avoidance of doubt,
Required Vendor Mezzanine Loans shall not be required with respect to Previously
Deployed Systems.
 
"Required Vendor Mezzanine Subordinated Notes" means, with respect to any
Required Vendor Mezzanine Loans made by any Approved Vendor, the subordinated
promissory notes by
 


 
-33-

--------------------------------------------------------------------------------

 


Holdings, as maker, and such Approved Vendor, as payee, to evidence such
Required Vendor Mezzanine Loans which notes shall be (a) reasonably acceptable
to the Administrative Agent, (b) in any event, assignable by such Approved
Vendor (and its assigns) to (i) any other Approved Vendor, Lender or any
Affiliate thereof without the consent of Holdings and (ii) to any other Person
with the consent of Holdings so long as no default exists under such Required
Vendor Mezzanine Subordinated Notes (which consent shall not be unreasonably
withheld, conditioned or delayed), and (c) providing for certain amounts thereof
to be assigned to one or more parties to the Phase 2 Rollout financing.
 
"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
 
"Responsible Officer" means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event (a) with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and (b) with respect to the Corporate
Chart, other documents delivered pursuant to Section 6.1(e), documents delivered
on the Effective Date and documents delivered pursuant to Section 7.10, the
secretary or assistant secretary of such Person or any other officer responsible
for maintaining the corporate and similar records of such Person.
 
"Restricted Payment" means (a) any dividend, return of capital, distribution or
any other payment or Sale of property for less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of the Borrower or any of its Subsidiaries, in
each case now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent and (b) any redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value, whether direct or indirect (including through the use of Hedging
Agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations), of any Stock or Stock Equivalent of any
Group Member or of any direct or indirect parent entity of the Borrower, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise.
 
"Revolving Loan" means any loan by a Revolving Loan Lender to the Borrower as
part of a Borrowing of Revolving Loans and refers to a Base Rate Loan or a
Eurodollar Rate Loan.
 
"Revolving Loan Commitment" means, for any Revolving Loan Lender, the amount set
opposite such Revolving Loan Lender's name on Schedule I as its Revolving Loan
Commitment,
 


 
-34-

--------------------------------------------------------------------------------

 


or if such Revolving Loan Lender has entered into any Assignment, as set forth
for such Revolving Loan Lender as its Revolving Loan Commitment in the Register
maintained by the Administrative Agent pursuant to Section 2.11, as such amount
may be reduced or terminated pursuant to Section 2.3 or Article IX or otherwise
under this Agreement.  The initial amount of the aggregate Revolving Loan
Commitments is $2,500,000.
 
"Revolving Loan Conversion Date" means the Application Date immediately
following the last day of the Availability Period.
 
"Revolving Loan Facility" means, at any time, the aggregate amount of the
Revolving Loan Commitments at such time.
 
"Revolving Loan Lenders" means Lenders having a Revolving Loan Commitment, or if
such Revolving Loan Commitments have been terminated, Lenders that are owed
repayments of Revolving Loans.
 
"Revolving Loan Note" means a promissory note of the Borrower payable to the
order of any Revolving Loan Lender in an amount not to exceed the Revolving Loan
Commitment of such Revolving Loan Lender, in substantially the form of the
attached Exhibit B-1, evidencing indebtedness of the Borrower to such Revolving
Loan Lender resulting from Revolving Loans owing to such Revolving Loan Lender.
 
"S&P" means Standard & Poor's Rating Services.
 
"Sale and Contribution Agreement" means the Sale and Contribution Agreement
dated as of October 18, 2011 among Cinedigm, Parent Holdings, Holdings and the
Borrower, including all schedules and exhibits thereto, in each case in form and
substance satisfactory to the Administrative Agent, pursuant to which (a) Parent
Holdings shall assign to Holdings its rights in each Digital Cinema Deployment
Agreement relating to the Phase 2 Rollout (including any VPFs generated by
Parent Holdings with respect to Installed Digital Systems and collections,
accounts receivable or other amounts owing to Parent Holdings and generated from
VPFs or Installed Digital Systems) and (b) Holdings shall sell or contribute
such rights, together with its rights in and to each Exhibitor Agreement and
each Supply Agreement, to the Borrower.
 
"Sale and Leaseback Transaction" means, with respect to any Person (the
"obligor"), any Contractual Obligation or other arrangement with any other
Person (the "counterparty") consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
 
"Screens in Service" means, for any date of determination, the number of
Installed Digital Systems with an In-Service Date on or prior to such date that
are not subject to a "quality failure" (as such term is defined in the Digital
Cinema Deployment Agreements applicable to such Installed Digital Systems) on
such date.
 
"Screens in Service Ratio" means, as of any date of determination, the quotient
of (a) Screens in Service on such date divided by (b) the Average Screens in
Service for the shorter of
 


 
-35-

--------------------------------------------------------------------------------

 


(i) the period from the Effective Date to the date of the most recently ended
fiscal month and (ii) the most recent trailing twelve-month period.
 
"Screen Turnover Ratio" means, as of any period of determination, (a)(i) the
total number (not dollar amount) of screen turns for which VPFs have been
received in such period with respect to Installed Digital Systems multiplied by
(ii) a ratio the numerator of which is twelve (12) and the denominator of which
is the number of full fiscal months in such period divided by (b) the Average
Screens in Service for such period.  For purposes of this definition, any fiscal
month in which the Effective Date occurs shall be deemed to be a full fiscal
month.
 
"Second Run Complexes" means "Second-Run Complexes" or "Sub-Run Complexes" as
defined in the Digital Cinema Deployment Agreements (or, if a Digital Cinema
Deployment Agreement uses another defined term corresponding to a "Second-Run
Complex" or "Sub-Run Complex", such defined term).
 
"Secured Hedging Counterparty" means (a) the Administrative Agent and (b) any
other Person reasonably satisfactory to the Administrative Agent that entered
into a Hedging Agreement with the Borrower at a time when such Person was a
Lender or an Affiliate of a Lender.
 
"Secured Hedging Documents" means, collectively, any Hedging Agreement that (a)
is entered into by the Borrower and any Secured Hedging Counterparty therefor
and (b) meets the requirements of Section 7.12.
 
"Secured Hedging Obligation" means any obligation of the Borrower to make
payments to any Secured Hedging Counterparty under any Secured Hedging Documents
to which such Secured Hedging Counterparty is a party.
 
“Secured Obligations” means all Obligations of the Loan Parties (other than
obligations owing to SG under the SG Advisory Fee Note).
 
"Secured Parties" means the Lenders, the Agents, the Secured Hedging
Counterparties, each other Indemnitee and any other holder of any Secured
Obligation of any Loan Party.
 
"Security" means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
 
"Sell" means, with respect to any property of any Person, to sell, convey,
transfer, assign, license, lease or otherwise dispose of, any interest therein
or to permit any other Person to acquire any such interest, including, in each
case, through a operating lease, Capital Lease, Sale and Leaseback Transaction
or through a sale, factoring at maturity, collection of or other disposal, with
or without recourse, of any notes or accounts receivable.  Conjugated forms
thereof and the noun "Sale" have correlative meanings.
 
"Service Agreement" means each service agreement with a minimum 10 year term and
otherwise in substantially the form of Exhibit H (or with such modifications
thereto as are
 


 
-36-

--------------------------------------------------------------------------------

 


reasonably acceptable to the Administrative Agent) between an Approved Exhibitor
and a Digital Systems Servicer in connection with the installation of Digital
Systems in such Approved Exhibitor's theaters pursuant to an Exhibitor
Agreement.
 
"Servicing Fee" has the meaning set forth in the Management Services Agreement.
 
"SG" has the meaning specified in the preamble hereto.
 
"SG Advisory Fee Note" has the meaning specified in the Multiparty Agreement.
 
"Solvent" means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital
with which to conduct the business in which it is engaged, as such business is
now conducted and is proposed to be conducted following the Effective Date.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
"Specified Event of Default" means (a) any Event of Default pursuant to Section
9.1(a) or (e) hereof and (b) any Event of Default pursuant to Section 9.1(o)
hereof occurring as a result of (i) any payment default or default relating to
bankruptcy, insolvency, or similar events (giving effect to any applicable grace
or cure period) under the CHG Lease Facility Documents or (ii) any failure by
CHG to advance funding or make a payment under the CHG Lease Facility Documents.
 
"Specified System" means an Installed Digital System with respect to which, as
set forth in the Exhibitor Approval Schedule delivered with respect to the
applicable Approved Exhibitor, the Administrative Agent has approved a principal
amount of funded Term Loans of less than $42,500.
 
"SPV" means any special purpose funding vehicle identified as such in writing by
any Lender to the Administrative Agent.
 
"Stock" means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
"Stock Equivalents" means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
"Subsidiary" means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is,
 


 
-37-

--------------------------------------------------------------------------------

 


directly or indirectly, controlled by, or of which an aggregate of more than 50%
of the outstanding Voting Stock is, at the time, owned or controlled directly or
indirectly by, such Person or one or more Subsidiaries of such Person.
 
"Substitute Lender" has the meaning specified in Section 2.15(a).
 
"Supply Agreement" means an agreement between Holdings and an Approved Vendor
providing for the sale by such Approved Vendor and the purchase by Holdings of
Digital Systems, in form and substance satisfactory to the Administrative Agent,
but in any event that (a) has a Fully Installed Purchase Price of not more than
(i) prior to October 1, 2011, $71,000 per Installed Digital System and (ii) on
and after October 1, 2011, $68,973 per Installed Digital System, (b) commits to
provide Service Agreements and (c) commits to provide the Required Vendor
Mezzanine Loans.
 
"Systems Financing Notice" has the meaning specified in Section 2.2.
 
"SWDA" means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
 
"Target Minimum Cash Amount" means an amount equal to (i) from the Effective
Date through the DDTL Termination Date, a cumulative amount equal to $500,000
plus, on each monthly anniversary of the Effective Date during such period,
$125,000, and (ii) after the DDTL Termination Date, $2,000,000.
 
"Tax Affiliate" means, (a) Parent Holdings, (b) Holdings, (c) the Borrower and
its Subsidiaries and (d) any Affiliate of the Borrower with which the Borrower
files or is eligible to file consolidated, combined or unitary tax returns.
 
"Tax Return" has the meaning specified in Section 4.8.
 
"Taxes" has the meaning specified in Section 2.14(a).
 
"Term Loans" means the collective reference to the Initial Advance Term Loans
and the Delayed Draw Term Loans made by the Initial Advance Term Loan Lenders
and the Delayed Draw Term Loan Lenders, as the case may be, to the Borrower
pursuant to this Agreement.
 
"Term Loan Commitment" means, with respect to any Term Loan Lender, its Initial
Advance Term Loan Commitment and its Delayed Draw Term Loan Commitment.
 
"Term Loan Facilities" means the Initial Advance Term Loan Facility and the
Delayed Draw Term Loan Facility with each being a "Term Loan Facility".
 
"Term Loan Lender" means a Lender with an Initial Advance Term Loan Commitment
or Delayed Draw Term Loan Commitment or with Initial Advance Term Loans or
Delayed Draw Term Loans outstanding.
 
"Title IV Plan" means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 


 
-38-

--------------------------------------------------------------------------------

 


"Trade Secrets" means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
"Trademarks" means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
"Type" of a Loan refers to the determination whether such Loan is a Eurodollar
Rate Loan or Base Rate Loan.
 
"UCC" means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
"Undisclosed Administration" means, in relation to a Lender or its Lender Parent
Company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or Lender Parent Company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
 
"United States" means the United States of America.
 
"U.S. Lender Party" means each of the Agents, each Lender, each SPV and each
participant, in each case that is a Domestic Person.
 
"VPF" means the virtual print fee payment owing to the Borrower (as successor by
contribution from Holdings (as assignee of Parent Holdings)) from (a) a
Distributor pursuant to a Digital Cinema Deployment Agreement or (b) a
Non-Participating Distributor.
 
"VPF Rate" means any distinct VPF rate due under any Digital Cinema Deployment
Agreement for the booking of content, and which may include (by way of example
and not by limitation), the standard VPF rate, the weekly VPF rate, the VPF rate
for Second-Run Complexes, the discounted VPF rate for the booking of content
after the theatrical break date, or any other distinct VPF rate under any
Digital Cinema Deployment Agreement.
 
"Voting Stock" means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
 
"Wholly Owned Subsidiary" of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director's qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.
 


 
-39-

--------------------------------------------------------------------------------

 


"Withdrawal Liability" means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
Section 1.2  UCC Terms.  The following terms have the meanings given to them in
the applicable UCC:  "commodity account," "commodity contract," "commodity
intermediary," "deposit account," "entitlement holder," "entitlement order,"
"equipment," "financial asset," "general intangible," "goods," "instruments,"
"inventory," "proceeds," "securities account," "securities intermediary" and
"security entitlement".
 
Section 1.3  Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  No change in the accounting principles
used in the preparation of any Financial Statement hereafter adopted by the
Borrower shall be given effect if such change would affect a calculation that
measures compliance with any provision of Article V or VIII unless the
Administrative Agent and the Required Lenders agree to modify such provisions to
reflect such change in GAAP and, unless such provisions are modified, all
Financial Statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP.
 
Section 1.4  Payments.  The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party.  Any such
determination or redetermination by the Administrative Agent shall be conclusive
and binding for all purposes, absent manifest error.  No determination or
redetermination by any Secured Party or Loan Party and no other currency
conversion shall change or release any obligation of any Loan Party or of any
Secured Party (other than the Administrative Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as
converted.  The Administrative Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.
 
Section 1.5  Interpretation.  (a) Certain Terms.  Except as otherwise expressly
set forth in any Loan Document, all accounting terms not specifically defined
herein shall be construed in accordance with GAAP (except for the term
"property," which shall be interpreted as broadly as possible, including, in any
case, cash, Securities, other assets, rights under Contractual Obligations and
Permits and any right or interest in any property).  The terms "herein,"
"hereof" and similar terms refer to this Agreement as a whole.  In the
computation of periods of time from a specified date to a later specified date
in any Loan Document, the terms "from" means "from and including" and the words
"to" and "until" each mean "to but excluding" and the word "through" means "to
and including."  In any other case, the term "including" when used in any Loan
Document means "including without limitation."  The term "documents" when used
in any Loan Document means all writings, however evidenced and whether in
physical or electronic form, including all documents, instruments, agreements,
notices, demands, certificates, forms, financial statements, opinions and
reports.  The term "incur" when used in any Loan Document
 


 
-40-

--------------------------------------------------------------------------------

 


means incur, create, make, issue, assume or otherwise become directly or
indirectly liable in respect of or responsible for, in each case whether
directly or indirectly, and the terms "incurrence" and "incurred" and similar
derivatives shall have correlative meanings.  The terms "payment in full" or
"paid in full" or "satisfied", in each case, as used with respect to any
Obligation means the receipt of immediately available funds equal to the full
amount of such Obligation.
 
(b)  Certain References.  Unless otherwise expressly indicated, references (i)
in this Agreement to an Exhibit, Schedule, Article, Section or clause refer to
the appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any the Administrative Agent or any
Lender required therefor is not obtained, any amendment, restatement, amendment
and restatement, supplement or other modification to any term of such agreement,
(B) any statute shall be to such statute as modified from time to time and to
any successor legislation thereto, in each case as in effect at the time any
such reference is operative and (C) any time of day shall be a reference to New
York time.  Titles of articles, sections, clauses, exhibits, schedules and
annexes contained in any Loan Document are without substantive meaning or
content of any kind whatsoever and are not a part of the agreement among the
parties hereto.  Unless otherwise expressly indicated, the meaning of any term
defined (including by reference) in any Loan Document shall be equally
applicable to both the singular and plural forms of such term.
 
ARTICLE II
THE FACILITIES
 
Section 2.1  Commitments for Loans.
 
(a)  Initial Advance Term Loans. Each Initial Advance Term Loan Lender severally
agrees, on the terms and conditions set forth in this Agreement (including
without limitation, the conditions set forth in Article III), to make on the
Initial Funding Date a single term loan (each, an "Initial Advance Term Loan")
to the Borrower in an amount not to exceed such Initial Advance Term Loan
Lender's Initial Advance Term Loan Commitment. The Borrower may not reborrow any
Initial Advance Term Loans that have been repaid.  Initial Advance Term Loans
may be Base Rate Loans and or Eurodollar Rate Loans, as further provided herein.
 
(b)  Delayed Draw Term Loans. Each Delayed Draw Term Loan Lender severally
agrees, on the terms and conditions set forth in this Agreement (including
without limitation, the conditions set forth in Article III), to make term loans
(each, a "Delayed Draw Term Loan") to the Borrower from time to time on any
Business Day (but, in any event, no more than once per calendar month) during
the period from the Effective Date until the DDTL Termination Date in an amount
not to exceed the lesser of (i) such Delayed Draw Term Loan Lender's ratable
share of all Delayed Draw Term Loans requested on such Funding Date and (ii)
such Delayed Draw Term Loan Lender's unused Delayed Draw Term Loan Commitment
(after giving effect to all Delayed Draw Term Loans made by such Delayed Draw
Term Loan Lender prior to such Funding Date).  Notwithstanding anything to the
contrary in this clause (b) but subject to the satisfaction of the conditions
set forth in Section 3.3 and to the extent any unused Delayed Draw Term Loan
 


 
-41-

--------------------------------------------------------------------------------

 


Commitments exist on the DDTL Termination Date, each Delayed Draw Term Loan
Lender agrees to make on the DDTL Termination Date a funding to the DDTL Escrow
Account in an amount up to the unused portion of its Delayed Draw Term Loan
Commitment (the "DDTL Termination Date Funding"), which amount will be made
available to the Borrower by the Administrative Agent subject to the terms of
Section 2.2, and which funding shall constitute a funding of Delayed Draw Term
Loans only upon and to the extent of any subsequent release to the Borrower of
funds in the DDTL Escrow Account.  The Borrower may not reborrow any Delayed
Draw Term Loans that have been repaid.  Delayed Draw Term Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein; provided that each
Delayed Draw Term Loan made on a Funding Date shall consist of Delayed Draw Term
Loans of the same Type and shall be made ratably by the Delayed Draw Term Loan
Lenders according to their respective Delayed Draw Term Loan Commitments.
 
(c)  Revolving Loans.  Each Revolving Lender severally agrees, on the terms and
conditions set forth in this Agreement (including without limitation, the
conditions set forth in Article III), to make Revolving Loans to the Borrower
from time to time on any Business Day during the period from the Initial Funding
Date until the last day of the Availability Period in an amount for each
Revolving Lender not to exceed such Revolving Lender's unused Revolving Loan
Commitment.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.  Within the limits of each Revolving Lender's Revolving
Loan Commitment, and subject to the terms of this Agreement, the Borrower may
from time to time borrow, prepay, and reborrow Revolving Loans.  Each Revolving
Loan shall consist of Revolving Loans of the same Type made on the same day by
the Revolving Lenders ratably according to their respective Revolving
Commitments.
 
(d)  DDTL Escrow Account.  On or prior to the DDTL Termination Date, if the
Borrower delivers a Notice of DDTL Termination Date Funding, the Administrative
Agent agrees to establish in its name and with SG a non-interest bearing deposit
account (the "DDTL Escrow Account").  The Borrower will cause the DDTL Escrow
Account to be maintained until all funds therein are disbursed in accordance
with Section 2.2.  The proceeds of the DDTL Termination Date Funding shall be
held by the Administrative Agent in the DDTL Escrow Account, and no Person other
than the Administrative Agent shall have a right of withdrawal from the DDTL
Escrow Account or any other right or power with respect to the DDTL Escrow
Account, except as expressly set forth in Sections 2.2 and 2.5.  Notwithstanding
any provision in this Agreement or any other Loan Document to the contrary, the
sole funding obligation of each Delayed Draw Term Loan Lender with respect to
fundings from the DDTL Escrow Account shall be satisfied in full upon the
funding of its Pro Rata Share of the DDTL Termination Date Funding on the DDTL
Termination Date.  Each Loan Party, the Administrative Agent and each Lender
hereby acknowledges and agrees that each Delayed Draw Term Loan Lender is
funding its Pro Rata Share of the DDTL Termination Date Funding for application
in the manner contemplated by Section 2.2.  No Loan Party shall have any right,
title or interest in or to the amounts on deposit from time to time in the DDTL
Escrow Account or any obligations with respect thereto (except for the
obligation to pay fees as provided in Section 2.8(c)) until the funding of
amounts therein to the Borrower in accordance with Section 2.2, it being
acknowledged and agreed by the parties hereto that the making of any DDTL
Termination Date Funding does not constitute any Loan or extension of credit to
the Borrower.
 


 
-42-

--------------------------------------------------------------------------------

 


Section 2.2  Borrowing Procedures.  (a) Notice of Borrowings from the
Borrower.  Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. on (i) the first Business Day, in
the case of a Borrowing consisting of Base Rate Loans or a release of funds in
the DDTL Escrow Account and (ii) the third Business Day, in the case of a
Borrowing of Eurodollar Rate Loans, prior to the applicable Funding Date.  Such
notice may be made in a writing substantially in the form of Exhibit C (a
"Notice of Borrowing") duly completed or by telephone if confirmed promptly, but
in any event at least one Business Day prior to such Borrowing, with such a
Notice of Borrowing.  All Loans shall be made as Base Rate Loans unless, outside
of a suspension period pursuant to Section 2.12, the Notice of Borrowing
specifies that all or a portion thereof shall be Eurodollar Rate Loans; provided
that no Loan shall be made as or converted into a Eurodollar Rate Loan before
the date that is ten Business Days after the Effective Date.  Each Borrowing
shall be (x) in the case of Term Loans or the release of funds in the DDTL
Escrow Account, in a minimum amount of $1,000,000 and (y) in the case of
Revolving Loans, in a minimum amount of $250,000; provided that, in the case of
the final Delayed Draw Term Loans and final release of funds from the DDTL
Escrow Account, the minimums set forth in clause (x) shall not apply so long as
such Borrowing is in an amount equal to (A) in the case of the final Delayed
Draw Term Loans, the unused Delayed Draw Term Loan Commitments of the Delayed
Draw Term Loan Lenders and (B) in the case of a final release of funds from the
DDTL Escrow Account,  all funds remaining in the DDTL Escrow Account as of such
Funding Date.  Notwithstanding anything to the contrary, (1) the Borrower shall
not submit more than one Notice of Borrowing for Delayed Draw Term Loans or
release of funds from the DDTL Escrow Account in any calendar month and (2) no
Notice of Borrowing shall be effective unless the Borrower shall have given to
the Administrative Agent not less than five Business Days prior to the delivery
of such Notice of Borrowing a notice, substantially in the form of Exhibit J
(such notice, a "Systems Financing Notice"), setting forth (I) the Exhibitor
Approval Schedule, (II) the number of Installed Digital Systems to be purchased
with the proceeds of the Term Loans requested in such Notice of Borrowing that
are Previously Deployed Systems, (III) the aggregate principal amount of all
Term Loans requested in such Notice of Borrowing that will be applied to the
Fully Installed Purchase Price of such Previously Deployed Systems, (IV) the
number of Installed Digital Systems to be purchased with the proceeds of the
Term Loans requested in such Notice of Borrowing that are Specified Systems, (V)
the aggregate principal amount of all Term Loans requested in such Notice of
Borrowing that will be applied to the Fully Installed Purchase Price of such
Specified Systems and (VI) if any Specified Systems are included in such Systems
Financing Notice, (aa) the identity of each Approved Exhibitor to which such
Specified Systems will be delivered, (bb) the number of such Specified Systems
that will be delivered to each such Approved Exhibitor and (cc) the aggregate
principal amount of all Term Loans requested in such Notice of Borrowing that
will be applied to the Fully Installed Purchase Price of the Specified Systems
to be delivered to each such Approved Exhibitor.
 
(b)  Notice of DDTL Termination Date Funding from the Borrower.  The DDTL
Termination Date Funding shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. on the first Business Day prior
to the DDTL Termination Date.  Such notice shall be made in a duly completed
writing substantially in the form of Exhibit I (a "Notice of DDTL Termination
Date Funding").  The DDTL Termination Date Funding shall be in a minimum amount
of $1,000,000.  Notwithstanding anything to the contrary, the Borrower shall not
submit more than one Notice of DDTL Termination Date Funding.
 


 
-43-

--------------------------------------------------------------------------------

 


(c)  Notice to Each Lender.  The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent's receipt of a Notice of Borrowing or
a Notice of DDTL Termination Date Funding, as the case may be, and, if
Eurodollar Rate Loans are properly requested in any such Notice of Borrowing,
prompt notice of the applicable interest rate.  Each Lender shall, before 11:00
a.m. on the applicable Funding Date or date of the DDTL Termination Date
Funding, as the case may be, make available to the Administrative Agent at its
address referred to in Section 11.11 (or, in the case of any release from the
DDTL Escrow Account, permit the Administrative Agent to withdraw from such
account), such Lender's Pro Rata Share of such proposed Borrowing or DDTL
Termination Date Funding, as the case may be.  Upon fulfillment or due waiver on
or prior to the applicable Funding Date of the conditions set forth in
Section 3.2, the Administrative Agent shall make such funds available to the
Borrower on the applicable Funding Date.  Upon fulfillment or due waiver on the
DDTL Termination Date of the conditions set forth in Section 3.3, the
Administrative Agent shall deposit such funds into the DDTL Escrow Account.  Any
release of funds from the DDTL Escrow Account to the Borrower shall constitute a
funding of Delayed Draw Term Loans by the Delayed Draw Term Loan Lenders subject
to fulfillment or due waiver of the conditions set forth in Section 3.2.
 
(d)  Front Funding.  Unless the Administrative Agent shall have received notice
from any Lender prior to the applicable Funding Date or the DDTL Termination
Date, as the case may be, that such Lender will not make a payment in the amount
of such Lender's Commitment (or any portion thereof) available to the
Administrative Agent on such Funding Date or the DDTL Termination Date, as the
case may be, the Administrative Agent may assume that such Lender has made such
payment available to the Administrative Agent on such Funding Date or the DDTL
Termination Date, as the case may be, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such Funding
Date (or deposit into the DDTL Escrow Account, as the case may be) a
corresponding amount.  The Borrower agrees to repay to the Administrative Agent
on demand such deficient amount (until repaid by such Lender) with interest
thereon for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Administrative Agent, at the
interest rate applicable to the Obligations that would have been created when
the Administrative Agent made available such amount to the Borrower had such
Lender made a corresponding payment available; provided, however, that such
payment by the Borrower shall not relieve such Lender of any obligation it may
have to the Borrower.  In addition, any Lender that shall not have made
available to the Administrative Agent any portion of any payment described above
shall be deemed a Defaulting Lender and agrees to pay such amount to the
Administrative Agent on demand together with interest thereon, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate for the
first Business Day and thereafter (x) in the case of a payment in respect of a
Loan, at the interest rate applicable at the time to such Loan and (y)
otherwise, at the interest rate applicable to Base Rate Loans.  Such repayment
shall then constitute the funding of the corresponding Loan (including any Loan
deemed to have been made hereunder with such payment) or participation, and
promptly paid to the Borrower.  The existence of any Defaulting Lender shall not
relieve any other Lender of its obligations under any Loan Document, but no
other Lender shall be responsible for the failure of any Defaulting Lender to
make any payment required under any Loan Document.
 
Section 2.3  Termination or Reduction of Commitments; Repayment of Obligation.
 


 
-44-

--------------------------------------------------------------------------------

 


(a)  Termination of Commitments.  (i) Optional.  The Borrower may, upon notice
to the Administrative Agent, terminate in whole or in part the Commitments or
reduce in whole or in part the amounts on deposit in the DDTL Escrow Account, as
the case may be; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $250,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Commitments or
the amounts on deposit in the DDTL Escrow Account, as the case may be, if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Commitment Availability is less than the projected acquisition and installation
costs of Digital Systems to be installed under any Exhibitor Agreements as such
costs are reflected in the most recent Pipeline Report.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Commitments or the amounts on deposit in the DDTL Escrow Account, as the case
may be, under this Section 2.3(a)(i).  Upon any reduction of the Commitments,
the Commitment of each Lender shall be reduced by such Lender's Pro Rata Share
of such reduction amount.  Upon any voluntary reduction by the Borrower of
amounts on deposit in the DDTL Escrow Account under this clause (a), the
Administrative Agent shall return such reduced amount to the Delayed Draw Term
Loan Lenders ratably according to the amount funded by each such Delayed Draw
Term Loan Lender into the DDTL Escrow Account on the DDTL Termination Date.  All
fees accrued until the effective date of any termination or reduction of the
Commitments or reduction of amounts on deposit in the DDTL Escrow Account, as
the case may be, shall be paid on the effective date of such termination or
reduction.
 
(ii)           Mandatory. Unless previously terminated, (i) each Lender's
Initial Advance Term Loan Commitment shall terminate on the Initial Funding
Date, (ii) each Lender's Revolving Loan Commitment shall terminate on the last
day of the Availability Period and (iii) each Lender's Delayed Draw Term Loan
Commitment shall (A) be reduced on each Funding Date by an amount equal to the
Delayed Draw Term Loan made by such Lender on such Funding Date and (B)
terminate on the DDTL Termination Date (except to the extent that funds on
deposit in the DDTL Escrow Account must be released to the Borrower in
accordance with Section 2.2).
 
(b)  Repayment in Full on Maturity Date.  The Borrower promises to pay to the
Administrative Agent for the account of the Lenders all outstanding principal
amounts of the Loans (together with all accrued but unpaid interest) on the
Maturity Date.
 
(c)  Amortization of Term Loans.  Commencing January 15, 2013 and on each
Payment Date thereafter, the Borrower promises to pay to the Administrative
Agent for the account of the Term Loan Lenders the outstanding principal amount
of the Term Loans in an amount equal to the product of (i) the percentage set
forth below corresponding to the period in which such Payment Date occurs and
(ii) the aggregate principal amount of the Term Loans outstanding as of the
Revolving Loan Conversion Date:
 
Period
Amount
Fiscal Quarter ending March 31, 2013
1.10%
Fiscal Quarter ending June 30, 2013
1.125%

 
 
-45-

--------------------------------------------------------------------------------

 
Fiscal Quarter ending September 30, 2013
1.15%
Fiscal Quarter ending December 31, 2013
1.175%
Fiscal Quarter ending March 31, 2014
1.20%
Fiscal Quarter ending June 30, 2014
1.225%
Fiscal Quarter ending September 30, 2014
1.25%
Fiscal Quarter ending December 31, 2014
1.275%
Fiscal Quarter ending March 31, 2015
1.30%
Fiscal Quarter ending June 30, 2015
1.325%
Fiscal Quarter ending September 30, 2015
1.35%
Fiscal Quarter ending December 31, 2015
1.375%
Fiscal Quarter ending March 31, 2016
1.40%
Fiscal Quarter ending June 30, 2016
1.425%
Fiscal Quarter ending September 30, 2016
1.45%
Fiscal Quarter ending December 31, 2016
1.475%
Fiscal Quarter ending March 31, 2017
1.50%
Fiscal Quarter ending June 30, 2017
1.525%
Fiscal Quarter ending September 30, 2017
1.55%

 
 
Section 2.4  Voluntary Prepayments.  The Borrower may prepay the outstanding
principal amount of any Revolving Loan or Term Loan in whole or in part at any
time without premium or penalty; provided, however, that (a) each partial
prepayment of principal shall be in an aggregate amount that is an integral
multiple of (i) in the case of Revolving Loans, $50,000 and (ii) in the case of
Term Loans, $1,000,000 and (b) in the case of Term Loans, (i) the outstanding
principal amount of all Revolving Loans (before and after giving effect to such
prepayment) shall equal zero and (ii) the Pipeline Report most recently
delivered pursuant to Section 6.1(m) demonstrates that the Borrower will have
sufficient cash available (after giving effect to any such prepayment) to
service the costs and expenses of the Digital Systems that are estimated in such
Pipeline Report to be installed during the Phase 2 Rollout through the end of
the Availability Period.  Any prepayments under this Section 2.4 shall be
accompanied by (x) any amounts due and payable pursuant to Section 2.13(a) and
(y) all accrued and unpaid interest on the amount prepaid.
 
Section 2.5  Mandatory Prepayments.
 
(a)  Excess Cash Flow.  Until the Obligations shall have been paid in full in
cash and to the extent required by Section 4.5(l) of the Multiparty Agreement,
the Borrower shall pay or cause to be paid to the Administrative Agent on the
15th day of each January, April, July and October of each calendar year (or if
that day is not a Business Day, the next Business Day thereafter) for the
prepayment of the outstanding principal amount of the Term Loans, without
premium or penalty, 100% of all Excess Cash Flow; provided that, all such
prepayments of
 


 
-46-

--------------------------------------------------------------------------------

 


Excess Cash Flow shall be in a principal amount of at least $500,000 or a whole
multiple of $250,000 in excess thereof.  To the extent Excess Cash Flow
otherwise required to be applied as a pre-payment as of any Quarterly
Application Date is less than the thresholds described in the preceding
sentence, such Excess Cash Flow shall remain on deposit in the Collection
Account until the next Monthly Application Date or Quarterly Application Date.
 
(b)  Debt Issuances. Until the Obligations shall have been paid in full in cash,
within one Business Day of receipt by any Loan Party or any of its Subsidiaries
of Net Cash Proceeds arising from the incurrence by Holdings or any Group Member
of Indebtedness of the type specified in clause (a) or (b) of the definition
thereof (other than any such Indebtedness permitted hereunder in reliance upon
any of clauses (a) through (h) of Section 8.1), the Borrower shall pay or cause
to be paid to the Administrative Agent a prepayment of the outstanding principal
amount of the Term Loans in an amount equal to 100% of such Net Cash Proceeds.
 
(c)  Asset Sales and Property Loss Events. Until the Obligations shall have been
paid in full in cash, within one Business Day of receipt on or after the
Effective Date in any Fiscal Year by any Loan Party of Net Cash Proceeds arising
from (i) any Sale by Holdings or any Group Member of any of its property (other
than Sales of its own Stock, Sales of property permitted under clauses (a), (b),
(c)(i) and (d) of Section 8.4, and Sales of Digital Systems by Holdings pursuant
to the CHG Sale Leaseback and the Exhibitor Agreements), (ii) any Property Loss
Event, or (iii) any business interruption insurance policy, the Borrower shall
pay or cause to be paid to the Administrative Agent (including through
assignment of lease payments required to be prepaid to CHG under the CHG Lease
Facility Documents) a prepayment of the outstanding principal amount of the Term
Loans, without premium or penalty, in an amount equal to 100% of such Net Cash
Proceeds; provided that within one Business Day of receipt of such Net Cash
Proceeds and as long as no Event of Default has occurred and is continuing, any
Group Member may deposit and maintain such Net Cash Proceeds in a Cash
Collateral Account (other than the Distributor Lockbox Account) and thereafter
make Permitted Reinvestments with such Net Cash Proceeds (and the Borrower shall
not be required to make or cause such prepayment) so long as (A) such Net Cash
Proceeds so deposited are intended to be used to make Permitted Reinvestments,
(B) on each Reinvestment Prepayment Date for such Net Cash Proceeds, the
Borrower shall pay or cause to be paid to the Administrative Agent (including
through assignment of lease payments required to be prepaid to CHG under the CHG
Lease Facility Documents) a prepayment of the outstanding principal amount of
the Term Loans in an amount equal to the Reinvestment Prepayment Amount
applicable to such Reinvestment Prepayment Date and such Net Cash Proceeds and
(C) such Net Cash Proceeds used for Permitted Reinvestments under this
Section 2.5(c) does not exceed $50,000 in any Fiscal Year without the prior
written consent of the Administrative Agent.  Upon the occurrence and during the
continuation of an Event of Default, Holdings' and the Group Members' right to
make Permitted Reinvestments shall be suspended and all Net Cash Proceeds
described above (including existing Permitted Reinvestments held in the Cash
Collateral Accounts) shall, at the direction of the Administrative Agent or the
Required Lenders (and automatically upon any Event of Default under
Section 9.1(e)) be used to prepay the outstanding principal amount of the Term
Loans in accordance with Section 2.9 below.
 
(d)  DDTL Escrow Account.  To the extent a DDTL Termination Date Funding is
made, all amounts remaining on deposit in the DDTL Escrow Account and not
released to the
 


 
-47-

--------------------------------------------------------------------------------

 


Borrower or returned to the Delayed Draw Term Loan Lenders in accordance with
Section 2.3(a) shall be returned to each Delayed Draw Term Loan Lender on the
last day of the Availability Period, ratably according to the amount funded by
each such Delayed Draw Term Loan Lender into the DDTL Escrow Account on the DDTL
Termination Date.
 
Section 2.6  Interest.  (a)  Rate.  All Loans shall bear interest on the unpaid
principal amount thereof from the applicable Funding Date until paid in full,
except as otherwise provided in clause (c) below, as follows: (i) in the case of
Base Rate Loans, at a rate per annum equal to the sum of the Base Rate as in
effect from time to time and the Applicable Margin, (ii) in the case of
Eurodollar Rate Loans, at a rate per annum equal to the sum of the Eurodollar
Rate as in effect for the applicable Interest Period and the Applicable Margin
and (iii) in the case of other Obligations that are past due and payable, at a
rate per annum equal to the sum of the Base Rate as in effect from time to time
and the Applicable Margin for Base Rate Loans.
 
(b)  Payments.  Interest accrued shall be payable in arrears (i) if accrued on
the principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) upon the payment or prepayment of the principal amount on which
such interest has accrued and (C) on each Interest Payment Date commencing with
the first such Interest Payment Date occurring after the Effective Date, and
(ii) if accrued on any other Obligation, on demand from and after the time such
Obligation is due and payable (whether by acceleration or otherwise).
 
(c)  Default Interest.  Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective (i) immediately
upon the occurrence of any Specified Event of Default described in clause (a) of
the definition thereof, or (ii) upon notice from the Administrative Agent or the
Required Lenders after the occurrence of any other Specified Event of Default,
and in each case, for as long as such Specified Event of Default shall be
continuing, the principal balance of all Obligations (including any Obligation
that bears interest by reference to the rate applicable to any other Obligation)
then due and payable shall bear interest at a rate that is two percent (2.00%)
per annum in excess of the interest rate applicable to such Obligations from
time to time (such interest accrued solely as a result of such excess rate of
interest, the "Accrued Default Interest").  Accrued Default Interest shall be
payable during the continuance of any Specified Event of Default pursuant to
Sections 4.4 and 4.5 of the Multiparty Agreement.
 
Section 2.7  Conversion and Continuation Options.  (a)  Option.  The Borrower
may elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.13(a), and (ii) in the case of Base Rate Loans, to convert such Base
Rate Loans or any portion thereof into Eurodollar Rate Loans at any time on any
Business Day occurring at least ten Business Day after the Effective Date, upon
three (3) Business Days' prior notice; provided, however, that, (x) for each
Interest Period, the aggregate amount of Eurodollar Rate Loans having such
Interest Period must be an integral multiple of $1,000,000 and (y) no conversion
in whole or in part of Base Rate Loans to Eurodollar Rate Loans and no
continuation in whole or in part of Eurodollar Rate Loans shall be permitted at
any time at which (1) a
 


 
-48-

--------------------------------------------------------------------------------

 


Specified Event of Default has occurred and is continuing or (2) such
continuation or conversion would be made during a suspension imposed by
Section 2.12.
 
(b)  Procedure.  Each such election shall be made by giving the Administrative
Agent at least three (3) Business Days' prior notice in substantially the form
of Exhibit D (a "Notice of Conversion or Continuation") duly completed.  The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.  If
the Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate
Loan.  Each partial conversion or continuation shall be allocated ratably among
the Lenders in accordance with their Pro Rata Share of the applicable Borrowing.
 
Section 2.8  Fees.
 
(a)  The Borrower shall pay all fees described in the Fee Letter in the amount,
at the times and to the Persons specified therein.
 
(b)  The Borrower shall pay to the Administrative Agent for the benefit of each
Revolving Loan Lender a fee of 1.00% per annum of the average daily balance of
the unused portion of the Revolving Loan Commitments of such Revolving Loan
Lender quarterly in arrears for the period from and after the Effective Date to
and including the last day of the Availability Period.
 
(c)  The Borrower shall pay to the Administrative Agent for the benefit of each
Delayed Draw Term Loan Lender a fee of 1.00% per annum of the average daily
balance of the unused portion of the Delayed Draw Term Loan Commitments of such
Delayed Draw Term Loan Lender quarterly in arrears for the period from and after
the Effective Date to and including the last day of the Availability
Period.  For avoidance of doubt and for purposes of calculating any amounts
owing under this Section 2.8(c), each Lender's Delayed Draw Term Loan Commitment
shall be deemed to terminate after any DDTL Termination Date Funding on the DDTL
Termination Date.
 
(d)  The Borrower shall pay to the Administrative Agent for the benefit of each
Delayed Draw Term Loan Lender an escrow fee of 2.50% per annum plus an amount
per annum equal to clause (a) of the definition of Eurodollar Base Rate (which
amount shall be determined based on an Interest Period of three months that
commenced on the date the proceeds from the DDTL Termination Date Funding were
deposited into the DDTL Escrow Account) of such Delayed Draw Term Loan Lender's
Pro Rata Share of the average daily balance of any amount on deposit in the DDTL
Escrow Account.  Such fee shall be payable on the last day of the Availability
Period.  For avoidance of doubt, until such escrowed amounts are released from
the DDTL Escrow Account in accordance Section 2.2 , amounts payable under this
Section 2.8(d) shall be in lieu of any interest that would have accrued on such
escrowed amounts if they were deemed to be "Loans" hereunder.
 


 
-49-

--------------------------------------------------------------------------------

 


Section 2.9  Application of Payments.  (a) Application of Voluntary
Prepayments.  Subject to the provisions of clause (c) below, (i) all voluntary
prepayments of Revolving Loans received by the Administrative Agent from the
Borrower pursuant to Section 2.4 shall be applied to the outstanding Revolving
Loans and (ii) all voluntary prepayments of the Term Loans received by the
Administrative Agent from the Borrower pursuant to Section 2.4 shall be applied
ratably among the Term Loan Lenders (A) first, to the scheduled installment of
the Term Loans due on the Maturity Date until the non-amortized amount of such
installment (taking into account all voluntary and mandatory prepayments applied
against such installment) is zero, and (B) second, to reduce ratably the
remaining scheduled installments of the Term Loans.
 
(b)  Application of Mandatory Prepayments.  Subject to the provisions of
clause (c) below, any mandatory prepayments of principal made by the Borrower to
the Administrative Agent pursuant to Section 2.5 (other than Section 2.5(d))
shall be applied (i) first, to the ratable payment of the outstanding principal
amounts of the Term Loans, (ii) second, to the ratable payment of all other
Secured Obligations, including all amounts then owing with respect to Secured
Hedging Documents, and (iii) to the payment of all other Obligations.  Payments
of the Term Loans made pursuant to clause (i) above shall be applied (A) first,
to the scheduled installment of the Term Loans due on the Maturity Date until
the non-amortized amount of such installment (taking into account all voluntary
and mandatory prepayments applied against such installment) is zero, and (B)
second, to reduce ratably the remaining scheduled installments of the Term
Loans.
 
(c)  Application of Payments During an Event of Default.  The Borrower hereby
irrevocably waives, and agrees to cause each Loan Party and each other Group
Member to waive, the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
proceeds of Collateral and agrees that, notwithstanding the provisions of
clauses (a) and (b) above, the Administrative Agent may, and, upon either (i)
the direction of the Required Lenders or (ii) the acceleration of any
Obligations pursuant to Section 9.2, shall, apply or cause the application of
all payments in respect of any Obligation, all funds on deposit in any Cash
Collateral Account (subject, in the case of the Distributor Lockbox Account, to
the terms of the Distributor Lockbox Collateral Agency Agreement, and in the
case of the Holdings Operating Account, the terms of the Multiparty Agreement)
and all other proceeds of Collateral (A) first, to pay Obligations in respect of
any cost or expense reimbursements, fees or indemnities then due to the
Administrative Agent, (B) second, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the other Agents, (C)
third, to pay Obligations in respect of any cost or expense reimbursements, fees
or indemnities then due to the Lenders, (D) fourth, to pay interest then due and
payable in respect of the Loans, (E) fifth, to the ratable payment of the
outstanding principal amounts of the Loans and all amounts then owing with
respect to Secured Hedging Documents, (F) sixth, to the ratable payment of all
other Secured Obligations and (G) seventh, to the payment of all other
Obligations.
 
(d)  Application of Payments Generally.  All repayments of any Loans shall be
applied first, to repay such Loans outstanding as Base Rate Loans and then, to
repay such Loans outstanding as Eurodollar Rate Loans, with those Eurodollar
Rate Loans having earlier expiring Interest Periods being repaid prior to those
having later expiring Interest Periods.  All repayments of Loans shall be
applied to reduce the remaining installments of such outstanding
 


 
-50-

--------------------------------------------------------------------------------

 


principal amounts of the Loans in the inverse order of their maturities unless
otherwise provided in any Loan Document.  If sufficient amounts are not
available to repay all outstanding Secured Obligations described in any priority
level set forth in this Section 2.9, the available amounts shall be applied,
unless otherwise expressly specified herein, to such Secured Obligations ratably
based on the proportion of the Secured Parties' interest in such Secured
Obligations.  Any priority level set forth in this Section 2.9 that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.
 
Section 2.10  Payments and Computations.  (a)  Procedure.  The Borrower shall
make each payment under any Loan Document not later than 12:00 noon on the day
when due to the Administrative Agent by wire transfer to such account or by such
other means to such other address as the Administrative Agent shall have
notified the Borrower in writing within a reasonable time prior to such payment
in immediately available Dollars and without setoff or counterclaim.  The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.9.  The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff (other than as set forth in
Section 2.8(d)) or counterclaim.  Payments received by the Administrative Agent
after 12:00 noon shall be deemed to be received on the next Business Day.
 
(b)  Computations of Interest and Fees.  All computations of interest and of
fees shall be made by the Administrative Agent on the basis of a year of 360
days (or, in the case of Base Rate Loans whose interest rate is calculated based
on the rate set forth in clause (a) of the definition of "Base Rate", 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a Eurodollar Rate or Base Rate in accordance with the definitions of "Eurodollar
Rate" and "Base Rate", respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.
 
(c)  Payment Dates.  Unless otherwise specified herein, whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day
without any increase in such payment as a result of additional interest or fees;
provided, however, that such interest and fees shall continue accruing as a
result of such extension of time.
 
(d)  Advancing Payments.  Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and
 


 
-51-

--------------------------------------------------------------------------------

 


thereafter, at the rate applicable to Base Rate Loans) for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent.
 
Section 2.11  Evidence of Debt.  (a)  Records of Lenders.  Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.  In addition, each Lender
having sold a participation in any of its Obligations or having identified an
SPV as such to the Administrative Agent, acting as agent of the Borrower solely
for this purpose and solely for tax purposes, shall establish and maintain at
its address referred to in Section 11.11 (or at such other address as such
Lender shall notify the Borrower) a record of ownership (the "Synthetic
Register"), in which such Lender shall register by book entry (i) the name and
address of each such participant and SPV (and each change thereto, whether by
assignment or otherwise) and (ii) the rights, interest or obligation of each
such participant and SPV in any Obligation, in any Commitment and in any right
to receive any payment hereunder.
 
(b)  Records of Administrative Agent.  The Administrative Agent, acting as agent
of the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.11, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrower) (i) a record of ownership (the "Register") in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
and each Lender in the Loans, and any assignment of any such interest,
obligation or right and (ii) accounts in the Register in accordance with its
usual practice in which it shall record (A) the names and addresses of the
Lenders (and each change thereto pursuant to Section 2.15 and Section 11.2), (B)
the Commitments of each Lender, (C) the amount of each Loan and each funding of
any participation described in clause (b)(i) above and for Eurodollar Rate
Loans, the Interest Period applicable thereto, (D) the amount of any principal
or interest due and payable or paid, and (E) any other payment received by the
Administrative Agent from the Borrower and its application to the Obligations.
 
(c)  Registered Obligations.  Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans) are
registered obligations, the right, title and interest of the Lenders and their
assignees in and to such Loans shall be transferable only upon notation of such
transfer in the Register or the Synthetic Register and no assignment thereof
shall be effective until recorded therein.  This Section 2.11 and Section 11.2
shall be construed so that the Loans are at all times maintained in "registered
form" within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (and any successor provisions).
 
(d)  Prima Facie Evidence.  The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms.  In addition, the Loan Parties,
the
 


 
-52-

--------------------------------------------------------------------------------

 


Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this
Agreement.  Information contained in the Register with respect to any Lender
shall be available for access by the Administrative Agent or such Lender at any
reasonable time and from time to time upon reasonable prior notice.  No Lender
shall, in such capacity, have access to or be otherwise permitted to review any
information in the Register other than information with respect to such Lender
unless otherwise agreed by the Administrative Agent.
 
(e)  Notes.  Upon any Lender's request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender and
substantially in the form of Exhibit B-1, Exhibit B-2 or Exhibit B-3, as
applicable; provided, however, that only one Note shall be issued to each
Revolving Loan Lender, each Term Loan Lender with an Initial Advance Term Loan
Commitment and each Term Loan Lender with a Delayed Draw Term Loan Commitment,
except (i) to an existing Lender exchanging existing Notes to reflect changes in
the Register relating to such Lender, in which case the new Notes delivered to
such Lender shall be dated the date of the original Notes and (ii) in the case
of loss, destruction or mutilation of existing Notes and similar
circumstances.  Each Note, if issued, shall only be issued as means to evidence
the right, title or interest of a Lender or a registered assignee in and to the
related Loan, as set forth in the Register, and in no event shall any Note be
considered a bearer instrument or obligation.
 
Section 2.12  Suspension of Eurodollar Rate Option.  Notwithstanding any
provision to the contrary in this Article II, the following shall apply:
 
(a)  Interest Rate Unascertainable, Inadequate or Unfair.  In the event that (A)
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the Administrative Agent shall notify the Borrower that the Required
Lenders have determined that the circumstances causing such suspension no longer
exist.  The Administrative Agent and the Lenders shall promptly so notify the
Borrower once such circumstances no longer exist; provided that the
Administrative Agent shall not be liable for any failure to give such notice.
 
(b)  Illegality.  If any Lender determines that the introduction of, or any
change in or in the interpretation of, any Requirement of Law after the date of
this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, the obligation of such Lender to make
or to continue Eurodollar Rate Loans shall be suspended as provided in
clause (c) below until such Lender shall, through the Administrative Agent,
notify the Borrower that it has determined that it may lawfully make Eurodollar
Rate Loans.  The Administrative Agent and each such Lender
 


 
-53-

--------------------------------------------------------------------------------

 


shall promptly so notify the Borrower once such circumstances no longer exist;
provided that the Administrative Agent shall not be liable for any failure to
give such notice.
 
(c)  Effect of Suspension.  If the obligation of any Lender to make or to
continue Eurodollar Rate Loans is suspended, (A) the obligation of such Lender
to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B)
such Lender shall make a Base Rate Loan at any time such Lender would otherwise
be obligated to make a Eurodollar Rate Loan, (C) the Borrower may revoke any
pending Notice of Borrowing or Notice of Conversion or Continuation to make or
continue any Eurodollar Rate Loan or to convert any Base Rate Loan into a
Eurodollar Rate Loan and (D) each Eurodollar Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.
 
Section 2.13  Breakage Costs; Increased Costs; Capital
Requirements.  (a)  Breakage Costs.  The Borrower shall compensate each Lender,
upon demand from such Lender to such Borrower (with copy to the Administrative
Agent), for all Liabilities (including, in each case, those incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of
such Lender to the Borrower but excluding any loss of the Applicable Margin on
the relevant Loans) that such Lender may incur (A) to the extent, for any reason
other than solely by reason of such Lender being a Defaulting Lender, a proposed
Borrowing, conversion into or continuation of Eurodollar Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation or in a similar request made by telephone by the
Borrower, (B) to the extent any Eurodollar Rate Loan is paid (whether through a
scheduled, optional or mandatory prepayment) or converted to a Base Rate Loan
(including because of Section 2.12) on a date that is not the last day of the
applicable Interest Period or (C) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof.  For
purposes of this clause (a), each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it using a matching deposit or other borrowing in
the London interbank market.
 
(b)  Increased Costs.  If at any time any Lender determines that the adoption
of, after the date hereof, or any change, after the date hereof, in or in the
interpretation, application or administration of any Requirement of Law (other
than any imposition or increase of Eurodollar Reserve Requirements) from any
Governmental Authority, or compliance with any such adoption of or any change
in, or in the interpretation, application or administration of, any such
Requirement of Law shall have the effect of (i) increasing the cost to such
Lender of making, funding or maintaining any Eurodollar Rate Loan or to agree to
do so or of participating, or agreeing to participate, in extensions of credit,
(ii) causing any Lender to be subject to any Taxes that are the responsibility
of the Borrower under Section 2.14, or (iii) imposing any other cost to such
Lender with respect to compliance with its obligations under any Loan Document,
then, upon demand by such Lender (with copy to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
amounts sufficient to compensate such Lender for such increased
cost.  Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign
 


 
-54-

--------------------------------------------------------------------------------

 


regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to have been introduced and enacted after the date hereof, regardless
of the actual date of introduction, adoption or issuance.
 
(c)  Increased Capital Requirements.  If at any time any Lender determines that
the adoption of, after the date hereof, or any change, after the date hereof, in
or in the interpretation, application or administration of any Requirement of
Law (other than any imposition or increase of Eurodollar Reserve Requirements)
from any Governmental Authority, or compliance with any such adoption of or any
change in, or in the interpretation, application or administration of, any such
Requirement of Law, in each case, regarding capital adequacy, reserves, special
deposits, compulsory loans, insurance charges against property of, deposits with
or for the account of, Obligations owing to, or other credit extended or
participated in by, any Lender or any similar requirement (in each case other
than any imposition or increase of Eurodollar Reserve Requirements) shall have
the effect of reducing the rate of return on the capital of such Lender as a
consequence of its obligations under or with respect to any Loan Document to a
level below that which, taking into account the capital adequacy policies of
such Lender, such Lender could have achieved but for such adoption or change,
then, upon demand from time to time by such Lender (with a copy of such demand
to the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender amounts sufficient to compensate such Lender for
such reduction.  Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been introduced and enacted after the date hereof, regardless of the actual
date of introduction, adoption or issuance.
 
(d)  Compensation Certificate.  Each demand for compensation under this
Section 2.13 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth the amounts to be paid hereunder and stating that it
is seeking such compensation from its borrowers generally, which certificate
shall be conclusive, binding and final for all purposes, absent manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.
 
Section 2.14  Taxes.  (a)  Payments Free and Clear of Taxes.  Except as
otherwise provided in this Section 2.14, each payment by any Loan Party under
any Loan Document shall be made free and clear of all present or future taxes,
levies, imposts, deductions, charges or withholdings and all liabilities with
respect thereto (and without deduction for any of them) (collectively, but
excluding the taxes set forth in clauses (i) and (ii) below, the "Taxes") other
than for (i) taxes imposed on or measured by net income or profits (including
branch profits taxes) and franchise taxes imposed in lieu of net income taxes
(other than such taxes arising solely from a connection with the jurisdiction of
the Governmental Authority imposing such tax (or any political subdivision or
taxing authority thereof or therein) arising solely from any Secured Party
having executed, delivered or performed its obligations or received a payment
under, or enforced, any Loan Document) or (ii) taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Secured Party to deliver
 


 
-55-

--------------------------------------------------------------------------------

 


the documentation required to be delivered pursuant to clause (f) below or (iii)
taxes imposed under FATCA.
 
(b)  Gross-Up.  If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party (i)
such amount shall be increased as necessary to ensure that, after all required
deductions for Taxes are made (including deductions applicable to any increases
to any amount under this Section 2.14), such Secured Party receives the amount
it would have received had no such deductions been made, (ii) the relevant Loan
Party shall make such deductions, (iii) the relevant Loan Party shall timely pay
the full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Loan Party shall deliver to the
Administrative Agent an original or certified copy of a receipt evidencing or
other evidence reasonably satisfactory to the Administrative Agent of such
payment; provided, however, that no such increase shall be made with respect to,
and no Loan Party shall be required to indemnify any such Secured Party pursuant
to clause (d) below for, withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Secured Party became a "Secured
Party" under this Agreement in the capacity under which such Secured Party makes
a claim under this clause (b), except in each case to the extent such Secured
Party is a direct or indirect assignee (other than pursuant to Section 2.15) of
any other Secured Party that was entitled, at the time the assignment of such
other Secured Party became effective, to receive additional amounts under this
clause (b).
 
(c)  Other Taxes.  In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, "Other
Taxes").  Within 30 days after the date of any payment of Taxes or Other Taxes
by any Loan Party, the Borrower shall furnish to the Administrative Agent, at
its address referred to in Section 11.11, the original or a certified copy of a
receipt evidencing or other evidence reasonably satisfactory to the
Administrative Agent of payment thereof.
 
(d)  Indemnification.  The Borrower or any other Loan Party on Borrower's behalf
shall reimburse and indemnify, within 30 days after receipt of demand therefor
(with copy to the Administrative Agent), each Secured Party for all Taxes and
Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.14) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  A certificate of the Secured
Party (or of the Administrative Agent on behalf of such Secured Party) claiming
any compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error;
provided, that such Secured Party shall reasonably cooperate with the Borrower,
at Borrower's expense, in contesting any such Taxes or Other Taxes that the
Borrower determines in good faith to have not been correctly or legally
asserted.  In determining such amount, the Administrative Agent and such Secured
Party may use any reasonable averaging and attribution methods.  Each Lender
shall, and does hereby, indemnify the
 


 
-56-

--------------------------------------------------------------------------------

 


Administrative Agent, and shall make payment in respect thereof within 30 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Agent) incurred by or asserted
against the Administrative Agent by any Governmental Authority as a result of
the failure by such Lender to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender to the Borrower or the Administrative Agent pursuant to subsection (f)
and each Lender hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document
against any amount due to the Administrative Agent under this sentence (it being
understood that such a setoff shall not increase the liability of any Loan Party
under this Agreement). The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by the preceding sentence.
 
(e)  Mitigation.  Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender or subject such Lender
to any unreimbursed cost.
 
(f)  Tax Forms.  (i)  Each Non-U.S. Lender Party shall (w) on or prior to the
date such Non-U.S. Lender Party becomes a "Non-U.S. Lender Party" hereunder, (x)
on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (i) and (z) from time to time if requested by the Borrower or the
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable:  (A) Forms W-8ECI (claiming complete exemption
from U.S. withholding tax because the income is effectively connected with a
U.S. trade or business), W-8BEN (claiming a complete or partial exemption from
U.S. withholding tax under an income tax treaty) or any successor forms, (B) in
the case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to the Administrative Agent that such Non-U.S.
Lender Party is not (1) a "bank" within the meaning of Section 881(c)(3)(A) of
the Code, (2) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax with respect
to all payments to be made to such Non-U.S. Lender Party under the Loan
Documents.  Unless the Borrower and the Administrative Agent have received forms
or other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Lender Party are not subject to a United States
withholding tax, the Loan Parties and the Administrative Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate, and the relevant Loan
 


 
-57-

--------------------------------------------------------------------------------

 


Party shall not be obligated pursuant to clause (b) to gross-up payments to be
made to such Non-U.S. Lender Party in respect of income or similar taxes imposed
by the United States or pursuant to clause (d) to indemnify such Non-U.S. Lender
Party in respect thereto; provided, however, that a Non-U.S. Lender Party shall
not be obligated to deliver such forms if after the date it becomes a Non-U.S.
Lender Party it no longer legally qualifies for an exemption from or a reduction
in Tax; and, provided, further, that the relevant Loan Party will be obligated
to gross-up payments to such Non-U.S. Lender Party only if the reason for such
Non-U.S. Lender Party's inability to claim an exemption (or a full exemption)
from or reduction in Tax results from a change in a Requirement of Law arising
after it becomes a Non-U.S. Lender Party.
 
(ii)  Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a "U.S. Lender Party" hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
 
(iii)  Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.
 
(iv)  If a payment made to a Lender hereunder or under any Loan Document would
be subject to United States Federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (e.g., because the Revolving Loans or the Term Loans are not treated as
grandfathered obligations under FATCA), such Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
Requirements of Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv) FATCA shall include any amendments to
FATCA made after the date of this Agreement.
 
(g)  Refunds. If the Administrative Agent or a Lender determines in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or any Loan Party or with respect
to which the Borrower or any Loan Party has paid additional amounts pursuant to
this Section, it shall pay over to the Borrower (or the appropriate Loan Party)
an amount equal to such refund (but only to the extent of indemnity
 


 
-58-

--------------------------------------------------------------------------------

 


payments made, or additional amounts paid, by the Borrower or any Loan Party
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the Borrower
(or the appropriate Loan Party), upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (or the
appropriate Loan Party) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
 
(h)  Survival of Section 2.14.  The agreements in this Section 2.14 shall
survive the resignation and/or the replacement of the Administrative Agent, and
any assignment of its rights by, or the replacement of a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
 
Section 2.15  Substitution of Lenders.  (a)  Substitution Right.  In the event
that any Lender (an "Affected Lender"), (i) makes a claim under clause (b) or
(c) of Section 2.13, (ii) notifies the Administrative Agent pursuant to
Section 2.12(b) that it becomes illegal for such Lender to continue to fund or
make any Eurodollar Rate Loan, (iii) makes a claim for payment pursuant to
Section 2.14(b), (iv) becomes a Defaulting Lender or (v) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of other Lenders, the
Borrower may either pay in full such Affected Lender with respect to amounts due
with the consent of the Administrative Agent or substitute for such Affected
Lender any Lender or any Affiliate or Approved Fund of any Lender or any other
Person acceptable (which acceptance shall not be unreasonably withheld or
delayed) to the Administrative Agent (in each case, a "Substitute Lender");
provided that, in the case of a Lender that makes a claim for payment under
Section 2.14(b), such substitution will result in a reduction of such
compensation.
 
(b)  Procedure.  To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender, the Borrower shall deliver a notice to
the Administrative Agent and such Affected Lender.  The effectiveness of such
payment or substitution shall be subject to the delivery to the Administrative
Agent by the Borrower (or, as may be applicable in the case of a substitution,
by the Substitute Lender) of (i) payment for the account of such Affected
Lender, of, to the extent accrued through, and outstanding on, the effective
date for such payment or substitution, all Obligations owing to such Affected
Lender (including those that will be owed because of such payment and all
Obligations that would be owed to such Lender if it was solely a Lender) and
(ii) in the case of a substitution, (A) payment of the assignment fee set forth
in Section 11.2(c) and (B) an Assignment whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents and
assume the Loans of the Affected Lender.
 
(c)  Effectiveness.  Upon satisfaction of the conditions set forth in clause (b)
above, the Administrative Agent shall record such substitution or payment in the
Register, whereupon
 


 
-59-

--------------------------------------------------------------------------------

 


(i) the Affected Lender shall sell and be relieved of, and the Substitute Lender
shall purchase and assume, all rights and claims of such Affected Lender under
the Loan Documents, except that the Affected Lender shall retain such rights
expressly providing that they survive the repayment of the Obligations, (ii) the
Substitute Lender shall become a "Lender" hereunder holding the outstanding
Loans of such Affected Lender and (iii) the Affected Lender shall execute and
deliver to the Administrative Agent an Assignment to evidence such substitution
and deliver any Note in its possession; provided, however, that the failure of
any Affected Lender to execute any such Assignment or deliver any such Note
shall not render such sale and purchase (or the corresponding assignment)
invalid.
 
Section 2.16  Conversion of Revolving Loans to Delayed Draw Term Loans.  On the
Revolving Loan Conversion Date (after giving effect to the application of funds
made pursuant to Section 4.4 or 4.5 of the Multiparty Agreement, as applicable),
all outstanding Revolving Loans shall be automatically converted to Delayed Draw
Term Loans for purposes hereof and subject to the terms and conditions
applicable to all other Delayed Draw Term Loans, and all Revolving Loan Lenders
holding such Revolving Loans shall be deemed to be Delayed Draw Term Loan
Lenders for purposes hereof.  The Borrower agrees to pay any and all costs and
expenses of such Revolving Lenders (including amounts required under Section
2.13(a)) as a result of any such conversion.
 
Section 2.17  Defaulting Lender Adjustments.  (a) Notwithstanding anything to
the contrary contained in this Agreement, if any Delayed Draw Term Loan Lender
becomes a Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:
 
(i)  the unused portion of such Defaulting Lender's Delayed Draw Term Loan
Commitment will, subject to the proviso below, automatically be reallocated
(effective on the day such Delayed Draw Term Loan Lender becomes a Defaulting
Lender) among the Delayed Draw Term Loan Lenders that are Non-Defaulting Lenders
(each, a "Non-Defaulting DDTL Lender") pro rata in accordance with their
respective Delayed Draw Term Loan Commitments; provided that (A) the sum of each
Non-Defaulting DDTL Lender's total amount of Delayed Draw Term Loans outstanding
after giving effect thereto may not in any event exceed the Delayed Draw Term
Loan Commitment of such Non-Defaulting DDTL Lender as in effect at the time of
such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting DDTL Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent or any other Delayed Draw
Term Loan Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;
 
(ii)  no Defaulting Lender shall be entitled to receive any fee payable pursuant
to Section 2.8(b) or Section 2.8(c) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender); and
 
(iii)  any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.8 shall be applied at such time or times
 


 
-60-

--------------------------------------------------------------------------------

 


as may be determined by the Administrative Agent as follows: first, to the
ratable payment of any amounts owing by such Defaulting Lender to the Agents
hereunder; second, as the Borrower may request (so long as no Default exists),
to the funding of any Delayed Draw Term Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in the DDTL Escrow Account and
released pro rata in order to satisfy such Defaulting Lender's potential future
funding obligations with respect to Delayed Draw Term Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; sixth, to the Non-Defaulting DDTL Lenders on a
pro rata basis as payment for the Delayed Draw Term Loans held by such
Non-Defaulting DDTL Lenders to the extent necessary to cause all Delayed Draw
Term Loans held by the Delayed Draw Term Loan Lenders to be held by the Delayed
Draw Term Loan Lenders pro rata in accordance with the Delayed Draw Term Loan
Commitments without giving effect to any reallocations or adjustments pursuant
to clause (i) above; and seventh, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this clause (iii) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
(b)  Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing in their discretion that a Delayed Draw Term Loan Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
DDTL Cash Collateral), that Delayed Draw Term Loan Lender will, to the extent
applicable, purchase at par that portion of outstanding Delayed Draw Term Loans
of the other Delayed Draw Term Loan Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Delayed Draw
Term Loans to be held pro rata by the Delayed Draw Term Loan Lenders in
accordance with the Delayed Draw Term Loan Commitments (without giving effect to
Section 2.17(a)(i)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Delayed Draw
Term Loan Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender's having been a
Defaulting Lender.
 
Section 2.18  Increase in Delayed Draw Term Loan Facility.
 
(a)  Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Delayed Draw Term  Loan
Lenders), the Borrower may on a one-time basis at any time thirty (30) days
prior to the DDTL Termination Date, request an increase in the Delayed Draw Term
Loan Commitments by an aggregate
 


 
-61-

--------------------------------------------------------------------------------

 


amount not exceeding $22,500,000 on the same terms and conditions as are then
applicable to the Delayed Draw Term Loan Commitments (a "DDTL Increase");
provided that, any such request for a DDTL Increase shall be in a minimum amount
of $8,500,000.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Delayed Draw Term Loan Lender is required to respond (which shall in
no event be less than thirty days from the date of delivery of such notice to
the Delayed Draw Term Loan Lenders).
 
(b)  Lender Elections to Increase.  Each Delayed Draw Term Loan Lender shall
notify the Administrative Agent within the time period set forth in the
Borrower's notice for a DDTL Increase whether or not it agrees to increase its
Delayed Draw Term Loan Commitment and, if so, whether by an amount equal to,
greater than, or less than its ratable portion (based on such Delayed Draw Term
Loan Lender's Pro Rata Share in respect of the Delayed Draw Term Loan Facility)
of such requested DDTL Increase.  Any Delayed Draw Term Loan Lender not
responding within such time period shall be deemed to have declined to increase
its Delayed Draw Term Loan Commitment.
 
(c)  Notification by Administrative Agent; Additional Delayed Draw Term Loan
Lenders.  The Administrative Agent shall notify the Borrower and each Delayed
Draw Term Loan Lender of the Delayed Draw Term Loan Lenders' responses to each
request made hereunder.  To achieve the full amount of a requested DDTL
Increase, and subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld), the Borrower may invite additional
Eligible Assignees to become Delayed Draw Term Loan Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.
 
(d)  Effective Date and Allocations.  If the Delayed Draw Term Loan Commitments
are increased in accordance with this Section 2.18, the Administrative Agent and
the Borrower shall determine the effective date, which shall not be later than
the DDTL Termination Date (such effective date, the "DDTL Increase Effective
Date") and the final allocation of such DDTL Increase.  The Administrative Agent
shall promptly notify the Borrower and the Delayed Draw Term Loan Lenders of the
final allocation of such DDTL Increase and the DDTL Increase Effective Date.
 
(e)  Conditions to Effectiveness of Increase.  As a condition precedent to any
such DDTL Increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the DDTL Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such DDTL Increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such DDTL Increase,
(A) the representations and warranties contained in Article IV and the other
Loan Documents are true and correct on and as of the DDTL Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, (B) at the time of and after giving effect on a pro forma basis to
such DDTL Increase and any borrowings made on the DDTL Increase Effective Date,
the Borrower is in compliance with all covenants set forth in Article V as of
both the DDTL Increase Effective Date and the end of the most recent Fiscal
Quarter for which financial statements of the
 


 
-62-

--------------------------------------------------------------------------------

 


Borrower are available and (C) no Default exists or would exist as a result of
such DDTL Increase and any borrowings made on the DDTL Increase Effective
Date.  The additional Delayed Draw Term Loans shall be made by the Delayed Draw
Term Loan Lenders participating therein pursuant to the procedures set forth in
Section 2.1(b).
 
(f)  Conflicting Provisions.  This Section shall supersede any provisions in
Section 11.1 to the contrary.  Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonable or
necessary to ensure that all Delayed Draw Term Loans made pursuant to any DDTL
Increase, when originally made, are included in each Borrowing of outstanding
Delayed Draw Term Loans on a pro rata basis.  The Borrower agrees that Section
2.13(a) shall apply to any conversion of Eurodollar Rate Loans to Base Rate
Loans reasonably required to effect the foregoing.
 
Section 2.19  Debt Service Reserve and Debt Service Reserve Account.  On any
Interest Payment Date or Payment Date when no Event of Default has occurred and
is continuing, the Administrative Agent may cause the Debt Service Reserve
Account to be debited for the purpose of paying interest (other than Accrued
Default Interest) and principal to the extent amounts then on deposit in the
Debt Service Account or otherwise available are insufficient to make such
payments that are then due and payable.  During the continuance of an Event of
Default, the Administrative Agent may or, at the request of the Required
Lenders, shall, cause the Debt Service Reserve Account to be debited for the
purpose of paying interest and principal then due and payable to the extent
amounts then on deposit in the Debt Service Account or otherwise available are
insufficient to pay such amounts.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent, on
behalf of the Lenders, shall have recourse to the amounts in the Debt Service
Reserve Account, if any, for (a) the payment of the principal of the Loans on
the Maturity Date (or such earlier date on which the Loans become due and
payable pursuant to Section 9.2 of this Agreement) and (b) the payment in full
of all other Obligations on the Maturity Date or during the continuance of an
Event of Default.
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LOANS
 
Section 3.1  Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement and the other Loan Documents are subject to the satisfaction (or due
waiver in accordance with Section 11.1) of each of the conditions precedent set
forth on Schedule 3.1.  For purposes of determining compliance with the
conditions specified in Schedule 3.1, each Lender shall be deemed to be
satisfied with each document and each other matter required to be satisfactory
to such Lender upon delivery of its executed signature page to this Agreement to
the Administrative Agent unless, prior to the Effective Date, the Administrative
Agent receives written notice from such Lender specifying such Lender's
objections.
 
Section 3.2  Conditions Precedent to Term Loans.  Except as otherwise provided
in Section 3.3 below, the obligations of (a) the Lenders to make Term Loans or
(b) the Administrative Agent to release funds in the DDTL Escrow Account on any
Funding Date (including the Loans comprising the initial Borrowing on the
Initial Funding Date) are subject to the concurrent or prior occurrence of the
Effective Date and the satisfaction (or due waiver in
 


 
-63-

--------------------------------------------------------------------------------

 


accordance with Section 11.1) of the conditions precedent set forth on Schedule
3.2 on or before such Funding Date.  For purposes of determining compliance with
the conditions specified in Schedule 3.2, each Lender shall be deemed to be
satisfied with each document and each other matter required to be satisfactory
to such Lender unless, prior to such Funding Date, the Administrative Agent
receives written notice from such Lender specifying such Lender's objections.
 
Section 3.3  Conditions Precedent to DDTL Termination Date Funding.  The
obligations of the Delayed Draw Term Loan Lenders to make the DDTL Termination
Date Funding on the DDTL Termination Date are subject to the concurrent or prior
occurrence of the Effective Date and the satisfaction (or due waiver in
accordance with Section 11.1) on or before the DDTL Termination Date of the
conditions precedent set forth on Schedule 3.3.   For purposes of determining
compliance with the conditions specified in Schedule 3.3, each Delayed Draw Term
Loan Lender shall be deemed to be satisfied with each document and each other
matter required to be satisfactory to such Lender unless, prior to the DDTL
Termination Date, the Administrative Agent receives written notice from such
Lender specifying such Lender's objections.
 
Section 3.4  Conditions Precedent to Revolving Loans.  The obligations of the
Revolving Loan Lenders to make Revolving Loans on any Funding Date are subject
to (a) the concurrent or prior occurrence of the Effective Date, (b) the
concurrent or prior funding of the Initial Advance Term Loan and (c) the
satisfaction (or due waiver in accordance with Section 11.1) on or before such
Funding Date of the following conditions precedent:
 
(i)  Notice of Borrowing.  To the extent required by Article II, the
Administrative Agent shall have received a written, timely and duly executed and
completed Notice of Borrowing;
 
(ii)  Representations; No Default Certificate.  The Administrative Agent shall
have received a certificate of the President, Chief Executive Officer or Chief
Financial Officer of the Borrower certifying that as of the Funding Date and
before and after giving effect to the proposed Borrowing: (A) the
representations and warranties of the Loan Parties set forth in any Loan
Document shall be true and correct on and as of such date, (B) no Default has
occurred and is continuing and (C) all conditions precedent to such proposed
Borrowing (including availability restrictions) have been satisfied or will be
satisfied substantially concurrently with the funding of the proposed Borrowing;
and
 
(iii)  Fees and Expenses.  All fees due and payable with respect to such
Borrowing and all reimbursements of costs or expenses, in each case, due and
payable under any Loan Document as of such Funding Date and invoiced prior to
such Funding Date shall have been paid to the Administrative Agent for the
account of the applicable Person (or shall be paid to the Administrative Agent
substantially concurrently with the funding of the Revolving Loans made on such
Funding Date (including out of the proceeds of such Revolving Loans)) except to
the extent, in the case of such costs or expenses owing as of the Initial
Funding Date, arrangements satisfactory to the parties
 


 
-64-

--------------------------------------------------------------------------------

 


entitled to payment thereof shall have been made for payment or reimbursement of
any such costs or expenses permitted to be made after the Effective Date.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Agents to enter into the Loan Documents, the
Borrower (and, to the extent set forth in any other Loan Document, each other
Loan Party) represents and warrants to each of them each of the following on and
as of (a) the Effective Date, (b) each Funding Date and (c) the date of any DDTL
Termination Date Funding:
 
Section 4.1  Corporate Existence; Compliance with Law.  Each of Parent Holdings,
Holdings and each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not, in the aggregate,
have a Material Adverse Effect, (c) has all requisite power and authority and
the legal right to own, pledge, mortgage and operate its property, to lease or
sublease any property it operates under lease or sublease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not have a Material
Adverse Effect and (f) has all necessary Permits from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of its business,
except where the failure to obtain such Permits, make such filings or give such
notices would not, in the aggregate, have a Material Adverse Effect.
 
Section 4.2  Power and Authority; No Conflicts; Due Execution, Delivery and
Enforceability.  (a)  Power and Authority; No Conflicts.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party and the consummation of the transactions contemplated therein (i) are
within such Loan Party's corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate or
similar action (including, if applicable, consent of holders of its Securities),
(ii) do not (A) contravene such Loan Party's Constituent Documents, (B) violate
any applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of any Loan Party or any of its
Subsidiaries (including other Loan Documents) other than those that (1) would
not, in the aggregate, have a Material Adverse Effect and (2) are not created or
caused by, or a conflict, breach, default or termination or acceleration event
under, any Loan Document or (D) result in the imposition of any Lien (other than
a Permitted Lien) upon any property of any Loan Party or any of its Subsidiaries
and (iii) do not require any Permit of, or filing with, any Governmental
Authority or any consent of, or notice to, any Person, other than (A) with
respect to the Loan Documents, the filings required to perfect the Liens created
by the Loan Documents and (B) those listed on Schedule 4.2 and that have been,
or will be prior to the Effective Date, the applicable Funding Date or the date
of any DDTL Termination Date Funding, obtained or made, copies of which have
been, or will be prior to the Effective Date, the applicable Funding Date or the
date of any DDTL Termination Date Funding, delivered to the
 


 
-65-

--------------------------------------------------------------------------------

 


Administrative Agent, and each of which on the Effective Date, the applicable
Funding Date or the date of any DDTL Termination Date Funding will be in full
force and effect.
 
(b)  Due Execution, Delivery and Enforceability.  From and after its delivery to
the Administrative Agent, each Loan Document (i) has been duly executed and
delivered to the other parties thereto by each Loan Party party thereto and (ii)
is the legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and the effects of general principles of equity.
 
Section 4.3  Ownership of each Loan Party and Subsidiaries of Group
Members.  Set forth on Schedule 4.3 is a complete and accurate list showing for
each Loan Party and each Subsidiary of any Group Member and each joint venture
of any of them, as of the Effective Date its jurisdiction of organization, the
number of shares of each class of Stock authorized (if applicable), the number
outstanding and the number and percentage of the outstanding shares of each such
class owned (directly or indirectly) by the Borrower and, in the case of the
Stock of the Borrower, Holdings and, in the case of the Stock of Holdings,
Parent Holdings.  All outstanding Stock of each of them has been validly issued,
is fully paid and non-assessable (to the extent applicable) and is owned
beneficially and of record by a Group Member (or, in the case of the Borrower,
by Holdings, or, in the case of Holdings, Parent Holdings) free and clear of all
Liens other than the security interests created by the Loan Documents and
non-consensual Permitted Liens.  There are no Stock Equivalents with respect to
the Stock of any Loan Party or any Subsidiary of any Group Member or any joint
venture of any of them as of the Effective Date, except as set forth on
Schedule 4.3.  Except as provided in the Constituent Documents delivered to the
Administrative Agent on or prior to the Effective Date (as such Constituent
Documents are amended in accordance with Section 8.11), there are no Contractual
Obligations or other understandings to which Holdings, any Group Member, any
Subsidiary of any Group Member or any joint venture of any of them is a party
with respect to (including any restriction on) the issuance, voting, Sale or
pledge of any Stock or Stock Equivalent of any Group Member or any such
Subsidiary or joint venture.
 
Section 4.4  Financial Statements.  (a)  Each of the Initial Financial
Statements (subject, in the case of clause (a) and (c) in the definition
thereof, to the absence of footnote disclosure and normal recurring year-end
audit adjustments) fairly present in all material respects the Consolidated
financial position, results of operations and cash flow of Cinedigm and
Holdings, as applicable, as at the date indicated and for the period indicated
in accordance with GAAP.
 
(b)  On the Effective Date, (i) no Loan Party has any material liability or
other obligation (including Indebtedness, Guaranty Obligations, contingent
liabilities and liabilities for taxes, long-term leases and unusual forward or
long-term commitments) that is not reflected in the Initial Financial Statements
and not otherwise permitted by this Agreement and (ii) since the date of the
Initial Financial Statements, there has been no Sale of any material property of
the Group Members or Holdings and no purchase or other acquisition of any
material property.
 
(c)  The Initial Projections have been prepared by Parent Holdings, in
consultation with the Administrative Servicer, in light of the operations of the
business of the Group Members
 


 
-66-

--------------------------------------------------------------------------------

 


and reflect projections for the 7 year period beginning on the Effective Date on
a quarterly basis for the first year and on a year by year basis thereafter.  As
of the Effective Date, the Initial Projections are based upon estimates and
assumptions stated therein, all of which the Borrower believes to be reasonable
and fair in light of conditions and facts known to such Persons as of the
Effective Date and reflect the good faith, reasonable and fair estimates by such
Persons of the future consolidated financial performance of the Group Members
and the other information projected therein for the periods set forth therein.
 
Section 4.5  Material Adverse Effect.  Since March 31, 2011, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect.
 
Section 4.6  Solvency.  Both before and after giving effect to (a) the Loans
made on or prior to the date this representation and warranty is made, (b) the
disbursement of the proceeds of such Loans and (c) the payment and accrual of
all transaction costs in connection with the foregoing, each of the Loan Parties
is Solvent.
 
Section 4.7  Litigation.  There are no pending (or, to the knowledge of any
Group Member, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes affecting any Loan Party with, by or before
any Governmental Authority other than those that (a) cannot reasonably be
expected to affect the Obligations, the Loan Documents, the other transactions
contemplated therein, any Digital Cinema Deployment Agreement, any Exhibitor
Agreement, any Service Agreement or the Management Services Agreement and (b)
would not have, individually or in the aggregate, a Material Adverse Effect.
 
Section 4.8  Taxes.  All federal and material state, local and foreign income
and franchise and other tax returns, reports and statements (collectively, the
"Tax Returns") required to be filed by any Tax Affiliate have been filed with
the appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof (except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP).  No Tax Return is under audit or examination
by any Governmental Authority and no notice of such an audit or examination or
any assertion of any claim for taxes has been given or made by any Governmental
Authority, except such audit, examination or claim as could not, if adversely
determined, reasonably be expected to have a Material Adverse Effect.  Proper
and accurate amounts have been withheld by each Tax Affiliate from their
respective employees for all periods in full and complete compliance with the
tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.  No Tax Affiliate has participated in a
"reportable transaction" within the meaning of Treasury Regulation Section
1.6011-4(b).  Except as set forth on Schedule 4.8, no Tax Affiliate has been a
member of an affiliated, combined or unitary group other than the group of which
Cinedigm is the common parent.  Any Tax Affiliate that was a member of an
affiliated, combined or unitary group other than the group of which Cinedigm is
the common
 


 
-67-

--------------------------------------------------------------------------------

 


parent, is not liable for any unpaid taxes of such other group whether pursuant
to Treasury Regulation Section 1.1502-6 or similar law, by contract or
otherwise.
 
Section 4.9  Margin Regulations.  None of the Loan Parties is engaged in the
business of extending credit for the purpose of, and no proceeds of any Loan or
other extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.
 
Section 4.10  No Burdensome Obligations; No Defaults.  No Loan Party is a party
to any Contractual Obligation, no Loan Party has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect.  No Loan Party (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Loan Party, which Contractual
Obligation is material to the operation of the Loan Party 's business and which
default gives the applicable third party the right to terminate such Contractual
Obligation.
 
Section 4.11  Investment Company Act.  No Loan Party is an "investment company"
or an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company," as such terms are defined in the Investment Company Act of
1940.
 
Section 4.12  Labor Matters.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member or Holdings, except for those
that would not, in the aggregate, have a Material Adverse Effect.  As of the
Effective Date, the applicable Funding Date or the date of any DDTL Termination
Date Funding, (a) there is no collective bargaining or similar agreement with
any union, labor organization, works council or similar representative covering
any employee of any Group Member or Holdings, (b) no petition for certification
or election of any such representative is existing or pending with respect to
any employee of any Group Member or Holdings and (c) no such representative has
sought certification or recognition with respect to any employee of any Group
Member or Holdings.
 
Section 4.13  ERISA.  Schedule 4.13 sets forth, as of the Effective Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans.  Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies.  Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Group Member, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Group Member incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur.  On the Effective Date, the applicable Funding Date or the date of any
DDTL Termination Date Funding, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) remain
 


 
-68-

--------------------------------------------------------------------------------

 


outstanding.  Except for those that would not, in the aggregate, have a Material
Adverse Effect, no ERISA Affiliate would have any Withdrawal Liability as a
result of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.  No ERISA Affiliate has incurred any liability under
Title IV of ERISA that remains outstanding (other than PBGC premiums due but not
delinquent).
 
Section 4.14  Environmental Matters.  Except as set forth on Schedule 4.14, (a)
the operations of each Group Member or Holdings are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, other
than non-compliances that, in the aggregate, would not have a reasonable
likelihood of resulting in Material Environmental Liabilities, (b) no Group
Member or Holdings is party to, and no Group Member or Holdings and no real
property currently (or to the knowledge of any Group Member previously) owned,
leased, subleased, operated or otherwise occupied by or for any Group Member or
Holdings is subject to or the subject of, any Contractual Obligation or any
pending (or, to the knowledge of any Group Member, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice under or pursuant to any
Environmental Law other than those that, in the aggregate, are not reasonably
likely to result in Material Environmental Liabilities, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Group Member or Holdings and, to
the knowledge of each Group Member, no facts, circumstances or conditions exist
that could reasonably be expected to result in any such Lien attaching to any
such property, (d) no Group Member or Holdings has caused or suffered to occur a
Release of Hazardous Materials at, to or from any real property of any Group
Member or Holdings and each such real property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material Environmental
Liabilities, (e) no Group Member or Holdings (i) is or has been engaged in, or
has permitted any current or former tenant to engage in, operations, or (ii)
knows of any facts, circumstances or conditions, including receipt of any
information request or notice of potential responsibility under CERCLA or other
Environmental Laws, that, in the aggregate, would have a reasonable likelihood
of resulting in Material Environmental Liabilities and (f) each Group Member or
Holdings has made available to the Administrative Agent copies of all existing
environmental reports, reviews and audits and all documents pertaining to actual
or potential Environmental Liabilities, in each case to the extent such reports,
reviews, audits and documents are in their possession, custody or control.
 
Section 4.15  Intellectual Property.  Each Loan Party owns or licenses all
material Intellectual Property that is necessary for the operations of its
business.  To the knowledge of each Group Member, (a) the conduct and operation
of the business of each Loan Party does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Loan
Party in, or relating to, any Intellectual Property, other than, in each case,
as would not, in the aggregate, have a Material Adverse Effect.  In addition,
(x) there are no pending (or, to the knowledge of any Group Member, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes affecting any Loan Party with respect to, (y) no judgment or order
regarding any such claim has been rendered by any competent Governmental
Authority, no settlement agreement or similar Contractual Obligation has been
entered into by any Loan Party,
 


 
-69-

--------------------------------------------------------------------------------

 


with respect to and (z) no Group Member knows or has any reason to know of any
valid basis for any claim based on, any such infringement, misappropriation,
dilution, violation or impairment or contest, other than, in each case, as would
not, in the aggregate, have a Material Adverse Effect.
 
Section 4.16  Title; Real Property.  (a) Each Group Member and Holdings has good
and marketable fee simple title to all owned real property and valid leasehold
interests in all leased real property, and owns all personal property, in each
case that is purported to be owned or leased by it, including those reflected on
the most recent Financial Statements delivered by the Borrower, and none of such
property is subject to any Lien except Permitted Liens.
 
(b)  Set forth on Schedule 4.16 is, as of the Effective Date, (i) a complete and
accurate list of all real property owned in fee simple by any Group Member or
Holdings or in which any Group Member or Holdings owns a leasehold interest
setting forth, for each such real property, the current street address
(including, where applicable, county, state and other relevant jurisdictions),
the record owner thereof and, where applicable, each lessee and sublessee
thereof, (ii) any lease, sublease, license or sublicense of such real property
by any Group Member or Holdings and (iii) for each such real property that the
Collateral Agent or the Administrative Agent has requested be subject to a
Mortgage or that is otherwise material to the business of any Group Member or
Holdings, each Contractual Obligation by any Group Member or Holdings, whether
contingent or otherwise, to Sell such real property.
 
Section 4.17  Full Disclosure.  The written information prepared or furnished by
or on behalf of (and with the consent or at the direction of) Cinedigm or any
Loan Party in connection with any Loan Document (including the information
contained in any Financial Statement or Disclosure Document) or the consummation
of any transaction contemplated therein, does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances when made, not
misleading in any material respect; provided, however, that projections
contained therein are not to be viewed as factual and that actual results during
the periods covered thereby may differ from the results set forth in such
projections by a material amount.  All projections that are part of such
information (including those set forth in any Projections delivered subsequent
to the Effective Date) are based upon good faith estimates and stated
assumptions believed to be reasonable and fair as of the date made in light of
conditions and facts then known and, as of such date, reflect good faith,
reasonable and fair estimates of the information projected for the periods set
forth therein.  All facts known to Cinedigm or any Loan Party and material to
the financial condition, business, property or prospects of Cinedigm and the
Loan Parties taken as one enterprise have been disclosed to the Lenders.
 
Section 4.18  Deposit and Disbursement Accounts.  Other than the Cash Management
Accounts and the Holdings Operating Account, no Group Member or Holdings owns or
has an interest (whether ownership interest, an interest in deposited funds or
otherwise) in any deposit or other bank account (including any securities
account or any zero balance, payroll, withholding or other fiduciary
account).  Other than the Distributor Lockbox Account, Parent Holdings does not
own or have an interest (whether ownership interest, an interest in deposited
funds or otherwise) in any deposit or other bank account (including any
securities account or any zero
 


 
-70-

--------------------------------------------------------------------------------

 


balance, payroll, withholding or other fiduciary account) related to the Phase 2
Rollout or Digital Systems financed hereunder.
 
Section 4.19  Agreements and Other Documents.  As of the Effective Date, each
Group Member, Holdings and, to the extent any such agreement or document relates
to the Phase 2 Rollout and Digital Systems financed hereunder, Parent Holdings
has provided to the Administrative Agent accurate and complete copies of all of
the following agreements or documents to which it is subject and each of which
is listed on Schedule 4.19: all Exhibitor Agreements, all Supply Agreements, all
Service Agreements, all Digital Cinema Deployment Agreements, the Management
Services Agreement, all CDF2 Loan Documents, all CHG Lease Facility Documents,
all IP Licenses, the Sale and Contribution Agreement, all material licenses and
permits held by the Loan Parties; instruments and documents evidencing any
Indebtedness of such Loan Party and any Lien granted by such Loan Party with
respect thereto; and instruments and agreements evidencing the issuance of any
equity securities, warrants, rights or options to purchase equity securities of
such Loan Party.  As of each Funding Date and the date of any DDTL Termination
Date Funding, each Group Member, Holdings and, to the extent any such material
contract relates to the Phase 2 Rollout and Digital Systems financed hereunder,
Parent Holdings has provided to the Administrative Agent accurate and complete
copies of all material contracts to which a Loan Party is a party including (a)
all Exhibitor Agreements, Service Agreements, Supply Agreements, CDF2 Loan
Documents, CHG Lease Facility Documents, Digital Cinema Deployment Agreements,
Management Services Agreements, Sale and Contribution Agreements and IP Licenses
entered into after the Effective Date and (b) all amendments, supplements and
other modifications to all Exhibitor Agreements, Service Agreements, Supply
Agreements, CDF2 Loan Documents, CHG Lease Facility Documents, Digital Cinema
Deployment Agreements, Management Services Agreements, Sale and Contribution
Agreements and IP Licenses entered into on or after the Effective Date.
 
Section 4.20  DCI Spec Compliance.  As of the Effective Date and any Funding
Date, except as set forth on Schedule 4.20, all Installed Digital Systems comply
with the DCI Technical Specification Version 1.2 issued March 7, 2008, by
Digital Cinema Initiatives, LLC, all amendments issued on or prior to July 28,
2011, all errata issued on or prior to July 28, 2011, and the DCI Stereoscopic
Digital Cinema Addendum Version 1.0 released July 11, 2007 and all errata issued
and specifications formally approved and adopted by SMPTE technology committees
on or prior to July 28, 2011, as well as any security-related SMPTE standards or
specifications (e.g. DCP packaging and key authentication and delivery updates)
which are formally approved and adopted by SMPTE technology committees after
July 28, 2011 that require a software upgrade, and any requirements of any
applicable Digital Cinema Deployment Agreement.
 
Section 4.21  Material Digital Cinema Deployment Agreements.  Schedule 4.21 sets
forth, as of the Effective Date, a complete and accurate list of all
Distributors party to a Material Digital Cinema Deployment Agreement.
 
Section 4.22  Priority of Loans.  The Loans of the Borrower hereunder and the
obligations of each Guarantor under its Guarantee of such Loans rank at least
pari passu in right of payment with the senior unsubordinated Indebtedness
(unsecured or secured) of the Borrower or such Guarantor, as the case may be.
 


 
-71-

--------------------------------------------------------------------------------

 


Section 4.23  New Build Cineplexes.  As of any Funding Date and the date of any
DDTL Termination Date Funding, not more than 5% of Digital Systems deployed
under the Phase 2 Rollout are deployed at New Build Cineplexes.
 
Section 4.24  Second-Run Complexes.  As of any Funding Date and the date of any
DDTL Termination Date Funding, not more than 5% of Digital Systems deployed
under the Phase 2 Rollout are deployed at Second-Run Complexes.
 
Section 4.25  Parent Holdings.  No financing entity that is allocated VPFs from
the Distributor Lockbox Account has recourse to the assets of Parent Holdings
other than (a) in an amount equal to such allocated and unpaid VPFs, (b) with
respect to potential claims against Parent Holdings from operators of cinema
complexes that operate digital systems installed pursuant to a master license
agreement to which such operator and Parent Holdings are parties for failure to
pay such VPFs to the extent received by Parent Holdings, or (c) with respect to
the Christie Deferred Payment.  Parent Holdings has not guaranteed any
Indebtedness or other obligations owing to any such financing entity, and has
not granted any Liens in its assets to any such financing entity other than (i)
any Lien on the Stock of the Subsidiary party to such financing entity's
financing documentation or (ii) any Lien on the equipment financed under such
financing entity's financing documentation and any VPFs derived from such
equipment provided that, in no event shall any such Liens encumber any Installed
Digital Systems or any revenues and earnings derived from the Installed Digital
Systems (including VPFs).
 
ARTICLE V
FINANCIAL COVENANTS
 
The Borrower agrees with the Lenders and the Agents to each of the following, as
long as any Commitment or Obligation remains outstanding:
 
Section 5.1  Maximum Average Cost per Screen.  The Borrower shall not at any
time permit with respect to Installed Digital Systems, the quotient of (i) the
sum of (A) the outstanding principal amount of all Term Loans as of such date,
(B) the outstanding amount of all CHG Lease Advances as of such date (less the
outstanding principal amount of all Term Loans as of such date), (C) all
outstanding Required Vendor Mezzanine Loans of such date and (D) all Required
Exhibitor Contributions made as of such date, divided by (ii) the total number
of Installed Digital Systems as of such date, to exceed (x) prior to October 1,
2011, $71,000 and (y) on and after October 1, 2011, $68,973.
 
Section 5.2  Minimum Average Recurring Revenue Per Screen.  Beginning with the
Fiscal Quarter ending March 31, 2012 and for each Fiscal Quarter thereafter, the
Borrower shall not permit the Average Recurring Revenue Per Screen as of the end
of such Fiscal Quarter to be less than the product of (a)(i) for the Fiscal
Quarters ending on or before June 30, 2012, $8,800 and (ii) for Fiscal Quarters
ending thereafter, $9,600 and (b) the quotient of Average Debt Per Screen
divided by $42,500.
 
Section 5.3  Maximum Consolidated Leverage Ratio.  The Borrower shall not have,
as of the last day of any Fiscal Quarter set forth below, a Consolidated
Leverage Ratio greater than the maximum ratio set forth opposite such Fiscal
Quarter:
 


 
-72-

--------------------------------------------------------------------------------

 




Fiscal Quarter(s) Ending
Maximum Consolidated Leverage Ratio
December 31, 2012
4.50 to 1
March 31, 2013
4.25 to 1
June 30, 2013
4.00 to 1
September 30, 2013
3.75 to 1
December 31, 2013
3.50 to 1
March 31, 2014
3.50 to 1
June 30, 2014
3.25 to 1
September 30, 2014
3.00 to 1
December 31, 2014
2.75 to 1
March 31, 2015
2.50 to 1
June 30, 2015
2.25 to 1
September 30, 2015
2.00 to 1
December 31, 2015
2.00 to 1
March 31, 2016
1.75 to 1
June 30, 2016
1.50 to 1
September 30, 2016
1.25 to 1
December 31, 2016
1.00 to 1
March 31, 2017
0.75 to 1
June 30, 2017 and each Fiscal Quarter thereafter
0.50 to 1

 
Section 5.4  Minimum Consolidated Fixed Charge Coverage Ratio.  Commencing with
the Fiscal Quarter ended December 31, 2012, the Borrower shall not have, as of
the last day of such Fiscal Quarter or any Fiscal Quarter ended thereafter, a
Consolidated Fixed Charge Coverage Ratio of less than 1.10 to 1.00.
 
ARTICLE VI
REPORTING COVENANTS
 
The Borrower (and, to the extent set forth in any other Loan Document, each
other Group Member) agrees with the Lenders and the Agents to each of the
following, as long as any Obligation or Commitment remains outstanding:
 
Section 6.1  Financial Statements; Other Information.  The Borrower shall
deliver, and shall cause Holdings to deliver, each of the following to the
Administrative Agent (for further distribution to the Lenders in respect of the
items listed in clauses (a) through (i) below):
 


 
-73-

--------------------------------------------------------------------------------

 


(a)  Monthly Reports.  As soon as available, and in any event within 30 days
after the end of each fiscal month in each Fiscal Quarter, a management report
in form and substance acceptable to the Administrative Agent, setting forth in
reasonable detail for Holdings and the Group Members, among other things (i) the
income, cash flow and selling, general and administrative expense for such
fiscal month and that portion of the Fiscal Year ending as of the close of such
fiscal month, (ii) in comparative form the figures for (A) the corresponding
period in the Budget and (B) the corresponding period in the prior Fiscal Year,
(iii) the aggregate amount of cash on hand as of the end of such fiscal month,
(iv) the number of Installed Digital Systems installed during such fiscal month
and the aggregate number of Installed Digital Systems installed as of the end of
such fiscal month and a computation of the Average Screens in Service as of the
end of such fiscal month, (v) on an aggregate and per Distributor basis (A) the
number of digital titles released pursuant to a Digital Cinema Deployment
Agreement and (B) the VPFs and associated accounts receivable, (vi) on an
aggregate and per Exhibitor basis (A) the revenue generated from Alternative
Content (as defined in the applicable Exhibitor Agreement), (B) the revenue
generated from Eligible Digital Titles (as defined in the applicable Exhibitor
Agreement) distributed by a Non-Participating Distributor, (C) advertising
revenues and (D) the amount of all payments with respect to minimum booking
commitment obligations, (vii) the amount of Capital Expenditures (including all
Restricted Payments made by the Borrower therefor), (viii) with respect to the
Cash Management Accounts not maintained with SG, a copy of the bank statement
for each such account as at the end of such fiscal month, (ix) a list of all
Digital Systems that are not Installed Digital Systems, the location of same and
a list of each such Digital System projected to be redeployed in the following
30-day period, (x) copies of internally prepared reports detailing the
utilization of the Installed Digital Systems and amounts billed to contracted
parties, each in form and substance reasonably satisfactory to the
Administrative Agent, (xi) all federal income taxes paid for such fiscal month
and that portion of the Fiscal Year ending as of the close of such fiscal month
(including all Restricted Payments made by the Borrower therefor), (xii) the
calculations of the Servicing Fees paid for such fiscal month and that portion
of the Fiscal Year ending as of the close of such fiscal month, (xiii) the
calculations of Permitted Back-Up Services Expenses owing as the close of such
fiscal month together with all other Back-Up Services Expenses owing as of the
close of such fiscal month, (xiv) a reconciliation with respect to (A)
differences between expenses reflected in the Cash Expense Report delivered for
such fiscal month, expenses reflected pursuant to clause (i) above and
disbursements from the Collection Account pursuant to Sections 4.4 and 4.5 of
the Multiparty Agreement, as applicable and (B) equipment activity to billing
records, and (xv) beginning with the three month anniversary of the Initial
Funding Date, the calculation of the Screens in Service Ratio and the Screen
Turnover Ratio.
 
(b)  Quarterly Reports.  As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter of each Fiscal Year, (i) the Consolidated
and consolidating unaudited balance sheet of Holdings and the Group Members as
of the close of such Fiscal Quarter and related Consolidated and consolidating
statements of income and cash flow for such Fiscal Quarter and that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter, setting forth in
comparative form the figures for the corresponding period in the prior Fiscal
Year and the figures contained in the latest Projections, in each case certified
by a Responsible Officer of Holdings as fairly presenting in all material
respects the Consolidated and consolidating financial position, results of
operations and cash flow of Holdings and the Group Members as at the dates
indicated and for the periods indicated in accordance with GAAP (subject to the
absence of
 


 
-74-

--------------------------------------------------------------------------------

 


footnote disclosure and normal year-end audit adjustments), (ii) the unaudited
Consolidated balance sheet of Holdings and its Subsidiaries as of close of such
Fiscal Quarter prepared on a pro forma and lease adjusted basis, which balance
sheet (a) reflects on a pro forma consolidated basis the equipment leased by
Holdings and its Subsidiaries and the associated debt and (b) is in a form and
substance reasonably acceptable to the Administrative Agent, and (iii) a Digital
Systems Report updated as of the end of such Fiscal Quarter.
 
(c)  Annual Reports.  Commencing with the Fiscal Year ended March 31, 2012, as
soon as available, and in any event within 90 days after the end of each Fiscal
Year, the Consolidated and consolidating balance sheet of Holdings and the Group
Members as of the end of such Fiscal Year and related Consolidated and
consolidating statements of income, stockholders' equity and cash flow for such
Fiscal Year, each prepared in accordance with GAAP, together with a
certification by the Group Members' Accountants that (i) such Consolidated and
consolidating Financial Statements fairly present in all material respects the
Consolidated and consolidating financial position, results of operations and
cash flow of Holdings and the Group Members as at the dates indicated and for
the periods indicated therein in accordance with GAAP without qualification as
to the scope of the audit or as to going concern and without any other similar
qualification and (ii) in the course of the regular audit of the businesses of
Holdings and the Group Members, which audit was conducted in accordance with the
standards of the United States' Public Company Accounting Oversight Board (or
any successor entity), such Group Members' Accountants have obtained no
knowledge that a Default in respect of any financial covenant contained in
Article V has occurred and is continuing or, if in the opinion of the Group
Members' Accountants such a Default has occurred and is continuing, a statement
as to the nature thereof (which certification with respect to clause (ii) may be
limited or omitted to the extent required by accounting rules or guidelines).
 
(d)  Compliance Certificate.  Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things, (i)
demonstrates compliance with the financial covenants contained in Article V and
Section 8.16, (ii) shows in reasonable detail the amount of Capital Expenditures
made by Holdings or any Group Member as of the end of such fiscal period and any
amounts paid by the Administrative Servicer for Capital Expenditures, (iii)
provides a list of all Installed Digital Systems and the location of the same
and (iv) states that no Default has occurred and is continuing as of the date of
delivery of such Compliance Certificate or, if a Default has occurred and is
continuing, states the nature thereof and the action that the Borrower proposes
to take with respect thereto.
 
(e)  Corporate Chart and Other Collateral Updates.  As part of the Compliance
Certificate delivered pursuant to clause (d) above, each in form and substance
satisfactory to the Administrative Agent, a certificate by a Responsible Officer
of the Borrower that (i) the Corporate Chart attached thereto (or the last
Corporate Chart delivered pursuant to this clause (e)) is correct and complete
as of the date of such Compliance Certificate, (ii) the Loan Parties have
delivered all documents (including updated schedules as to locations of
Collateral and acquisition of Intellectual Property or real property) they are
required to deliver pursuant to any Loan Document on or prior to the date of
delivery of such Compliance Certificate and (iii) complete and correct copies of
all documents modifying any term of any Constituent Document
 


 
-75-

--------------------------------------------------------------------------------

 


of any Loan Party or joint venture thereof on or prior to the date of delivery
of such Compliance Certificate have been delivered to the Administrative Agent
or are attached to such certificate.
 
(f)  Additional Projections.  As soon as available and in any event not later
than 60 days prior to the end of each Fiscal Year, (i) the annual business plan
and the Budget of Holdings and the Group Members for the Fiscal Year next
succeeding such Fiscal Year approved by Holdings' Board of Directors and (ii)
forecasts prepared by management of Holdings (A) for each month in such next
succeeding Fiscal Year and (B) for each other succeeding Fiscal Year through the
Fiscal Year containing the Maturity Date, in each case including in such
forecasts (x) a projected year-end Consolidated and consolidating balance sheet,
income statement and statement of cash flows for Holdings and the Group Members,
(y) a statement of all of the material assumptions on which such forecasts are
based and (z) substantially the same type of financial information as that
contained in the Initial Projections.
 
(g)  Management Discussion and Analysis.  Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of Holdings and the Group
Members for the portion of the Fiscal Year then elapsed and discussing the
reasons for any significant variations from the Projections for such period and
the figures for the corresponding period in the previous Fiscal Year.
 
(h)  Intercompany Loan Balances.  Together with each delivery of any Compliance
Certificate pursuant to clause (d) above, a summary of the outstanding balances
of all intercompany Indebtedness among Holdings, the Group Members and their
Affiliates as of the last day of the Fiscal Quarter covered by such Financial
Statement, certified as complete and correct by a Responsible Officer of
Holdings as part of the Compliance Certificate delivered in connection with such
Financial Statements.
 
(i)  Audit Reports, Management Letters, Etc.  Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter, audit report or similar letter or report received by
Holdings or any Group Member from any independent registered certified public
accountant (including the Group Members' Accountants) in connection with such
Financial Statements or any audit thereof, each certified to be complete and
correct copies by a Responsible Officer of Holdings as part of the Compliance
Certificate delivered in connection with such Financial Statements.
 
(j)  Insurance Certifications.
 
(i)  At each policy renewal, but not less than annually, a certification from
each insurer or by an authorized representative of each insurer identifying the
underwriters, the type of insurance, the limits, deductibles, and term thereof
and shall specifically list the provisions delineated in clause (b) of
Schedule 7.5;
 
(ii)  Concurrently with the furnishing of all certificates referred to in
clause (i) above, a statement from an independent insurance broker, reasonably
acceptable to the Administrative Agent, stating that (A) all premiums then due
have been
 


 
-76-

--------------------------------------------------------------------------------

 


paid and (B) in the opinion of such broker, the insurance then maintained by the
Borrower is in accordance with clause (b) of Schedule 7.5;
 
(iii)  The Borrower shall request, or cause to be requested of, such insurance
broker, upon its first knowledge, to advise the Administrative Agent promptly in
writing of any default in the payment of any premiums or any other act or
omission, on the part of any Person, which might invalidate or render
unenforceable, in whole or in part, any insurance provided by Holdings or the
Borrower hereunder; and
 
(iv)  Promptly after becoming available, but in any event within 45 days of the
installation of any Digital System on or after the Effective Date, an insurance
certificate in form and substance satisfactory to the Collateral Agent
demonstrating that the insurance policies required by Section 7.5 in respect of
such Digital System are in full force and effect and have all the terms required
by Section 7.5.
 
(k)  Certificate of Acceptance.  (i) Promptly after becoming available, but in
any event within 30 days of the installation of any Digital System, which
becomes an Installed Digital System on or after the Effective Date, a copy of a
certificate (a "Certificate of Acceptance") executed by the Exhibitor party to
the applicable Exhibitor Agreement accepting delivery and installation of such
Digital System, certifying as to the receipt, installation and operation of such
Digital System and confirming the location of such Digital System or (ii) if
such Exhibitor fails to issue a certificate within this timeframe, confirmation
from the applicable supplier, in a form reasonably acceptable to the
Administrative Agent, that such Digital System has been installed and is in good
working condition.
 
(l)  Cash Expense Report.  As soon as available, and in any event at least two
(2) Business Days prior to each Monthly Application Date and Quarterly
Application Date, a report in form and substance acceptable to the
Administrative Agent setting forth in reasonable detail (i) the cash balance of
each Cash Management Account as of the fiscal month most recently ended, (ii)
actual cash disbursements from the Holdings Operating Account for such fiscal
month and (iii) categorizing each such cash disbursement with respect to its
placement in the application of funds provisions described in Sections 4.4 or
4.5 of the Multiparty Agreement, as applicable.
 
(m)  Pipeline Reports.  As soon as available, and in any event within 3 days
after the end of each fiscal month during the Availability Period, a Pipeline
Report certified by a Responsible Officer of Holdings as reflecting the good
faith, reasonable and fair estimates of such Persons in light of the conditions
and facts known to such Persons as of the date of such Pipeline Report.
 
(n)  Other Agreements.  Promptly after the execution thereof, copies of all
Digital Cinema Deployment Agreements, Exhibitor Agreements, Service Agreements,
Supply Agreements, Management Services Agreements, IP Licenses, Sale and
Contribution Agreements, CHG Lease Facility Documents, CDF2 Loan Documents and
any Intercompany Agreements not previously delivered to the Administrative Agent
in accordance with this Agreement.
 


 
-77-

--------------------------------------------------------------------------------

 


Section 6.2  Other Events.  The Borrower shall give, and shall cause Holdings to
give, the Administrative Agent notice of each of the following (which notice may
be made by telephone if promptly confirmed in writing) promptly (but, in any
event, no later than five (5) days) after any Responsible Officer of Holdings or
any Group Member knows or has reason to know of it: (a)(i) any Default and (ii)
any event that would reasonably be expected to have a Material Adverse Effect,
specifying, in each case, the nature and anticipated effect thereof and any
action proposed to be taken in connection therewith, (b) any event (other than
any event involving loss or damage to property) reasonably expected to result in
a mandatory prepayment of the Obligations pursuant to Section 2.5, stating the
material terms and conditions of such transaction and estimating the Net Cash
Proceeds thereof, (c) the commencement of, or any material developments in, any
action, investigation, suit, proceeding, audit, claim, demand, order or dispute
with, by or before any Governmental Authority affecting Holdings or any Group
Member or any property of Holdings or any Group Member that (i) seeks injunctive
or similar relief, (ii) in the reasonable judgment of the Borrower, exposes
Holdings or any Group Member to liability in an aggregate amount in excess of
$250,000 or (iii) if adversely determined, would reasonably be expected to have
a Material Adverse Effect and (d) the acquisition of any material real property
or Intellectual Property or the entering into any material lease.
 
Section 6.3  Copies of Notices and Reports.  The Borrower shall promptly
deliver, and shall cause Holdings to promptly deliver, to the Administrative
Agent copies of each of the following: (a) all reports that Holdings or the
Borrower transmits to its security holders generally, (b) all documents that
Holdings or any Group Member files with the Securities and Exchange Commission,
the National Association of Securities Dealers, Inc., any securities exchange or
any Governmental Authority exercising similar functions, (c) all press releases
not made available directly to the general public and issued by Holdings or any
Group Member or, to the extent such press release relates to a Group Member,
Cinedigm, (d) all material documents, notices or reports transmitted or
delivered or received by any Group Member or Affiliate thereof pursuant to, or
in connection with, any Digital Cinema Deployment Agreement, Exhibitor
Agreement, Service Agreement, Intercompany Agreement, IP License, the Management
Services Agreement, any Supply Agreement, or the CDF2 Loan Documents and all
material notices and other documents received with respect to the CHG Lease
Facility, and (e) any material document transmitted or received pursuant to, or
in connection with, any Contractual Obligation governing Indebtedness of any
Group Member or Holdings.
 
Section 6.4  Taxes.  The Borrower shall give, and shall cause Holdings to give,
the Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly after any Responsible
Officer of Holdings or any Group Member or a Tax Affiliate knows or has reason
to know of it:  (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would reasonably be expected to have a Material Adverse Effect.
 
Section 6.5  Labor Matters.  The Borrower shall give, and shall cause Holdings
to give, the Administrative Agent notice of each of the following (which may be
made by telephone if
 


 
-78-

--------------------------------------------------------------------------------

 


promptly confirmed in writing), promptly after, and in any event within 30 days
after any Responsible Officer of Holdings or any Group Member knows of it: (a)
the commencement of any material labor dispute to which Holdings or any Group
Member is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person's plants and other facilities and (b)
the incurrence by Holdings or any Group Member of liability under the Worker
Adjustment and Retraining Notification Act or related or similar liability
incurred with respect to the closing of any plant or other facility of any such
Person (other than, in the case of this clause (b), those that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect).
 
Section 6.6  ERISA Matters.  The Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 10 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that an ERISA Event has occurred, a notice (which may be
made by telephone if promptly confirmed in writing) describing such ERISA Event
and any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto.
 
Section 6.7  Environmental Matters.  (a)  The Borrower shall provide, and shall
cause Holdings to provide, the Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed in writing)
promptly (but, in any event, no later than five (5) days) after any Responsible
Officer of Holdings or any Group Member knows or has reason to know of it (and,
upon reasonable request of the Administrative Agent, documents and information
in connection therewith): (i)(A) unpermitted Releases, (B) the receipt by
Holdings or any Group Member of any notice of violation of or potential
liability or similar notice under, or the existence of any condition that could
reasonably be expected to result in violations of or liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or liability under any Environmental Law, that, for each of
clauses (A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in Environmental Liabilities in excess of $250,000, (ii) the receipt
by Holdings or any Group Member of notification that any property of Holdings or
any Group Member is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iii) any proposed
acquisition or lease of real property if such acquisition or lease would have a
reasonable likelihood of resulting in aggregate Environmental Liabilities in
excess of $250,000.
 
(b)  Upon request of the Administrative Agent, the Borrower shall provide, and
shall cause Holdings to provide, the Administrative Agent a report containing an
update as to the status of any environmental, health or safety compliance,
hazard or liability issue identified in any document delivered to any Secured
Party pursuant to any Loan Document or as to any condition reasonably believed
by the Administrative Agent to have a reasonable likelihood of resulting in
Material Environmental Liabilities.
 
Section 6.8  Lease Adjusted Financials.  Promptly upon becoming available, and
in any event within 90 days of the Effective Date (or such later date as the
Administrative Agent may
 


 
-79-

--------------------------------------------------------------------------------

 


agree in its sole discretion), the Borrower shall provide, and shall cause
Holdings to provide,  the unaudited Consolidated balance sheet of Holdings and
its Subsidiaries as of the Effective Date prepared on a pro forma and lease
adjusted basis which balance sheet (a) reflects on a pro forma consolidated
basis the equipment leased by Holdings and its Subsidiaries and the associated
debt and (b) is in a form and substance reasonably acceptable to the
Administrative Agent.
 
Section 6.9  Other Information.  The Borrower shall provide, and shall cause
Holdings to provide, the Administrative Agent with such other documents and
information with respect to the business, property, condition (financial or
otherwise), legal, financial or corporate or similar affairs or operations of
Holdings or any Group Member as the Administrative Agent or such Lender through
the Administrative Agent may from time to time reasonably request.
 
ARTICLE VII 
AFFIRMATIVE COVENANTS
 
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders and the Agents to each of the
following (and agrees to cause Holdings to comply with each of the following to
the extent applicable to Holdings), as long as any Obligation or Commitment
remains outstanding:
 
Section 7.1  Maintenance of Corporate Existence.  Each of Holdings and each
Group Member shall (a) preserve and maintain its legal existence, except in the
consummation of transactions expressly permitted by Section 8.7, and (b)
preserve and maintain its rights (charter and statutory), privileges, franchises
and Permits necessary or desirable in the conduct of its business, except, in
the case of this clause (b), where the failure to do so would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
Section 7.2  Compliance with Laws, Etc.  Each Group Member shall comply in all
material respects with (i) all applicable Requirements of Law, (ii) all
Contractual Obligations and (iii) all Permits.
 
Section 7.3  Payment of Obligations.  Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien upon any property of any Group Member, except, in the case
of clauses (a) and (b), for those (x) whose amount or validity is being
contested in good faith by proper proceedings diligently conducted and for which
adequate reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP or (y) which encumber property that, individually or in the
aggregate, has a value of less than $250,000.
 
Section 7.4  Maintenance of Property.  Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for
 


 
-80-

--------------------------------------------------------------------------------

 


such failures to maintain and preserve the items set forth in clauses (a) and
(b) above that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
Section 7.5  Maintenance of Insurance.  (a)  The Borrower shall, and shall cause
each Group Member and Holdings to, (i) maintain or cause to be maintained in
full force and effect all policies of insurance of any kind with respect to the
property and businesses of Holdings and the Group Members and all Installed
Digital Systems (including excess liability, policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers' compensation, business interruption and employee health and
welfare insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of the Loan Parties) of a
nature and providing such coverage as is sufficient and as is customarily
carried by businesses of the size and character of the business of the Group
Members and Holdings and in any event in form and substance reasonably
acceptable to the Collateral Agent; it being agreed that the insurance set forth
on Schedule 7.5 is acceptable and (ii) cause all such insurance relating to any
property or business of Holdings or any Group Member and the Installed Digital
Systems to name the Collateral Agent, on behalf of the Secured Parties, as
additional insured or loss payee, as appropriate and with any requested
endorsements and to provide that no cancellation in coverage shall be effective
until after 30 days (or 10 days in the case of a payment default) notice thereof
to the Collateral Agent.
 
(b)  General.  The Agents shall be entitled, upon reasonable advance notice, to
review Holdings' and the Group Members' insurance policies carried and
maintained pursuant to this Section 7.5.  Upon request, the Borrower shall
furnish the requesting Agent with copies of all such insurance policies,
binders, and cover notes or other evidence of such insurance. Notwithstanding
anything to the contrary herein, no provision of this Section 7.5 or any
provision of this Agreement shall impose on any Agent any duty or obligation to
verify the existence or adequacy of the insurance coverage maintained by
Holdings and the Group Members, nor shall any Agent be responsible for any
representations or warranties made by or on behalf of Holdings or the Group
Members to any insurance broker, company or underwriter.  The Collateral Agent,
at its sole option, may obtain such insurance if not provided by Holdings or the
Borrower and in such event, the Borrower shall reimburse the Collateral Agent
upon demand for the cost thereof together with interest.  Holdings and the Group
Members shall also carry and maintain, should their risk profile change during
the term of this Agreement, any other insurance that the Administrative Agent
may reasonably require from time to time.
 
Section 7.6  Keeping of Books.  Holdings and the Group Members shall keep proper
books of record and account, in which full, true and correct entries shall be
made in accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of Holdings and each Group
Member.
 
Section 7.7  Access to Books and Property; Audit Rights.  Each of Holdings and
each Group Member shall permit the Agents, the Lenders and any Related Person of
any of them, as often as reasonably requested, at any reasonable time during
normal business hours and with reasonable advance notice (except that, during
the continuance of an Event of Default, no such notice shall be required) to (a)
visit and inspect the property of Holdings and each Group Member and examine and
make copies of and abstracts from, the corporate (and similar), financial,
operating and other books and records of Holdings and each Group Member, (b)
 


 
-81-

--------------------------------------------------------------------------------

 


discuss the affairs, finances and accounts of Holdings and each Group Member
with any officer or director of Holdings or any Group Member, (c) communicate
directly with any registered certified public accountants (including the Group
Members' Accountants) of Holdings or any Group Member and (d) conduct such
appraisals, audits, reviews, and investigations of the Collateral and any
documents, instruments or agreements relating thereto; provided that, so long as
no Event of Default has occurred and is continuing, the Agents, the Lenders and
any Related Persons shall not, collectively or individually, exercise the rights
granted under this Section 7.7 more often than twice in the aggregate in any
Fiscal Year.  Holdings and each Group Member shall authorize their respective
registered certified public accountants (including the Group Members'
Accountants) to communicate directly with the Agents, the Lenders and their
Related Persons and to disclose to the Agents, the Lenders and their Related
Persons all financial statements and other documents and information as they
might have and any Agent or any Lender reasonably requests with respect to
Holdings or any Group Member.
 
Section 7.8  Environmental.  Each Group Member shall comply with, and maintain
its property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect.  Without limiting the foregoing, if an Event of Default has occurred and
is continuing or if the Administrative Agent at any time have a reasonable basis
to believe that there exist violations of Environmental Laws by any Group Member
or that there exist any Environmental Liabilities, in each case, that would
reasonably be expected to have, in the aggregate, a Material Adverse Effect,
then each Group Member shall, promptly upon receipt of request from the
Administrative Agent, cause the performance of, and allow the Administrative
Agent and its Related Persons access to such real property for the purpose of
conducting, such environmental audits and assessments, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as the Administrative Agent may from time to time reasonably
request.  Such audits, assessments and reports, to the extent not conducted by
the Administrative Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
the Administrative Agent and shall be in form and substance reasonably
acceptable to the Administrative Agent.
 
Section 7.9  Use of Proceeds.  The proceeds of the Term Loans and the proceeds
of funds released from the DDTL Escrow Account shall be used to fund the CDF2
Non-Recourse Loans to CHG for use to pay to Holdings a portion (including any
deferred portion) of the purchase price for Installed Digital Systems pursuant
to the CHG Sale Leaseback.  The proceeds of the Revolving Loans shall
be deposited into the Holdings Operating Account and used for the purposes set
forth in Section 4.10 of the Multiparty Agreement.  The Borrower shall cause
Holdings to deposit the proceeds of purchases of Installed Digital Systems by
CHG pursuant to the CHG Sale Leaseback into the Equipment Purchase Account or
the Holdings Operating Account, as the case may be, in accordance with Sections
4.9 and 4.10 of the Multiparty Agreement, and to withdraw such proceeds from
such account and use such proceeds, in each case, solely to the extent and for
the purposes permitted by such applicable section of the Multiparty Agreement.
 


 
-82-

--------------------------------------------------------------------------------

 


Section 7.10  Additional Collateral and Guaranties.  To the extent not delivered
to the Administrative Agent on or before the Effective Date (including in
respect of after-acquired property and Persons that become Subsidiaries of any
Group Member after the Effective Date to the extent permitted under Sections 8.7
and 8.17), Holdings and each Group Member shall, promptly, do each of the
following, unless otherwise agreed by the Administrative Agent:
 
(a)  deliver to the Administrative Agent such modifications to the terms of the
Loan Documents (or, to the extent applicable as determined by the Administrative
Agent or the Collateral Agent, such other documents), in each case in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent and as the Administrative Agent or the Collateral Agent deems necessary or
advisable in order to ensure the following:
 
(i)  (A) each Subsidiary of any Group Member that has entered into Guaranty
Obligations with respect to any Indebtedness of the Borrower and (B) each Wholly
Owned Subsidiary of any Group Member shall guaranty, as primary obligor and not
as surety, the payment of the Secured Obligations of the Borrower; and
 
(ii)  Parent Holdings, Holdings, and each Group Member (including any Person
required to become a Guarantor pursuant to clause (i) above) shall effectively
grant to the Collateral Agent, for the benefit of the Secured Parties, a valid
and enforceable security interest in all of the Stock and Stock Equivalents of
the Borrower (in the case of Holdings), all of the Stock and Stock Equivalents
of Holdings, in the case of Parent Holdings, and all of its property, including
all of its Stock and Stock Equivalents and other Securities, (in the case of
each Group Member) as security for the Secured Obligations.
 
(b)  deliver to the Collateral Agent all documents representing all Stock, Stock
Equivalents and other Securities pledged pursuant to the documents delivered
pursuant to clause (a) above, together with undated powers or endorsements duly
executed in blank;
 
(c)  upon request of the Collateral Agent, deliver to it a Mortgage on any real
property owned by any Group Member and on any of its leases, together with all
Mortgage Supporting Documents relating thereto (or, if such real property or the
real property subject to such lease is located in a jurisdiction outside the
United States, similar documents deemed appropriate by the Collateral Agent to
obtain the equivalent in such jurisdiction of a first-priority mortgage on such
real property or lease);
 
(d)  to take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Secured Obligation or any Lien
securing any Secured Obligation, to perfect, maintain, evidence or enforce any
Lien securing any Secured Obligation or to ensure such Liens have the same
priority as that of the Liens on the Collateral set forth in the Loan Documents
executed on the Effective Date (or, for Collateral located outside the United
States, a similar priority acceptable to the Collateral Agent), including the
filing of UCC financing statements in such jurisdictions as may be required by
the Loan Documents or applicable Requirements of Law or as the Collateral Agent
may otherwise reasonably request; and
 


 
-83-

--------------------------------------------------------------------------------

 


(e)  deliver to the Administrative Agent legal opinions, Constituent Documents
and other documents relating to the matters described in this Section 7.10,
which opinions and other documents shall be as reasonably required by, and in
form and substance (and from counsel, with respect to such legal opinions)
reasonably satisfactory to, the Administrative Agent.
 
Section 7.11  Cash Management System.  The Borrower agrees to establish on or
prior to the Effective Date and maintain until the payment in full in cash of
the Obligations (and agrees to cause Parent Holdings and Holdings to establish
on or prior to the Effective Date and maintain until the payment in full in cash
of the Obligations) the lockboxes, Dollar deposit accounts and cash management
system described in the Multiparty Agreement, in each case, in accordance with
the terms thereof; provided that, in the case of the Distributor Lockbox
Account, Parent Holdings shall have 30 days from the Effective Date (or such
longer period as the Administrative Agent may agree in its sole discretion) to
enter into a Control Agreement with the applicable Deposit Bank and the
collateral agent under the Distributor Lockbox Collateral Agency Agreement,
which shall provide for such collateral agent's exclusive control over all cash
collections and deposits received in the Distributor Lockbox Account and allows
such collateral agent to require that all collection and deposits (including
those relating to the Installed Digital Systems) be transferred in accordance
with the Distributor Lockbox Collateral Agency Agreement.
 
Section 7.12  Required Hedging.  The Borrower shall, on or before each
applicable Required Hedging Date (or such later date acceptable to the
Administrative Agent (but, in any event, no later than the tenth (10th) Business
Day following such Required Hedging Date) but only so long as the Borrower is
diligently pursuing a course of action to implement the hedging requirements
under this Section 7.12), enter into and thereafter maintain Interest Rate
Contracts with a Secured Hedging Counterparty until at least the fourth
anniversary of the Effective Date in a notional principal amount as of the date
such Interest Rate Contracts are entered that equals at least (i) 100% of the
portion of the aggregate principal amount of the Term Loans outstanding on such
date equal to $25,500,000 (taking into account scheduled amortization thereof
during the applicable period) and (ii) 75% of the portion of the aggregate
principal amount of the Term Loans outstanding on such date in excess of
$25,500,000 (taking into account scheduled amortization thereof during the
applicable period).  Such Interest Rate Contracts shall provide for a fixed rate
or a capped per annum eurodollar rate not more than 3.00% and such other terms
satisfactory to the Administrative Agent to protect the Borrower against
increases in the Eurodollar Rate or the Base Rate, as the case may be, as such
rates would reasonably impact the Term Loans.  On the third anniversary of the
Effective Date and on each subsequent anniversary of the Effective Date, the
Borrower shall extend such Interest Rate Contracts to a minimum average
remaining tenor of 18 months.
 
Section 7.13  Corporate Separateness.  Each Group Member shall take, or refrain
from taking, as the case may be, all actions, including, but not limited to the
following, that are necessary or advisable to be taken or not to be taken in
order to ensure that its existence shall be maintained and respected separate
and apart from that of any other Person (other than any other Group Member):
 
(a)  Each Group Member shall maintain its own deposit, securities or other
account or accounts, separate from those of any Affiliate, with commercial
banking institutions or broker-
 


 
-84-

--------------------------------------------------------------------------------

 


dealers.  Each Group Member shall ensure that its funds will not be diverted to
any other Person or for other than corporate uses of such Group Member, as the
case may be, and such funds will not be commingled with the funds of any other
Person.
 
(b)  To the extent that it shares the same officers or other employees as any of
its Affiliates, each Group Member shall ensure that the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, to the extent practicable, on the
basis of such entity's actual share of such costs and to the extent such
allocation is not practicable, on a basis reasonably related to such entity's
fair share of the salary and benefit costs associated with all such common
officers and employees.
 
(c)  To the extent that it jointly contracts with any of its Affiliates to do
business with vendors or service providers or to share overhead expenses, each
Group Member shall ensure that the costs incurred in so doing shall be allocated
fairly among such entities, to the extent practicable, on the basis of such
entities' actual share of such costs and to the extent such allocation is not
practicable, on a basis reasonably related to such entities' fair share of such
costs.  To the extent that any Group Member contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods or
services are provided on the basis of such entities' actual share of such costs
and to the extent such allocation is not practicable, on a basis reasonably
related to such entities' fair share of such costs.  All material transactions
between or among a Group Member and any of its respective Affiliates, whether
currently existing or hereafter entered into, shall be only on an arm's-length
basis.
 
(d)  Each Group Member shall maintain a principal executive office at a separate
address from the address of each of its Affiliates (other than any Group Member
or its respective Subsidiaries); provided that reasonably segregated offices in
the same building shall constitute separate addresses for purposes of this
clause (d) so long as such office space is leased or subleased to any Group
Member under a separate written agreement between such Group Member and such
Affiliate on arm's-length terms.  To the extent that any Group Member or any of
its Affiliates have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.
 
(e)  Each Group Member shall maintain and issue financial statements separate
from those of any Affiliate (other than any other Group Member and other than
Consolidated and consolidating financial statements with Holdings to the extent
including footnote disclosures describing the actual separateness between the
Group Members and Holdings in a manner satisfactory to the Administrative Agent)
and prepared not less frequently than annually and in accordance with GAAP.
 
(f)  Each Group Member shall conduct its affairs in its own name and strictly in
accordance with its Constituent Documents and observe all necessary, appropriate
and customary corporate formalities, including, but not limited to, holding all
regular and special officers' and directors' meetings appropriate to authorize
all corporate action, keeping separate and accurate minutes of its meetings,
passing all resolutions or consents necessary to authorize actions taken
 


 
-85-

--------------------------------------------------------------------------------

 


or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts.
 
(g)  None of the Group Members shall, nor shall they permit any of their
respective Subsidiaries to, assume or guarantee any of the liabilities of any
Affiliate except as expressly permitted herein.
 
(h)  Each Group Member shall have stationery and other business forms separate
and distinct from that of any other Person.
 
(i)  Each Group Member shall cause its assets to be maintained in a manner that
facilitates their identification and segregation from those of any other Person.
 
(j)  At all times thereafter, the board of directors of the Borrower shall have
at least one director who is not an officer, director, employee, material
shareholder or material supplier of any Affiliate of the Borrower (other than
any other Group Member) and whose vote is required in order for the Borrower to
file a voluntary petition for bankruptcy or to commence any other event that
would constitute an Event of Default under Section 9.1(e).
 
Section 7.14  Digital Cinema Deployment Agreements.  No Group Member shall, on
or after the Effective Date, enter into, or permit any other Loan Party to enter
into, any Digital Cinema Deployment Agreement or any Consent with a Distributor
other than such Digital Cinema Deployment Agreements and Consents that are in
form and substance acceptable to the Administrative Agent.  The Borrower shall
cause each Distributor party to a Digital Cinema Deployment Agreement entered
into on or after the Effective Date to (a) consent to the assignment of Parent
Holdings' rights under such Digital Cinema Deployment Agreement in favor of
Holdings and the inclusion of such assigned rights in the assets contributed by
Holdings to the Borrower pursuant to the Sale and Contribution Agreement, (b)
confirm that the Lenders are acceptable financing sources and (c) acknowledge
the security interests granted in such assigned rights by the Group Members to
the Collateral Agent and the Lenders.
 
Section 7.15  Exhibitor Agreements.  No Group Member shall, after the Effective
Date, enter into, or permit any other Group Member or Holdings to enter into,
any Exhibitor Agreement or, to the extent not included in an Exhibitor
Agreement, Consents with Approved Exhibitors, other than such Exhibitor
Agreements or Consents that are in form and substance, and with Approved
Exhibitors and for such locations in each case that are, unless otherwise
indicated in the definition thereof, satisfactory to the Administrative Agent.
 
Section 7.16  DCI Spec Compliance.  The Group Members shall deploy or redeploy,
and shall cause each other Loan Party to deploy or redeploy, only Digital
Systems that are compliant with the DCI Technical Specification Version 1.2
issued March 7, 2008, by Digital Cinema Initiatives, LLC, all amendments issued
on or prior to July 28, 2011, all errata issued on or prior to July 28, 2011,
and the DCI Stereoscopic Digital Cinema Addendum Version 1.0 released July 11,
2007 and all errata issued and specifications formally approved and adopted by
SMPTE technology committees on or prior to July 28, 2011, as well as any
security-related SMPTE standards or specifications (e.g. DCP packaging and key
authentication and delivery updates) which are formally approved and adopted by
SMPTE technology committees after July
 


 
-86-

--------------------------------------------------------------------------------

 


28, 2011 that require a software upgrade), or any updated specifications
required by any Digital Cinema Deployment Agreement, in each case, unless such
compliance has been waived in writing by a Distributor and such waiver has been
provided to the Administrative Agent or is otherwise referenced on Schedule 4.20
hereof.
 
Section 7.17  Certificates of Insurance.  To the extent not previously delivered
to the Collateral Agent, the Borrower shall deliver, or cause to be delivered by
the applicable Approved Exhibitor, on or before 30 days after the Effective Date
(or such later date as the Administrative Agent may agree in writing so long as
such later date is not more than 60 days after the Effective Date) certificates
of insurance in respect of any Digital System installed prior to or after the
Effective Date, in each case, in form and substance satisfactory to the
Collateral Agent, demonstrating that the insurance policies required by
Section 7.5 in respect of such Digital System are in full force and effect and
have all the terms required by Section 7.5.
 
Section 7.18  Management Services Agreement.  The Borrower acknowledges and
agrees that pursuant to the Management Services Agreement it has appointed the
Administrative Agent and the Collateral Agent each to serve as its
representatives and agents to, subject to the terms thereof, take actions, make
decisions, and grant consents or approvals thereunder on behalf of the
Borrower.  The Borrower shall cooperate with the Administrative Agent and the
Collateral Agent with respect to any exercise by either of them of any such
right or power, and shall not impede or obstruct the Administrative Agent or the
Collateral Agent (or any sub-agent of either of them) in the event any such
right or power is exercised.  Except as may otherwise be agreed by the
Administrative Agent and the Collateral Agent, the Borrower shall obtain the
consent or approval of the Administrative Agent and the Collateral Agent prior
to making or Holdings' making any election or taking or Holdings' taking any
action under the Management Services Agreement which requires the agreement,
approval, or consent of the Administrative Agent and the Collateral Agent.
 
Section 7.19  Cineplex Conversion.  If the Phase 2 Rollout results in any screen
within a cineplex of an Approved Exhibitor being serviced by an Installed
Digital System on or before the end of the Availability Period, the Borrower
shall cause all screens within such cineplex to be serviced by an Installed
Digital System on or before the end of the end of the Availability Period.
 
ARTICLE VIII
NEGATIVE COVENANTS
 
The Borrower (and, to the extent set forth in any other Loan Document, each
other Group Member) agrees with the Lenders and the Agents to each of the
following, as long as any Obligation or any Commitment remains outstanding:
 
Section 8.1  Indebtedness.  No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:
 
(a)  the Obligations;
 
(b)  Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing thereof;
 


 
-87-

--------------------------------------------------------------------------------

 


(c)  Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such Group Member, together with any Permitted Refinancing thereof;
provided, however, that (i) the aggregate outstanding principal amount of all
such Indebtedness does not exceed $250,000 at any time and (ii) the principal
amount of such Indebtedness does not exceed the lower of the cost or fair market
value of the property so acquired or built or of such repairs or improvements
financed, whether directly or through a Permitted Refinancing, with such
Indebtedness (each measured at the time such acquisition, repair, improvement or
construction is made);
 
(d)  intercompany loans made by a Group Member to any other Group Member so long
as such loans constitute Permitted Investments of such Group Member;
 
(e)  Guaranty Obligations of any Group Member with respect to Indebtedness of
any other Group Member expressly permitted by this Section 8.1 (other than
Indebtedness permitted hereunder in reliance upon clause (b) above, for which
Guaranty Obligations may be permitted to the extent set forth in such clause);
 
(f)  to the extent constituting Indebtedness, endorsements for collection or
deposit;
 
(g)  Indebtedness in respect of Hedging Agreements (other than Hedging
Agreements entered into with CHG or any Affiliate of CHG) incurred in the
ordinary course of business in accordance with Section 7.12 hereof and not for
speculative purposes; and
 
(h)  unsecured Indebtedness not otherwise permitted hereby in an aggregate
principal amount not to exceed $250,000 at any time outstanding and which has no
cash pay interest.
 
Section 8.2  Liens.  No Group Member shall incur, maintain or otherwise suffer
to exist any Lien upon or with respect to any of its property, whether now owned
or hereafter acquired, or assign any right to receive income or profits, except
for the following:
 
(a)  Liens created pursuant to any Loan Document;
 
(b)  With respect to each Group Member, Customary Permitted Liens;
 
(c)  Liens existing on the date hereof and set forth on Schedule 8.2;
 
(d)  Liens on the property of any Group Member securing Indebtedness (whether
directly or through a Permitted Refinancing) permitted under Section 8.1(c);
provided, however, that (i) such Liens exist prior to the acquisition of, or
attach substantially simultaneously with, or within 90 days after, the
acquisition, repair, improvement or construction of, such property financed by
such Indebtedness (whether directly or through a Permitted Refinancing) and (ii)
such Liens do not extend to any property of any Group Member other than the
property (and proceeds thereof) acquired or built, or the improvements or
repairs, financed by such Indebtedness (whether directly or through a Permitted
Refinancing); and
 


 
-88-

--------------------------------------------------------------------------------

 


(e)  Liens arising by operation of applicable Requirements of Law as a result of
the non-payment of lawful claims; provided, that such Liens do not encumber
property that, individually or in the aggregate, has a value greater than or
equal to $250,000.
 
Section 8.3  Investments.  No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:
 
(a)  Investments existing on the date hereof and set forth on Schedule 8.3;
 
(b)  Investments in cash and Cash Equivalents maintained in Cash Collateral
Accounts;
 
(c)  (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Borrower) arising or acquired in the ordinary course
of business and (iii) Investments received in settlements in the ordinary course
of business of past due receivables;
 
(d)  Investments by any Group Member in any other Group Member; and
 
(e)  Investments consisting of CDF2 Non-Recourse Loans made pursuant to the CDF2
Loan Documents.
 
Section 8.4  Asset Sales; Stock Issuances.  No Group Member shall Sell any of
its property (other than cash) or issue any shares of its own Stock, except for
the following:
 
(a)  In each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Borrower, (i) Sales of Cash
Equivalents, inventory or property that has become obsolete or worn out and (ii)
non-exclusive licenses of Intellectual Property;
 
(b)  a true lease or sublease of real property not constituting Indebtedness and
not entered into as part of a Sale and Leaseback Transaction;
 
(c)  (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment and (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 8.5;
 
(d)  (i) any Sale or issuance by the Borrower of its own Stock to Holdings,
provided, that it shall be a condition to the Sale or issuance of such Stock
that such Stock be pledged to the Collateral Agent, for the benefit of the
Secured Parties, to secure the Secured Obligations and (ii) any Sale or issuance
by any Subsidiary of the Borrower of its own Stock to any Group Member,
provided, however, that the proportion of such Stock and of each class of such
Stock (both on an outstanding and fully-diluted basis) held by the Loan Parties,
taken as a whole, does not change as a result of such Sale or issuance; and
 
(e)  any Sale of Installed Digital Systems to an Approved Exhibitor in
connection with the exercise by such Approved Exhibitor of its buyout option
under the applicable Exhibitor
 


 
-89-

--------------------------------------------------------------------------------

 


Agreement; provided, however, that the aggregate number of Installed Digital
Systems sold pursuant to this clause (e) shall not exceed 10% of the aggregate
number of Installed Digital Systems as of the date of such Sale.
 
Section 8.5  Restricted Payments.  No Group Member shall directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment except
for the following:
 
(a)  Restricted Payments by any Group Member to any other Group Member;
 
(b)  dividends and distributions declared and paid on the common Stock of any
Group Member ratably to the holders of such common Stock and payable only in
common Stock of such Group Member;
 
(c)  Restricted Payments by any Group Member to holders of such Group Member's
equity for the sole purpose of funding the payment of net income taxes
attributable to income of such Group Member but in an amount not to exceed the
actual liability that would be incurred by such Group Member on a standalone
basis if it was a tax paying entity; provided that, no payments shall be allowed
for any taxes or tax obligations (including interest and penalties) owing by a
Group Member to a Governmental Authority arising from or related to an audit of
the Borrower's equity structure; and
 
(d)  To the extent expressly permitted by Sections 4.4 and 4.5 of the Multiparty
Agreement, Restricted Payments made during the Availability Period to Holdings
from amounts on deposit in the Collection Account.
 
Section 8.6  Prepayment of Indebtedness.  No Group Member shall (a) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, (b) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (c) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Group Member may, in accordance
with and to the extent permitted by the Loan Documents, do each of the
following:
 
(i)  (A) prepay the Obligations or (B) consummate a Permitted Refinancing;
 
(ii)  so long as no Event of Default has occurred and is continuing, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof (or set apart any property for such purpose) any Indebtedness permitted
under Section 8.1(d) and owing to any other Group Member; and
 
(iii)  make regularly scheduled or otherwise required repayments or redemptions
of Indebtedness (other than Indebtedness owing to any Affiliate of the
Borrower).
 
Section 8.7  Fundamental Changes.  No Group Member shall (a) merge, consolidate
or amalgamate with any other Person, (b) acquire all or substantially all of the
Stock or Stock Equivalents of any other Person or (c) acquire all or
substantially all of the assets of any other
 


 
-90-

--------------------------------------------------------------------------------

 


Person or all or substantially all of the assets constituting any line of
business, division, branch, operating division or other unit operation of any
other Person, in each case except for the following:  (i) the merger,
consolidation or amalgamation of any Group Member (other than the Borrower) into
any other Group Member and (ii) the merger, consolidation or amalgamation of any
Group Member for the sole purpose, and with the sole material effect, of
changing its State of organization within the United States; provided, however,
that (A) in the case of any merger, consolidation or amalgamation involving the
Borrower, the Borrower shall be the surviving Person, (B) in the case of any
merger, consolidation or amalgamation involving any Group Member (other than the
Borrower), a Group Member shall be the surviving Person and (C) prior to or
contemporaneously with the consummation of any action permitted under this
Section 8.7, all actions required to maintain the perfection of the Liens of the
Collateral Agent on the Stock or property of such Group Member shall have been
made.
 
Section 8.8  Change in Nature of Business.  No Group Member shall carry on any
business, operations or activities (whether directly, through a joint venture,
or otherwise) substantially different from those carried on by the Group Members
at the date hereof and business, operations and activities reasonably related
thereto.
 
Section 8.9  Transactions with Affiliates.  No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate (including Guaranty
Obligations with respect to any obligation of any such Affiliate), except for
(a) transactions between or among the Group Members, (b) transactions in the
ordinary course of business on a basis no less favorable to such Group Member as
would be obtained in a comparable arm's length transaction with a Person not an
Affiliate of such Group Member, (c) Restricted Payments permitted under
Section 8.5, (d) transactions evidenced by the Management Services Agreement
(including the payment of any Servicing Fees to the extent permitted under the
Multiparty Agreement (but excluding payment of any Incentive Servicing Fees and
Installation Management Fees to the extent not permitted to be paid under the
Multiparty Agreement)) and (e) reasonable director compensation to directors of
any Group Member to the extent such compensation is reflected in the Budget most
recently delivered to the Administrative Agent.
 
Section 8.10  Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments.  No Group Member shall incur or otherwise suffer to exist
or become effective or remain liable on or be responsible for any Contractual
Obligation limiting the ability of (a) any Group Member (other than the
Borrower) to make Restricted Payments to, or Investments in, or repay
Indebtedness or otherwise Sell property to, any other Group Member or (b) any
Group Member to incur or suffer to exist any Lien upon its property, whether now
owned or hereafter acquired, securing any of its Secured Obligations (including
any "equal and ratable" clause and any similar Contractual Obligation requiring,
when a Lien is granted on any property, another Lien to be granted on such
property or any other property), except, for each of clauses (a) and (b) above,
(x) pursuant to the Loan Documents and (y) limitations on Liens (other than
those securing any Secured Obligation) on any property whose acquisition,
repair, improvement or construction is financed by purchase money Indebtedness,
Capitalized Lease Obligations or Permitted Refinancings permitted under
Section 8.1(c) set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto.
 


 
-91-

--------------------------------------------------------------------------------

 


Section 8.11  Modification of Certain Documents.
 
(a)  No Group Member shall waive or otherwise modify any term (or permit or
consent to the waiver or modification of any term) of, or otherwise consent to
any departure from any requirement of any CDF2 Loan Document, or any Contractual
Obligation constituting collateral therefor (other than any CHG Lease Facility
Document), any Digital Cinema Deployment Agreement, any Exhibitor Agreement, any
Intercompany Agreement, any Supply Agreement, any Service Agreement, any IP
License, the Sale and Contribution Agreement, the Management Services Agreement
or its Constituent Documents without not less than five (5) Business Days notice
to the Administrative Agent (or such shorter notice period acceptable to the
Administrative Agent in its sole discretion).
 
(b)  No Group Member shall waive or otherwise modify in any material respect any
term (or permit or consent to the material waiver or modification of any term)
of, or otherwise consent to any departure in any material respect from any
requirement of any CDF2 Loan Document, any Contractual Obligation constituting
collateral therefor (other than any CHG Lease Facility Document), any Digital
Cinema Deployment Agreement, any Exhibitor Agreement, any Intercompany
Agreement, any Supply Agreement, any Service Agreement, any IP License, the Sale
and Contribution Agreement, the Management Services Agreement or its Constituent
Documents, in each case, without the prior written consent of the Administrative
Agent; provided that, in no event, shall any Group Member waive any default
under any CDF2 Loan Document without the prior written consent of the
Administrative Agent.
 
(c)  The CDF2 Loan Documents and CHG's obligations thereunder may not be
refinanced without the consent of the Required Lenders in their sole discretion.
 
(d)  Notwithstanding the above, this Section 8.11 shall not apply to consents,
waivers, amendments, supplements, restatements or other modifications
automatically made to any CDF2 Loan Document in accordance with Section 7.3(d)
of the Multiparty Agreement.
 
Section 8.12  Accounting Changes; Fiscal Year.  No Group Member shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law, or (b) its fiscal year or its method for determining
fiscal quarters or fiscal months.
 
Section 8.13  Margin Regulations.  No Group Member shall use all or any portion
of the proceeds of any credit extended hereunder to purchase or carry margin
stock (within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.
 
Section 8.14  Compliance with ERISA.  No ERISA Affiliate shall cause or suffer
to exist (a) any event that could result in the imposition of a Lien with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, have a Material Adverse Effect.  No Group Member
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.
 


 
-92-

--------------------------------------------------------------------------------

 


Section 8.15  Hazardous Materials.  Other than such violations, Environmental
Liabilities and effects that would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, no Group Member shall cause or suffer to
exist (a) the disposal, transportation, sale, reuse, recycle or Release of any
Hazardous Materials from Digital Systems in violation of Environmental Laws or
(b) the Release of any Hazardous Material at, to or from any real property
owned, leased, subleased or otherwise operated or occupied by any Group Member
that would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Group Member).
 
Section 8.16  Capital Expenditures.  No Group Member shall incur, or permit to
be incurred, or make any distributions to Holdings (other than Restricted
Payments made in accordance with clause a of Sections 4.4 and 4.5 of the
Multiparty Agreement) to enable Holdings to incur, (a) prior to the end of the
Availability Period, any Capital Expenditures (to the extent not the
responsibility of Cinedigm under the Management Services Agreement) in excess of
$163,300,000 in the aggregate and (b) thereafter, Capital Expenditures (to the
extent not the responsibility of Cinedigm under the Management Services
Agreement) in excess of $100,000 in the aggregate in any Fiscal Year (the
"Fiscal Year Allowance"); provided that if any amount of the Fiscal Year
Allowance is not used in a Fiscal Year, the Fiscal Year Allowance for the Fiscal
Year immediately following such Fiscal Year (but not for any subsequent Fiscal
Year) shall be increased by such unused amount.
 
Section 8.17  No Foreign Subsidiaries.  No Group Member shall create or have any
Foreign Subsidiaries or any interest in any foreign joint ventures.
 
Section 8.18  Bank Accounts.  Other than the Cash Management Accounts, no Group
Member shall create, own or otherwise have an interest (whether ownership
interest, an interest in deposited funds or otherwise) in any deposit or other
bank account (including any securities account or any zero balance, payroll,
withholding or other fiduciary account).
 
 
ARTICLE IX
EVENTS OF DEFAULT
 
Section 9.1  Events of Default.  Each of the following shall be an Event of
Default:
 
(a)  any Group Member shall fail to pay (i) any principal of any Loan when the
same becomes due and payable, (ii) any interest on any Loan and such non-payment
continues for a period of three Business Days after the due date therefor or
(iii) any fee under any Loan Document or any other Obligation (other than those
set forth in clauses (i) and (ii) above) and such non-payment continues for a
period of five Business Days after the due date therefor; or
 
(b)  any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect (without duplication of any
materiality qualifier contained therein) when made or deemed made; or
 


 
-93-

--------------------------------------------------------------------------------

 


(c)  any Loan Party or any Affiliate of a Loan Party shall fail to comply with
(i) any provision of Article V, Sections 6.2(a)(i), 6.8, 7.1, 7.9 through 7.13,
7.16 or 7.18, Article VIII, any provision of Section 3.4 or Section  4 of the
Multiparty Agreement or (ii) any other provision of any Loan Document if, in the
case of this clause (ii), such failure shall remain unremedied for 30 days after
the earlier of (A) the date on which a Responsible Officer of the Borrower
becomes aware of such failure and (B) the date on which notice thereof shall
have been given to the Borrower by the Administrative Agent or the Required
Lenders, provided, that, with respect to non-compliance with Section 6.1, the
Borrower shall only be allowed one 30-day grace period in any 12-month period
and four 30-day grace periods during the term of this Agreement; or
 
(d)  (i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations) and, in each case, such failure relates to Indebtedness having a
principal amount of $250,000 or more, (ii) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled payment or required prepayment), prior to the stated maturity thereof;
or
 
(e)  (i) any Loan Party or CHG shall generally not pay its debts as such debts
become due, shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
proceeding shall be instituted by or against any Loan Party or CHG seeking to
adjudicate it a bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, composition of it
or its debts or any similar order, in each case under any Requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) any Loan Party or CHG,
either such proceedings shall remain undismissed or unstayed for a period of 60
days or more or any action sought in such proceedings shall occur or (iii) any
Loan Party or CHG shall take any corporate or similar action or any other action
to authorize any action described in clause (i) or (ii) above; or
 
(f)  one or more judgments, orders or decrees (or other similar process) shall
be rendered against any Group Member (i)(A) in the case of money judgments,
orders and decrees, involving an aggregate amount (excluding amounts adequately
covered by insurance payable to any Group Member, to the extent the relevant
insurer has not denied coverage therefor) in excess of $250,000 or (B)
otherwise, that would reasonably be expected to have, in the aggregate, a
Material Adverse Effect and (ii)(A) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order or decree or (B) such
judgment, order or decree shall not have been vacated or discharged for a period
of 30 consecutive days and there shall not be in effect (by reason of a pending
appeal or otherwise) any stay of enforcement thereof; or
 


 
-94-

--------------------------------------------------------------------------------

 


(g)  except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
the Collateral Agent, as applicable, or as otherwise expressly permitted under
any Loan Document, (i) any provision of any Loan Document shall, at any time
after the delivery of such Loan Document, fail to be valid and binding on, or
enforceable against, any Loan Party party thereto or, in the case of the
Multiparty Agreement, CHG, any Approved Vendor or Cinedigm or (ii) any Loan
Document purporting to grant a Lien to secure any Secured Obligation shall, at
any time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any Collateral purported to be covered thereby or such Lien
shall fail or cease to be a perfected Lien with the priority required in the
relevant Loan Document, or any Group Member (or in the case of (y) the
Distributor Lockbox Collateral Agency Agreement or related Loan Documents,
Parent Holdings or any other party of such agreement or (z) the Control
Agreement with respect to the Holdings Operating Account, or related Loan
Documents, Holdings) shall state in writing that any of the events described in
clause (i) or (ii) above shall have occurred; or
 
(h)  there shall occur any Change of Control; or
 
(i)  (i) any Material Digital Cinema Deployment Agreement shall cease to be
valid, binding or enforceable in accordance with its terms (other than pursuant
to a merger or acquisition of a Distributor party to such Material Digital
Cinema Deployment Agreement with or by another Distributor party to a Material
Digital Cinema Deployment Agreement) and within 90 days thereafter, the Borrower
shall not have delivered to the Administrative Agent written evidence of the
reinstatement of such Material Digital Cinema Deployment Agreement as a valid,
binding and enforceable agreement, (ii) any of Parent Holdings, Holdings or any
Group Member or its assignor shall be in breach of any Material Digital Cinema
Deployment Agreement and the effect of such breach is to permit the termination
of such Material Digital Cinema Deployment Agreement and within 90 days of such
breach the Borrower has not delivered to the Administrative Agent written
evidence of cure or waiver of such breach by the applicable Distributor, or
(iii) any Distributor shall be in breach of a Material Digital Cinema Deployment
Agreement, and within 90 days of such breach, the Borrower has not delivered to
the Administrative Agent written evidence of the cure of such breach by such
Distributor; provided that each 90-day period described above shall be extended
for up to an additional 90 days (or such longer period solely to the extent that
resolution of the applicable event or breach described in clauses (i), (ii) or
(iii) above is stayed due to ongoing litigation or similar proceedings) if (x)
such applicable event or breach is reasonably capable of cure and (y) the
Administrative Servicer is diligently pursuing such cure; or
 
(j)  (i) any Material Exhibitor Agreement shall cease to be valid, binding or
enforceable in accordance with its terms (other than pursuant to a merger or
acquisition of an Exhibitor party to such Material Exhibitor Agreement with or
by another Exhibitor party to an Exhibitor Agreement) or shall be terminated
and, within 90 days thereafter, the Borrower shall not have delivered to the
Administrative Agent written evidence of either (A) the reinstatement of such
Material Exhibitor Agreement as a valid, binding and enforceable agreement or
(B) the redeployment of the Installed Digital Systems covered by such Material
Exhibitor Agreement with Approved Exhibitors, (ii) Holdings or its assignee
shall be in breach of any Material Exhibitor Agreement and the effect of such
breach is to permit the termination of such Material Exhibitor Agreement, and
within 90 days of such breach, the Borrower has not delivered to the
 


 
-95-

--------------------------------------------------------------------------------

 


Administrative Agent written evidence of cure of such breach by Holdings or
waiver of such breach by the applicable Exhibitor, or (iii) any Exhibitor shall
be in breach of a Material Exhibitor Agreement, and within 90 days of such
breach, the Borrower has not delivered to the Administrative Agent written
evidence of either (A) cure of such breach by such Exhibitor or (B) the
redeployment of the Installed Digital Systems covered by such Material Exhibitor
Agreement with Approved Exhibitors; provided that each 90-day period described
above shall be extended for up to an additional 90 days (or such longer period
solely to the extent that resolution of the applicable event or breach described
in clauses (i), (ii) or (iii) above is stayed due to ongoing litigation or
similar proceedings) if (x) such applicable event or breach is reasonably
capable of cure and (y) the Administrative Servicer is diligently pursuing such
cure; or
 
(k)   (i) the Management Services Agreement shall cease to be valid, binding or
enforceable in accordance with its terms and within 90 days thereafter, (A) the
Borrower shall not have delivered to the Administrative Agent written evidence
of the reinstatement of the Management Services Agreement as a valid, binding
and enforceable agreement or (B) the Management Services Agreements is not
replaced with a new management services agreement satisfactory to the
Administrative Agent, (ii) any of Holdings or any Group Member or its assignor
shall be in breach of the Management Services Agreement and the effect of such
breach is to permit the termination of the Management Services Agreement and
within 90 days of such breach (A) the Borrower has not delivered to the
Administrative Agent written evidence of cure or waiver of such breach by the
Administrative Servicer or (B) in the case of termination, the Management
Services Agreements is not replaced with a new management services agreement
satisfactory to the Administrative Agent, or (iii) the Administrative Servicer
shall be in breach of the Management Services Agreement and within 90 days of
such breach the Borrower has not delivered to the Administrative Agent written
evidence of the cure of such breach; or
 
(l)  (i)  any Intercompany Agreement set forth on Schedule 9.1(l) shall cease to
be valid, binding or enforceable in accordance with its terms and within 90 days
thereafter such agreement is not replaced with a new agreement satisfactory to
the Administrative Agent or (ii) any Group Member shall be in breach of any of
the same and the effect of such breach is to permit the termination of such
agreement, and within 90 days thereafter such breach is not cured; or
 
(m)  the occurrence of an ERISA Event that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to subject a Group
Member to liability in excess of $250,000; or
 
(n)  (i) any CDF2 Loan Document shall cease to be valid, binding or enforceable
in accordance with its terms, (ii) the occurrence of an "Event of Default" as
defined in the CDF2 Loan Documents, (iii) the proceeds of the CDF2 Non-Recourse
Loans shall not be used as required by Section 7.9 hereof or Section 6.7 of the
CDF2 Loan Agreement, or (iv) the Borrower shall be in breach of any CDF2 Loan
Document; or
 
(o)  (i) any CHG Lease Facility Document shall cease to be valid, binding or
enforceable in accordance with its terms, (ii) the occurrence of an "Event of
Default" as defined in the CHG Lease Facility Documents, (iii) CHG shall be in
breach in any material respect of
 


 
-96-

--------------------------------------------------------------------------------

 


any CHG Lease Facility Document and such breach is not cured within the
applicable grace or cure period provided therein, (iv) any schedule to the CHG
Lease Agreement shall have a remaining term of less than 90 days, or (v) any CHG
Lease Facility Document shall be refinanced, amended or otherwise modified in a
manner not permitted by the Multiparty Agreement; or
 
(p)  (i)  any Supply Agreement shall cease to be valid, binding or enforceable
in accordance with its terms and within 90 days thereafter such agreement is not
replaced with a new agreement satisfactory to the Administrative Agent, or (ii)
Parent Holdings, Holdings or any Group Member or any of their Affiliates or
assignor thereof shall be in breach of any of the same and the effect of such
breach is to permit the termination of such agreement, and within 90 days
thereafter such breach is not cured; or
 
(q)  (i)  any Service Agreement shall cease to be valid, binding or enforceable
in accordance with its terms and within 90 days thereafter, (A) the Borrower
shall not have delivered to the Administrative Agent written evidence of the
reinstatement of such Service Agreement as a valid, binding and enforceable
agreement or (B) such Service Agreement is not replaced with a new agreement
satisfactory to the Administrative Agent, (ii) any Exhibitor shall be in breach
of any of the same and the effect of such breach is to permit the termination of
such agreement, and within 90 days thereafter (A) such breach is not cured or
(B) in the case of termination, such Service Agreement is not replaced with a
new agreement satisfactory to the Administrative Agent, (iii) with respect to
any Exhibitor Agreement permitting the relevant Exhibitor to use an internal
service technician in lieu of a Digital Systems Servicer in accordance with the
definition of "Installed Digital Systems", any failure to replace such internal
service technician with a Digital Systems Servicer satisfactory to and pursuant
to a Service Agreement satisfactory to the Administrative Agent within 90 days
after the date required by such definition, or (iv) any Service Agreement shall
be amended or otherwise modified (or any term thereof shall be waived) in any
material respect without the prior written consent of the Administrative Agent;
or
 
(r)  no later than one Business Day prior to the Application Date immediately
following the last day of the Availability Period, Holdings shall fail to make a
cash common equity contribution into the Collection Account for the benefit of
the Borrower in an amount equal to the difference of (a) all cash on hand of
Holdings as of as of such date minus (b) the amount necessary to fund or
replenish the Target Minimum Cash Amount on such date; or
 
(s)  (i) the Required Vendor Mezzanine Subordinated Notes or (ii) any documents
governing (A) the Required Exhibitor Contributions or (B) the Installation
Management Fees or Incentive Servicing Fees consisting of subordinated debt
shall be amended or otherwise modified in a manner not permitted by the
Multiparty Agreement; or
 
(t)  Holdings and/or the Group Members incurs, in the aggregate, Capital
Expenditures (to the extent not the responsibility of Cinedigm under the
Management Services Agreement) in excess of (i) $163,300,000 at any time prior
to the end of the Availability Period or (ii) thereafter, the Fiscal Year
Allowance in any Fiscal Year.
 


 
-97-

--------------------------------------------------------------------------------

 


Section 9.2  Remedies.  (a) General.  During the continuance of any Event of
Default, (i) the Administrative Agent may, and, at the request of the Required
Lenders, shall, in each case by notice to the Borrower, (A) declare all or any
portion of the Commitments terminated, whereupon the Commitments shall
immediately be reduced by such portion, or in the case of a termination in
whole, shall terminate together with any obligation any Lender may have
hereunder to make any Loan, or (B) declare immediately due and payable all or
part of any Obligation (including the Loans and any accrued but unpaid interest
thereon), whereupon the same shall become immediately due and payable, without
presentment, demand, protest or further notice or other requirements of any
kind, all of which are hereby expressly waived by the Borrower (and, to the
extent provided in any other Loan Document, other Loan Parties), or (C) require
the return of all amounts on deposit in the DDTL Escrow Account, pro rata to
each Delayed Draw Term Loan Lender according to the amount funded by such
Delayed Draw Term Loan Lender into the DDTL Escrow Account on the DDTL
Termination Date, and (ii) the Administrative Agent and the Collateral Agent, as
applicable, may and, at the request of the Required Lenders, shall, exercise any
other right or remedy provided under any Loan Document or by any applicable
Requirement of Law (including requiring and obtaining audits with respect to the
Borrower's compliance with any Digital Cinema Deployment Agreement); provided,
however, that, effective immediately upon the occurrence of the Events of
Default specified in Section 9.1(e), (x) the Commitments of each Lender to make
Loans shall automatically be terminated, (y) all Obligations (including in each
case all Loans and all accrued but unpaid interest thereon) shall automatically
become and be due and payable, without presentment, demand, protest or further
notice or other requirement of any kind, all of which are hereby expressly
waived by the Borrower (and, to the extent provided in any other Loan Document,
any other Loan Party), and (z) all amounts on deposit in the DDTL Escrow Account
shall be returned to each Delayed Draw Term Loan Lender, pro rata to each
Delayed Draw Term Loan Lender according to the amount funded by such Delayed
Draw Term Loan Lender into the DDTL Escrow Account on the DDTL Termination Date.
 
(b)  Actions with respect to Management Services Agreement.  During the
continuance of any Event of Default, the Collateral Agent may, and, at the
request of the Required Lenders, shall exercise any and all rights of the
Borrower under the Management Services Agreement including the right to replace
the "Manager" defined therein or terminate the Management Services Agreement or
take any other action under the Management Services Agreement that would
otherwise be able to be taken by the Borrower or Holdings thereunder.
 
Section 9.3  CHG Right to Cure.  Notwithstanding anything to the contrary
contained in Section 9.1,
 
(a)  after the occurrence and during the continuance of any Event of Default
described in Section 9.1(a) and to the extent provided in Section 7.8 of the
Multiparty Agreement, CHG shall have the right to cure such default on behalf of
the Borrower, and if such right is exercised, the applicable Event of Default
that would have otherwise occurred but for the exercise of CHG's cure right
shall be deemed not to have occurred for the purposes of the Loan Documents;
 
(b)  in the event that the Borrower fails to comply with the requirements of
Section 5.3 at the end of any Fiscal Quarter, at any time until the 15th day
after the date
 


 
-98-

--------------------------------------------------------------------------------

 


on which a Compliance Certificate is required to be delivered with respect to
the such Fiscal Quarter hereunder, CHG shall have the right to the extent
provided in Section 7.8 of the Multiparty Agreement to prepay Term Loans on
behalf of the Borrower, and if such right is exercised, such prepayment shall be
deemed to have occurred prior to the end of such Fiscal Quarter for purposes of
determining compliance with such Section 5.3.  If, after giving effect to the
foregoing recalculation, the Borrower shall then be in compliance with the
requirements of such Section 5.3, the Borrower shall be deemed to have satisfied
the requirements of such Section 5.3 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of such Section 5.3 that would
have otherwise occurred but for such prepayment of the Term Loans shall be
deemed not to have occurred for the purposes of the Loan Documents; and
 
(c)  in the event that the Borrower fails to comply with the requirements of
Section 5.4 at the end of any Fiscal Quarter, at any time until the 15th day
after the date on which a Compliance Certificate is required to be delivered
with respect to the such Fiscal Quarter hereunder, CHG shall have the right to
the extent provided in Section 7.8 of the Multiparty Agreement to prepay Term
Loans on behalf of the Borrower, and if such right is exercised, such prepayment
shall be deemed to have occurred prior to the end of such Fiscal Quarter and to
have constituted a scheduled principal payment during such Fiscal Quarter for
purposes of determining compliance with such Section 5.4.  If, after giving
effect to the foregoing recalculation, the Borrower shall then be in compliance
with the requirements of Section 5.4, the Borrower shall be deemed to have
satisfied the requirements of Section 5.4 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 5.4 that
would have otherwise occurred but for such prepayment of the Term Loans shall be
deemed not to have occurred for the purposes of the Loan Documents.
 
The parties hereto hereby acknowledge that Section 9.3(b) and Section 9.3(c)
above may not be relied on for purposes of calculating the Consolidated Leverage
Ratio or the Consolidated Fixed Charge Coverage Ratio other than as applicable
to Sections 5.3 and 5.4, respectively, of this Agreement.
 
ARTICLE X
AGENTS
 
Section 10.1  Appointment and Authorization of the Agents.  (a)  Appointment of
Administrative Agent.  Each Lender hereby irrevocably appoints SG (together with
any successor Administrative Agent pursuant to Section 10.10) as the
Administrative Agent hereunder and authorizes the Administrative Agent to (i)
execute and deliver the Loan Documents and accept delivery thereof on its behalf
from any Loan Party, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
the Administrative Agent under such Loan Documents and (iii) exercise such
powers as are reasonably incidental thereto.  The Borrower and each Lender
hereby acknowledges and agrees that the Administrative Agent may make available
to CHG any reports, notices and other information provided by the Borrower,
Cinedigm, Holdings or any other Loan Party pursuant to the terms of the Loan
Documents.
 


 
-99-

--------------------------------------------------------------------------------

 


(b)  Appointment and Duties of Collateral Agent.  Each Lender hereby irrevocably
appoints SG (together with any successor Collateral Agent pursuant to
Section 10.9) as the Collateral Agent hereunder and authorizes the Collateral
Agent to (i) execute and deliver the Loan Documents to which it is a party and
accept delivery thereof on its behalf from any Loan Party, (ii) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Collateral Agent under such Loan
Documents, (iii) act as collateral agent for each Secured Party for purposes of
the perfection of all Liens created by such agreements and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral,
(v) take such other action as is necessary or desirable to maintain the
perfection and priority of the Liens created or purported to be created by the
Loan Documents, (vi) except as may be otherwise specified in any Loan Document,
exercise all remedies given to the Collateral Agent and the other Secured
Parties with respect to the Collateral, whether under the Loan Documents,
applicable Requirements of Law or otherwise (vii) execute any amendment, consent
or waiver under the Loan Documents to which the Collateral Agent is a party on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver, and (viii) exercise such powers as are reasonably incidental thereto;
provided, however, that the Collateral Agent hereby appoints, authorizes and
directs each Lender to act as collateral sub-agent for the Collateral Agent and
the Lenders for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender, and may further authorize and
direct the Lenders to take further actions as collateral sub-agents for purposes
of enforcing such Liens or otherwise to transfer the Collateral subject thereto
to the Collateral Agent, and each Lender hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed.
 
(c)  Limited Duties.  Under the Loan Documents, the Agents (i) are acting solely
on behalf of the Lenders (except to the limited extent provided in
Section 2.11(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
"Administrative Agent", "Collateral Agent" or the terms "agent", "administrative
agent", and "collateral agent" and similar terms in any Loan Document to refer
to the Administrative Agent or the Collateral Agent, which terms are used for
title purposes only, (ii) are not assuming any obligation under any Loan
Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Secured Party and (iii)
shall have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender hereby waives and agrees
not to assert any claim against any Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.  None of
the Persons identified on the facing page of this Agreement as an Arranger,
"syndication agent" or "documentation agent" shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Persons that are also Lenders, those obligations applicable
to Lenders.   Except as otherwise provided herein, none of the Persons
identified on the facing page of this Agreement as a Bookrunner shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Persons that are also Lenders, those obligations
applicable to Lenders.
 
Section 10.2  Binding Effect.  Each Lender agrees that (i) any action taken by
any Agent or the Required Lenders (or, if expressly required hereby, such lesser
or greater proportion of the
 


 
-100-

--------------------------------------------------------------------------------

 


Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by such Agent in reliance upon the instructions of Required Lenders
(or, where so required, such lesser or greater proportion) and (iii) the
exercise by such Agent or the Required Lenders (or, where so required, such
lesser or greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.
 
Section 10.3  Use of Discretion.  (a)  No Action without Instructions.  No Agent
shall be required to exercise any discretion or take, or to omit to take, any
action, including with respect to enforcement or collection, except any action
it is required to take or omit to take (i) under any Loan Document or (ii)
pursuant to instructions from the Required Lenders (or, where expressly required
by the terms of this Agreement, a greater or lesser proportion of the Lenders).
 
(b)  Right Not to Follow Certain Instructions.  Notwithstanding clause (a)
above, no Agent shall be required to take, or to omit to take, any action (i)
unless, upon demand, such Agent receives an indemnification satisfactory to it
from the Lenders (or, to the extent applicable and acceptable to such Agent, any
other Secured Party) against all Liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against such Agent or any
Related Person thereof or (ii) that is, in the opinion of such Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.
 
Section 10.4  Delegation of Rights and Duties.  Each Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article X to the extent
provided by such Agent.
 
Section 10.5  Reliance and Liability.  (a)  Each Agent may, without incurring
any liability hereunder, (i) treat the payee of any Note as its holder until
such Note has been assigned in accordance with Section 11.2(e), (ii) rely on the
Register to the extent set forth in Section 2.11, (iii) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
 
(b)  None of the Agents or any of their Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Lender and the Borrower hereby waive and shall not
assert (and the Borrower shall cause each other Loan Party to waive and agree
not to assert) any right, claim or cause of action based thereon, except to the
extent of liabilities resulting primarily from the gross negligence or willful
misconduct of such Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, no Agent:
 


 
-101-

--------------------------------------------------------------------------------

 


(i)  shall be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater or lesser
proportion of the Lenders) or for the actions or omissions of any of its Related
Persons selected with reasonable care (other than employees, officers and
directors of such Agent, when acting on behalf of such Agent);
 
(ii)  shall be responsible to any Secured Party for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document;
 
(iii)  makes any warranty or representation, or shall be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by
such Agent, including as to completeness, accuracy, scope or adequacy thereof,
or for the scope, nature or results of any due diligence performed by such Agent
in connection with the Loan Documents; and
 
(iv)  shall have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default or shall be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from the Borrower or any Lender describing such Default or Event of
Default clearly labeled "notice of default" (in which case such Agent shall
promptly give notice of such receipt to all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Loan Party to waive and agree not to assert) any right,
claim or cause of action it might have against such Agent based thereon.
 
Section 10.6  Agents Individually.  Each Agent and its Affiliates may make loans
and other extensions of credit to, acquire Stock and Stock Equivalents of,
engage in any kind of business with, any Loan Party or Affiliate thereof as
though it were not acting as such Agent and may receive separate fees and other
payments therefor.  To the extent an Agent or any of its Affiliates makes any
Loan or otherwise becomes a Lender hereunder, it shall have and may exercise the
same rights and powers hereunder and shall be subject to the same obligations
and liabilities as any other Lender and the terms "Lender" and "Required Lender"
and any similar terms shall, except where otherwise expressly provided in any
Loan Document, include, without limitation, such Agent or such Affiliate, as the
case may be, in its individual capacity as Lender or as one of the Required
Lenders, respectively.
 


 
-102-

--------------------------------------------------------------------------------

 


Section 10.7  Lender Credit Decision.  Each Lender acknowledges that it shall,
independently and without reliance upon any Agent or any Lender or any of their
Related Persons or upon any document (including the Disclosure Documents) solely
or in part because such document was transmitted by such Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate.  Except for documents expressly required by any Loan
Document to be transmitted by a specific Agent to the Lenders, no Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party that may come in to the possession of such Agent or any of its
Related Persons.
 
Section 10.8  Expenses; Indemnities.  (a)  Each Lender agrees to reimburse each
Agent and each of their respective Related Persons (to the extent not reimbursed
by any Loan Party) promptly upon demand for such Lender's Pro Rata Share of any
costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Other Taxes paid in the name of, or on behalf of,
any Loan Party) that may be incurred by such Agent or any of its Related Persons
in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document or CDF2 Loan Document.
 
(b)  Each Lender further agrees to indemnify each Agent and each of their
respective Related Persons (to the extent not reimbursed by any Loan Party),
from and against such Lender's aggregate Pro Rata Share of the Liabilities
(including taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against such Agent or any of its
Related Persons in any matter relating to or arising out of, in connection with
or as a result of any Loan Document, CDF2 Loan Document or any other act, event
or transaction related, contemplated in or attendant to any such document, or,
in each case, any action taken or omitted to be taken by such Agent or any of
its Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to such Agent or any of its Related
Persons to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of such Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
 
Section 10.9  Resignation of Collateral Agent.  (a)  The Collateral Agent may
resign at any time by delivering notice of such resignation to the Lenders and
the Borrower, effective on the date set forth in such notice or, if no such date
is set forth therein, upon the date that is 30 days after such notice is
given.  If the Collateral Agent delivers any such notice, (i) if SG is a Lender
or an Agent at the time of such notice of resignation, SG may choose, in its
sole discretion, to be the Collateral Agent or (ii) if SG is not a Lender or
Agent at such time or chooses not to be the Collateral Agent, then the Required
Lenders shall have the right to appoint a successor Collateral Agent.  If,
within 30 days after the retiring Collateral Agent having given
 


 
-103-

--------------------------------------------------------------------------------

 


notice of resignation, no successor Collateral Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring
Collateral Agent may, on behalf of the Lenders, appoint a successor Collateral
Agent from among the Lenders.  Each appointment under this clause (a) shall be
subject to the prior written consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of a
Default.
 
(b)  Effective immediately upon its resignation and the assignment of Liens in
favor of the successor Collateral Agent or otherwise for the benefit of the
Secured Parties, (i) the retiring Collateral Agent shall be discharged from its
duties and obligations under the Loan Documents, (ii) the Lenders shall assume
and perform all of the rights and duties of the Collateral Agent until a
successor Collateral Agent shall have accepted a valid appointment hereunder,
(iii) the retiring Collateral Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Collateral Agent was,
or because such Collateral Agent had been, validly acting as Collateral Agent
under the Loan Documents and (iv) subject to its rights under Section 10.3, the
retiring Collateral Agent shall take such action as may be reasonably necessary
to assign to the successor Collateral Agent its rights and Liens as Collateral
Agent under the Loan Documents.  Effective immediately upon its acceptance of a
valid appointment as Collateral Agent and the assignment of Liens from the
retiring Collateral Agent, a successor Collateral Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Collateral Agent under the Loan Documents.
 
Section 10.10  Resignation of Administrative Agent.  (a)  The Administrative
Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date that is 30 days after such
notice is given.  If the Administrative Agent delivers any such notice, then the
Required Lenders shall have the right to appoint a successor Administrative
Agent.  If, within 30 days after the retiring Administrative Agent having given
notice of resignation, no successor Administrative Agent has been, if
applicable, appointed by the Required Lenders that has accepted such
appointment, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent from among the Lenders.  Each
appointment under this clause (a) shall be subject to the prior written consent
of the Borrower, which may not be unreasonably withheld but shall not be
required during the continuance of a Default.
 
(b)  Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) if a successor Administrative Agent has not been appointed, the
Lenders shall assume and perform all of the duties of the Administrative Agent
until a successor Administrative Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Administrative Agent and its Related Persons shall
no longer have the benefit of any provision of any Loan Document other than with
respect to any actions taken or omitted to be taken while such retiring
Administrative Agent was, or because such Administrative Agent had been, validly
acting as Administrative Agent under the Loan Documents and (iv) subject to its
rights under Section 10.3, and if applicable under clause (a) above, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.  Effective immediately upon its
acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested
 


 
-104-

--------------------------------------------------------------------------------

 


with, all the rights, powers, privileges and duties of the retiring
Administrative Agent under the Loan Documents.
 
Section 10.11  Release of Collateral or Guarantors.  Each Lender hereby consents
to the release and hereby directs the Collateral Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
 
(a)  any Subsidiary of the Borrower from its guaranty of any Secured Obligation
of any Loan Party if all of the Securities of such Subsidiary owned by any Group
Member are Sold in a Sale permitted under the Loan Documents (including pursuant
to a waiver or consent), to the extent that, after giving effect to such Sale,
such Subsidiary would not be required to guaranty any Secured Obligations
pursuant to Section 7.10;
 
(b)  any Lien held by the Collateral Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon
Section 8.2(d) or (e) and (iii) all of the Collateral and all Loan Parties, upon
(A) termination of the Commitments and payment and satisfaction in full in cash
of all Loans and all other Obligations that the Administrative Agent has been
notified in writing are then due and payable, (B) deposit of cash collateral
with respect to all contingent Secured Obligations (including Secured Hedging
Obligations), in amounts and on terms and conditions and with parties
satisfactory to the Administrative Agent and each Indemnitee that is owed such
Obligations and (C) to the extent requested by the Administrative Agent, receipt
by the Secured Parties of liability releases from the Loan Parties each in form
and substance acceptable to the Administrative Agent; and
 
(c)  any Liens granted by Holdings on Digital Systems to secure the Revolving
Loans upon (i) if no Revolving Loans are outstanding as of the end of the
Availability Period, the last day of the Availability Period or (ii) if
Revolving Loans are outstanding as of the end of the Availability Period, the
date occurring on or after the Revolving Loan Conversion Date on which there has
been a corresponding true-up of Rent (as defined in the CHG Lease Agreement)
payable under the applicable schedules to the CHG Lease Agreement.
 
For the avoidance of doubt, that application of funds from the Collection
Account in accordance with Section 4.4 or 4.5 of the Multiparty Agreement and,
upon consent of the Administrative Agent, use of the Debt Service Reserve
Account in accordance with the Multiparty Agreement to make payments of
principal and interest do not constitute a release of Collateral and no Lender
consent shall be required therefor.
 
Each Lender hereby directs the Administrative Agent and the Collateral Agent,
and each such Agent hereby agrees, upon receipt of reasonable advance notice
from the Borrower, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 10.11.
 
Section 10.12  Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and
 


 
-105-

--------------------------------------------------------------------------------

 


be available to any Secured Party that is not a Lender as long as, by accepting
such benefits, such Secured Party agrees, as among the Collateral Agent and all
other Secured Parties, that such Secured Party is bound by (and, if requested by
the Collateral Agent, shall confirm such agreement in a writing in form and
substance acceptable to the Collateral Agent) this Article X, Section 11.8,
Section 11.9 and Section 11.20 and the decisions and actions of the Collateral
Agent and the Required Lenders (or, where expressly required by the terms of
this Agreement, a greater or lesser proportion of the Lenders) to the same
extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 10.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of Pro Rata Share or similar concept and (b) except as set forth herein
specifically for such Secured Party, (i) each of the Collateral Agent and the
Lenders shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Secured Obligation to
such Secured Party thereafter remains outstanding, is deprived of the benefit of
the Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Secured Obligation and (ii) such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.
 
Section 10.13  Removal of Agents.  Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that a Person
serving as an Agent is (without taking into account any provision in the
definition of "Defaulting Lender" requiring notice from the Administrative Agent
or any other party) a Defaulting Lender, the Required Lenders (determined after
giving effect to Section 11.1(c)) may by notice to the Borrower and such Person
remove such Person as such Agent (subject to any cure effected in accordance
with Section 2.2(d)) and appoint an applicable replacement Agent
hereunder.  Such removal will, to the fullest extent permitted by applicable
law, be effective on the earlier of (i) the date a replacement Agent is
appointed and (ii) the date 30 days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Agent has been
appointed).  Each appointment under this Section 10.13 shall be subject to the
prior written consent of the Borrower, which may not be unreasonably withheld
but shall not be required during the continuance of a Default.
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.1  Amendments, Waivers, Etc.  (a)  No amendment or waiver of any
provision of any Loan Document (other than the Fee Letter and the Control
Agreements) and no consent to any departure by any Loan Party therefrom shall be
effective unless the same shall be in writing and signed (i) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency, by the Administrative Agent, the Borrower and any other Loan
Party which is a party to the Loan Document in question, (ii) in the case of
granting a new Lien for the benefit of the Secured Parties or extending an
existing Lien over additional property, by the Collateral Agent, the Borrower
and any other Loan Party which is a party to the Loan Document in question, and
(iii) in the case of any other amendment, consent or waiver, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders), the Borrower and any other Loan Party which is a party to the Loan
Document in question;
 


 
-106-

--------------------------------------------------------------------------------

 


provided, however, that no amendment, consent or waiver described in
clauses (i), (ii), or (iii) above shall, unless in writing and signed by each
Lender directly affected thereby (or by the Administrative Agent with the
consent of such Lender), in addition to any other Person the signature of which
is otherwise required pursuant to any Loan Document, do any of the following:
 
(i)  waive any condition specified in Section 3.1 or Section 3.2, except any
condition referring to any other provision of any Loan Document;
 
(ii)  increase the Commitment of such Lender or subject such Lender to any
additional obligation;
 
(iii)  reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender or (B) any fee or accrued interest payable to such Lender;
provided, however, that this clause (iii) does not apply to any change to any
provision increasing any interest rate or fee during the continuance of an Event
of Default or to any payment of any such increase;
 
(iv)  waive or postpone any scheduled maturity date or other scheduled date
fixed for the payment, in whole or in part, of principal of or interest on any
Loan or fee owing to such Lender or for the reduction of such Lender's
Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments set forth in Sections 2.5(a), 2.5(b) or 2.5(c)
or to the application of any payment set forth in Section 2.9(b).
 
(v)  except as provided in Section 10.11, release all or substantially all of
the Collateral, Holdings or Parent Holdings from its respective Pledge Agreement
or any Guarantor from its guaranty of any Secured Obligation of the Borrower;
 
(vi)  reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms "Required Lenders," "Pro Rata Share" or "Pro Rata Outstandings";
 
(vii)  amend Section 2.9(c), Section 2.9(d), Section 10.11, Section 11.9 or this
Section 11.1;
 
and provided, further, that (x) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, any Agent (or
otherwise modify any provision of Article X or the application thereof) or any
SPV that has been granted an option pursuant to Section 11.2(f) unless in
writing and signed by such Agent or, as the case may be, such SPV in addition to
any signature otherwise required and (y) the consent of the Borrower shall not
be required to change any order of priority set forth in Section 2.9(c).
 
(b)  Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given.  No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances.  No failure on the part
of any Secured Party to exercise, and no delay in
 


 
-107-

--------------------------------------------------------------------------------

 


exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.
 
(c)  Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, consents
and waivers hereunder and the outstanding Loans and/or Commitments of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment, consent or waiver (and the definition of "Required Lenders" will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment, consent or waiver that would increase or
extend the term of such Loans or Commitments of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
 
(d)  No amendment, waiver or consent with respect to this Agreement or any other
Loan Document shall require the consent of a Secured Hedging Counterparty.
 
(e)  The Fee Letter and the Control Agreements may be amended, waived or
otherwise modified in accordance with the terms thereof.
 
Section 11.2  Assignments and Participations; Binding Effect.  (a)  Binding
Effect.  This Agreement shall become effective when it shall have been executed
by the Borrower and each Agent and when the Administrative Agent shall have been
notified by each Lender that such Lender has executed it.  Thereafter, it shall
be binding upon and inure to the benefit of, but only to the benefit of, the
Borrower (except for Article X), each Agent and each Lender and, to the extent
provided in Section 10.12, each other Indemnitee and Secured Party and, in each
case, their respective successors and permitted assigns.  Except as expressly
provided in any Loan Document (including in 10.9 and 10.10), none of the Loan
Parties, the Lenders or the Agents shall have the right to assign any rights or
obligations hereunder or any interest herein.
 
(b)  Right to Assign.  Each Lender may sell, transfer, negotiate or assign all
or a portion of its rights and obligations hereunder (including all or a portion
of its Commitments and its rights and obligations with respect to Loans and any
amounts on deposit in the DDTL Escrow Account) to (i) any existing Lender, (ii)
any Affiliate or Approved Fund of any existing Lender or (iii) any Eligible
Assignee consented to in writing by the Administrative Agent and the Borrower
(which consent shall not be unreasonably withheld or delayed, and the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof) unless an Event of Default has
occurred and is continuing, in which case, the Borrower's consent is not
required; provided, however, that (x) such Sales must be ratable among the
obligations owing to and owed by such Lender and (y) the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Loans and
 


 
-108-

--------------------------------------------------------------------------------

 


Commitments and amounts on deposit in the DDTL Escrow Account subject to any
such Sale shall not be less than (1) in the case of the Initial Advance Term
Loan Facility, $1,000,000 and (2) in the case of the Delayed Draw Term Loan
Facility, the Revolving Facility and the amounts on deposit in the DDTL Escrow
Account, $2,500,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor's
(together with its Affiliates' and Approved Funds') entire interest in the Loans
and Commitments or is made with the prior written consent of the Borrower and
the Administrative Agent.
 
(c)  Procedure.  The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent (which shall keep a copy thereof) an
Assignment, together with any existing Note subject to such Sale (or any
affidavit of loss therefor acceptable to the Administrative Agent), any tax
forms required to be delivered pursuant to Section 2.14(f) and payment by the
assignee of an assignment fee in the amount of $3,500; provided that, (i) no
assignment fee shall be due and payable with respect to assignments between
Lenders and their respective Affiliates or Approved Funds, (ii) no assignment
fee shall be due and payable with respect to assignments made by or to an Agent
and (iii) in the case of multiple assignments occurring on the same Business Day
to any permitted assignee referenced in clause (b) above and its respective
Affiliates or Approved Funds, only one assignment fee shall be due and
payable.  Upon receipt of all the foregoing, and conditioned upon such receipt,
from and after the effective date specified in such Assignment, the
Administrative Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.
 
(d)  Effectiveness.  Effective upon the entry of such record in the Register or
an electronic settlement system designated by the Administrative Agent in
accordance with clause (g) below, (i) such assignee shall become a party hereto
and, to the extent that rights and obligations under the Loan Documents have
been assigned to such assignee pursuant to such Assignment, shall have the
rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender's rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto except that each Lender
agrees to remain bound by Article X, Section 11.8 and Section 11.9 to the extent
provided in Section 10.12).
 
(e)  Grant of Security Interests.  In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans and any amounts on deposit in the DDTL Escrow Account), to (A) any
federal reserve bank (pursuant to Regulation A of the Federal Reserve Board) or
other central banking authority with jurisdiction over such Lender, without
notice to or the consent of the Administrative Agent or (B) any holder of, or
trustee for the benefit of the holders of, such Lender's Securities by notice
(but without the consent of) to the Administrative Agent; provided, however,
that no such holder or trustee, whether because of such grant or
 


 
-109-

--------------------------------------------------------------------------------

 


assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with clause (b) above), shall be entitled to any
rights of such Lender hereunder and no such Lender shall be relieved of any of
its obligations hereunder.  Notice to or the consent of the Borrower shall not
be required with respect to any grant or assignment made pursuant to this clause
(e).
 
(f)  Participants and SPVs.  In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Eligible Assignees in or to all or a portion
of its rights and obligations under the Loan Documents (including all its rights
and obligations with respect to the Loans); provided, however, that, whether as
a result of any term of any Loan Document or of such grant or participation, (i)
no such SPV or participant shall have a commitment, or be deemed to have made an
offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender's rights and obligations, and the rights and
obligations of the Loan Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Sections 2.12 and 2.13, but only to the extent
such participant or SPV delivers the tax forms such Lender is required to
collect pursuant to Section 2.14(f) and such Lender complies with the
requirements of Section 2.11(a) then only to the extent of any amount to which
such Lender would be entitled in the absence of any such grant or participation
and (B) each such SPV may receive other payments that would otherwise be made to
such Lender with respect to Loans funded by such SPV to the extent provided in
the applicable option agreement and set forth in a notice provided to the
Administrative Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender's ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (iii) and
(iv) of Section 11.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in Section 11.1(a)(v) (or
amendments, consents and waivers with respect to Section 10.11 to release all or
substantially all of the Collateral).  No party hereto shall institute (and the
Borrower shall cause each other Loan Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such
 


 
-110-

--------------------------------------------------------------------------------

 


proceeding (including a failure to get reimbursed by such SPV for any such
Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
 
(g)  Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
Section 11.3  Costs and Expenses.  Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein.  In
addition, the Borrower agrees to pay or reimburse upon demand (a) the Agents for
all reasonable out-of-pocket costs and expenses incurred by any of them or any
of their Related Persons in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any CDF2 Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case including the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent or such Related Persons, fees, costs and
expenses incurred in connection with Intralinks® or any other E-System and
allocated to the Facilities by the Administrative Agent in its sole discretion
and, in the case of any such fees, costs, charges, and disbursements for which
arrangements satisfactory to the parties entitled to payment thereof shall have
been made for payment or reimbursement after the Effective Date, the Borrower
agrees to pay or reimburse such amounts as provided in such arrangements, (b)
the Administrative Agent and Collateral Agent for all reasonable costs and
expenses incurred by any of them or any of their Related Persons in connection
with internal audit reviews, field examinations and Collateral examinations
(which shall be reimbursed, in addition to the out-of-pocket costs and expenses
of such examiners, at the per diem rate per individual charged by the
Administrative Agent or the Collateral Agent for its examiners) and (c) each of
the Agents, their Related Persons, and each Lender for all costs and expenses
incurred in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a "work-out," (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
CDF2 Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Loan Party, Loan Document, any CDF2 Loan Document or Obligation (or the response
to and preparation for any subpoena or request for document production relating
thereto), including fees and disbursements of counsel (including allocated costs
of internal counsel).
 


 
-111-

--------------------------------------------------------------------------------

 


Section 11.4  Indemnities.  (a)  The Borrower agrees to indemnify, hold harmless
and defend each Agent, each Lender, each Person (other than the Borrower) party
to a Secured Hedging Document and each of their respective Related Persons (each
such Person being an "Indemnitee") from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
CDF2 Loan Document, any Disclosure Document, any Obligation (or the repayment
thereof), the use or intended use of the proceeds of any Loan or any securities
filing of, or with respect to, any Loan Party, (ii) any commitment letter,
proposal letter or term sheet with any Person or any Contractual Obligation,
arrangement or understanding with any broker, finder or consultant, in each case
entered into by or on behalf of any Loan Party or any Affiliate of any of them
in connection with any of the foregoing and any Contractual Obligation entered
into in connection with any E-Systems or other Electronic Transmissions and this
Agreement or the transactions contemplated hereby, (iii) any actual or
prospective investigation, litigation or other proceeding relating to any of the
matters described in clause (i) or (ii) of this Section 11.4(a), whether or not
brought by any such Indemnitee or any of its Related Persons, any holders of
Securities or creditors (and including reasonable attorneys' fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the "Indemnified Matters"); provided, however, that the Borrower
shall not have any liability under this Section 11.4 to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter (to the extent such Indemnitee would
otherwise be liable) other than, to the extent such liability has resulted
solely from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.  Furthermore, the Borrower waives and agrees not to assert
against any Indemnitee, and shall cause each other Loan Party to waive and not
assert against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.
 
(b)  Without limiting the foregoing, "Indemnified Matters" includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and (ii)
are attributable solely to acts of such Indemnitee.
 
Section 11.5  Survival.  Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.13,
Section 2.14, Article X, Section 11.3, Section 11.4 or this Section 11.5) and
all representations and warranties
 


 
-112-

--------------------------------------------------------------------------------

 


made in any Loan Document shall (A) survive the termination of the Commitments
and the payment in full of the Obligations and (B) inure to the benefit of any
Person that at any time held a right thereunder (as an Indemnitee or otherwise)
and, thereafter, its successors and permitted assigns.
 
Section 11.6  Limitation of Liability for Certain Damages.  In no event shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings).  The Borrower hereby waives, releases and agrees (and
shall cause each other Loan Party to waive, release and agree) not to sue upon
any such claim for any special, indirect, consequential or punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.
 
Section 11.7  Lender-Creditor Relationship.  The relationship between the
Lenders and the Agents, on the one hand, and the Loan Parties, on the other
hand, is solely that of lender and creditor.  No Secured Party has any fiduciary
relationship or duty to any Loan Party arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between the Secured
Parties and the Loan Parties by virtue of, any Loan Document or any transaction
contemplated therein.
 
Section 11.8  Right of Setoff.  Each of the Administrative Agent, the Collateral
Agent, each Lender and each Affiliate (including each branch office thereof) of
any of them is hereby authorized, without notice or demand (each of which is
hereby waived by the Borrower), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, the Collateral Agent, such Lender or any of their
respective Affiliates to or for the credit or the account of the Borrower
against any Obligation of any Loan Party now or hereafter existing, whether or
not any demand was made under any Loan Document with respect to such Obligation
and even though such Obligation may be unmatured provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent  and the Delayed Draw Term Loan Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each of the Administrative Agent, the
Collateral Agent and each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application.  The rights under this
Section 11.8 are in addition to any other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Collateral Agent and the
Lenders and their Affiliates and other Secured Parties may have.
 
Section 11.9  Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any
 


 
-113-

--------------------------------------------------------------------------------

 


Collateral or "proceeds" (as defined under the applicable UCC) of Collateral)
other than pursuant to Sections 2.13, 2.14, 2.15 and 11.2 and such payment
exceeds the amount such Lender would have been entitled to receive if all
payments had gone to, and been distributed by, the Administrative Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Secured Parties such participations in their Obligations as
necessary for such Lender to share such excess payment with such Secured Parties
to ensure such payment is applied as though it had been received by the
Administrative Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrower, applied to repay
the Obligations in accordance herewith); provided, however, that (a) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
 
Section 11.10  Marshaling; Payments Set Aside.  No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation.  To the extent that any
Secured Party receives a payment from the Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.
 
Section 11.11  Notices.  (a)  Addresses.  All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and (i) addressed to, with respect to any party, the Persons and
addresses specified under such party's name on Schedule II or on the signature
page of any applicable Assignment, (ii) except as provided in Section 11.11(b),
posted to Intralinks® (to the extent such system is available and set up by or
at the direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) except as provided in Section 11.11(b),
posted to any other E-System set up by or at the direction of the Administrative
Agent in an appropriate location or (iv) addressed to such other address as
shall be notified in writing (A) in the case of the Borrower and the
Administrative Agent, to the other parties hereto and (B) in the case of all
other parties, to the Borrower and the Administrative Agent.  Transmission by
electronic mail (including E-Fax, even if transmitted to the fax numbers set
forth in clause (i) above) shall not be sufficient or effective to transmit any
such notice under this clause (a) unless such transmission is an available means
to post to any E-System.
 
(b)  Effectiveness.  All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement
 


 
-114-

--------------------------------------------------------------------------------

 


shall be effective and be deemed to have been received (i) if delivered by hand,
upon personal delivery, (ii) if delivered by overnight courier service, one
Business Day after delivery to such courier service, (iii) if delivered by mail,
when deposited in the mails, (iv) if delivered by facsimile, including E-Fax
(other than to post to an E-System pursuant to clause (a)(ii) or (a)(iii)
above), upon sender's receipt of confirmation of proper transmission, and (iv)
if delivered by posting to any E-System, on the later of the date of such
posting in an appropriate location and the date access to such posting is given
to the recipient thereof in accordance with the standard procedures applicable
to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Article II or Article X shall be effective
until received by the Administrative Agent and no notice, demand, request,
direction or other communication to any Loan Party pursuant to Section 9.1 shall
be effective unless given in accordance with the methods described in
clauses (i) through (iv) (other than by E-Fax) of this Section 11.11(b).
 
Section 11.12  Electronic Transmissions.  (a)  Authorization.  Subject to the
provisions of Section 11.11, each of the Administrative Agent, the Borrower, the
Lenders and each of their Related Persons is authorized (but not required) to
transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein.  The Borrower and each Secured Party hereby
acknowledges and agrees, and the Borrower shall cause each other Loan Party to
acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
 
(b)  Signatures.  Subject to the provisions of Section 11.11, (i) (A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a "signature" and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a "writing,"
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party's or
beneficiary's right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
(c)  Separate Agreements.  All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by the Secured Parties and the Loan Parties in connection
with the use of such E-System.
 


 
-115-

--------------------------------------------------------------------------------

 


(d)  LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL
BE PROVIDED "AS IS" AND "AS AVAILABLE".  NONE OF AGENTS, ANY LOAN PARTY OR ANY
OF THEIR RESPECTIVE RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION, AND EACH DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
THE AGENTS, ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE RELATED PERSONS IN
CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  The
Borrower and each Secured Party agrees (and the Borrower shall cause each other
Loan Party to agree) that neither the Agents nor any Loan Party has any
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.
 
Section 11.13  Governing Law.  This Agreement, each other Loan Document that
does not expressly set forth its applicable law, and the rights and obligations
of the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 
Section 11.14  Jurisdiction.  (a)  Submission to Jurisdiction.  Any legal action
or proceeding with respect to any Loan Document may be brought in the courts of
the State of New York located in the City of New York, Borough of Manhattan, or
of the United States for the Southern District of New York and, by execution and
delivery of this Agreement, each party hereto hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The parties hereto (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.
 
(b)  Service of Process.  Each party hereto (and, to the extent set forth in any
other Loan Document, each other Loan Party) hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of each party hereto
specified in Section 11.11 (and shall be effective when such mailing shall be
effective, as provided therein).  Each party hereto (and, to the extent set
forth in any other Loan Document, each other Loan Party) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(c)  Non-Exclusive Jurisdiction.  Nothing contained in this Section 11.14 shall
affect the right of the Agents, any Lender or any Loan Party to serve process in
any other manner permitted by applicable Requirements of Law or the right of any
party hereto to commence legal
 


 
-116-

--------------------------------------------------------------------------------

 


proceedings or otherwise proceed against any party hereto, any Loan Party or any
of the Collateral in any other jurisdiction.
 
Section 11.15  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS,
AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
 
Section 11.16  Severability.  Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.
 
Section 11.17  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 11.18  Entire Agreement.  The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of the Agents or any Lender or any of their respective Affiliates relating
to a financing of substantially similar form, purpose or effect.  In the event
of any conflict between the terms of this Agreement and any other Loan Document,
the terms of this Agreement shall govern (unless such terms of such other Loan
Documents are necessary to comply with applicable Requirements of Law, in which
case such terms shall govern to the extent necessary to comply therewith).
 
Section 11.19  Use of Name.  The Borrower agrees, and shall cause each other
Loan Party to agree, that it shall not, and none of its Affiliates shall, issue
any press release or other public disclosure (other than any document filed with
any Governmental Authority relating to a public offering of the Securities of
any Loan Party) using the name, logo or otherwise referring to (a) any Agent,
any Arranger, any Bookrunner, any "syndication agent" or any "documentation
agent" or of any of their respective Affiliates, (b) the Loan Documents or (c)
any transaction contemplated therein to which the Secured Parties are party
without at least 2 Business Days' prior notice to such Person and without the
prior consent of such Person except to the extent
 


 
-117-

--------------------------------------------------------------------------------

 


required to do so under applicable Requirements of Law and then, only after
consulting with such Person prior thereto.
 
Section 11.20  Non-Public Information; Confidentiality.  (a)  Each Lender
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations).
 
(b)  Each Lender and each Agent agrees to use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Loan Document and designated in
writing by any Loan Party as confidential, except that such information may be
disclosed (i) with the Borrower's prior written consent, (ii) to Related Persons
of such Lender or Agent, as the case may be, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential, (iii) to the extent such information presently is or
hereafter becomes available to such Lender or Agent, as the case may be, on a
non-confidential basis from a source other than any Loan Party, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (provided that disclosure in any
tombstone or other advertising materials shall be limited to matters previously
disclosed in any press release made by or on behalf of a Loan Party or Cinedigm
or otherwise consented to in writing by the Borrower), (vi) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify the Borrower or any
other Loan Party, (vii) to current or prospective assignees, any Eligible
Assignee invited to be a Lender pursuant to Section 2.18, SPVs grantees of any
option described in Section 11.2(f) or participants, direct or contractual
counterparties to any Secured Hedging Document or any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 11.20, (viii) to CHG and (ix) in connection with the exercise of any
remedy under any Loan Document.  In the event of any conflict between the terms
of this Section 11.20 and those of any other Contractual Obligation entered into
with any Loan Party (whether or not a Loan Document), the terms of this
Section 11.20 shall govern.
 
Section 11.21  USA Patriot Act; OFAC.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Borrower, each other Loan Party and each
shareholder of the Borrower holding 10% or more of the outstanding common
shares, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. In addition,
Borrower agrees to (a) ensure that no Person who owns a controlling interest in
or otherwise controls Borrower or any Subsidiary of Borrower is or shall be
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of
 


 
-118-

--------------------------------------------------------------------------------

 


Foreign Assets Control of the United States Treasury Department ("OFAC"), the
Department of the Treasury or included in any Executive Order of the President
of the United States, (b) not to use or permit the use of proceeds of the
Obligations to violate any of the foreign asset control regulations of the OFAC
or any enabling statute or Executive Order of the President of the United States
relating thereto, and (c) comply, or cause its Subsidiaries to comply, with the
applicable laws.
 
[SIGNATURE PAGES FOLLOW]
 


 
-119-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 


 

 
CINEDIGM DIGITAL FUNDING 2, LLC, as
Borrower
   By:  
 
 
/s/ Gary S. Loffredo
   Name:
Gary S. Loffredo
   Title:
General Counsel and Secretary
     



Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 

 
SOCIÉTÉ GÉNÉRALE, NEW YORK
BRANCH, as Administrative Agent, Collateral
Agent and Lender
   By:
 
 
 
/s/ Richard O. Knowlton
   Name:
Richard O. Knowlton
   Title:
Managing Director
     



 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
NATIXIS NEW YORK BRANCH, as Lender
   By:
 
 
 
 
/s/ Gerardo Canet
   Name:
Gerardo Canet
   Title:
Director
     



 

   By:
 
 
 
/s/ Frank H. Madden, Jr.
   Name:
Frank H. Madden, Jr. 
   Title:
Managing Director 
     




 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 

 
ING  CAPITAL LLC, as Lender
   By:
 
 
 
 
/s/ Stephen Nettler  
   Name:
Stephen Nettler 
   Title:
Managing Director 
     





Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 

 
TD BANK, N.A., as Lender
   By:
 
 
 
 
/s/ Michael J. Ferrara 
   Name:
Michael J. Ferrara 
   Title:
Vice President
     



 




Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I


COMMITMENTS




Revolving Loan Lender
Revolving Loan Commitment
Société Générale, New York Branch
$2,500,000
Total:
$2,500,000





Term Loan Lender
Initial Advance Term Loan Commitment
Société Générale, New York Branch
$10,500,000
Natixis New York Branch
$9,500,000
ING Capital LLC
$5,000,000
Total:
$25,000,000



Term Loan Lender
Delayed Draw Term Loan Commitment
Société Générale, New York Branch
$13,000,000
Natixis New York Branch
$10,500,000
ING Capital LLC
$13,500,000
TD Bank, N.A.
$13,000,000
Total:
$50,000,000

 
 
 

 


Schedule I
 
 

--------------------------------------------------------------------------------

 




SCHEDULE II


ADDRESSES FOR NOTICES






Lender                                                                                         Address
for Notice


Société Générale, New York
Branch                                                  1221 Avenue of the
Americas
New York, NY
Attention: Justine Dupont-Nivet
Facsimile: 212-278-6136
Telephone: 212.278.5915
Email: justine.dupont-nivet@sgcib.com


Natixis New York
Branch                                                                    9 West
57th Street, 35th Floor
New York, NY 10019
Attention: Gerardo Canet
Facsimile:  212-891-6119
Telephone:  212-872-5136






Borrower                                                                                Address
for Notice


Cinedigm Digital Funding 2,
LLC                                                      55 Madison Avenue,
Suite 300
Morristown, New Jersey 07960
Attention: General Counsel
Facsimile: 973-290-0081
Telephone: 973-290-0027
 
 
 


Schedule II
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.1
 
 
Conditions Precedent to Effectiveness


(a)  Certain Documents.  The Administrative Agent shall have received on or
prior to the Effective Date each of the following, each dated the Effective Date
(or such other date as may be indicated below) unless otherwise agreed by the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, and each Lender:
 
(i)  this Agreement duly executed by the Borrower and, for the account of each
Lender requesting the same by notice to the Administrative Agent and the
Borrower received by each at least three (3) Business Days prior to the
Effective Date (or such later date as may be agreed by the Borrower), Notes
conforming to the requirements set forth in Section 2.11(e);
 
(ii)  the Guaranty and Security Agreement, duly executed by the Borrower and
each Guarantor, and the Pledge Agreements, duly executed by Holdings and Parent
Holdings, as applicable, together with (A) copies of UCC, tax, judgment lien,
Intellectual Property and other appropriate search reports and of all effective
prior filings listed therein, together with evidence of the termination of such
prior filings and other documents with respect to the priority of the security
interest of the Collateral Agent in the Collateral, in each case, as may be
reasonably requested by the Administrative Agent or the Collateral Agent, (B)
proper financing statements (including Intellectual Property financing
statements), duly prepared for filing under the Uniform Commercial Code or other
applicable law of all jurisdictions that the Collateral Agent may reasonably
deem necessary or desirable in order to perfect the liens and security interests
created under the Loan Documents covering the Collateral described in the Loan
Documents, (C) all certificates representing all Securities being pledged
pursuant to such Guaranty and Security Agreement and the Pledge Agreements and
related undated powers or endorsements duly executed in blank, and (D) all
Control Agreements in favor of the Collateral Agent that, in the reasonable
judgment of the Administrative Agent, are required for the Loan Parties to
comply with the Loan Documents as of the Effective Date (including without
limitation with respect to the Holdings Operating Account), each duly executed
by, in addition to the applicable Loan Party, the applicable Deposit Bank;
 
(iii)  duly executed opinions of counsel to the Loan Parties, each addressed to
the Administrative Agent, the Collateral Agent and the Lenders and addressing
such matters as the Administrative Agent or Lenders may reasonably request
(including, without limitation, non-consolidation, true sale/contribution, true
lease and corporate separateness opinions);
 
(iv)  a copy of each Constituent Document of each Loan Party that is on file
with any Governmental Authority in any jurisdiction, and certified as of a
recent date by such Governmental Authority, together with, if applicable,
certificates attesting to the good standing of such Loan Party in its
jurisdiction of organization and each other jurisdiction where such Loan Party
is qualified to do business as a foreign entity or where such qualification is
necessary (and, if appropriate in any such jurisdiction, related tax
certificates);
 


Schedule 3.1
 
 

--------------------------------------------------------------------------------

 


(v)  a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to (A)
the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification and (C) the
resolutions of such Loan Party's board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;
 
(vi)  a certificate of the President, Chief Executive Officer or Chief Financial
Officer of the Borrower certifying that as of the Effective Date (A) the
representations and warranties of the Loan Parties set forth in any Loan
Document shall be true and correct on and as of such date, (B) no Default has
occurred and is continuing, (C) all conditions precedent to such proposed
Borrowing (including availability restrictions) have been satisfied or will be
satisfied substantially concurrently with the funding of the proposed Borrowing
and (D) no default or event of default (or any event which with the giving of
notice or lapse of time or both will be a default or event of default) shall
occur as a result of, and after giving effect to, the Effective Date or the
transactions contemplated by the Loan Documents under any Loan Party's
Indebtedness or material Contractual Obligations;
 
(vii)  insurance certificates and endorsements in form and substance
satisfactory to the Collateral Agent demonstrating that the insurance policies
required by Section 7.5 (other than any insurance policies in respect of
equipment subject to an Exhibitor Agreement which policies are maintained by the
applicable Approved Exhibitor in accordance with the terms of such Exhibitor
Agreement) are in full force and effect and have all terms required by
Section 7.5;
 
(viii)  the Consents, duly executed by the respective Distributors and Approved
Exhibitors, as applicable;
 
(ix)  the Multiparty Agreement duly executed by the parties thereto; and
 
(x)  consents, waivers, acknowledgements and other agreements from any Loan
Party or third parties which the Administrative Agent or the Collateral Agent
may reasonably deem necessary in order to permit, protect or perfect the
Collateral Agent's security interests in and Liens upon the Collateral and to
effectuate the provisions of this Agreement and the other Loan Documents,
including, without limitation, mortgagee or landlord waivers, estoppel
certificates, bailee letters, consignment notices and other similar agreements.
 
(b)  Capital Structure.  The Lenders shall be satisfied with the management,
corporate and capital structure of Holdings and its Subsidiaries, and all legal
and tax (including pass-through treatment) aspects relating thereto. Without
limitation of the foregoing, the Lenders shall be satisfied that, as of the
Effective Date, Parent Holdings directly owns and controls 100% of the Voting
Stock of Holdings.
 
(c)  Mezzanine and Lease Financing Structure.  The Administrative Agent shall
have received evidence satisfactory to it that (i) Cinedigm has made a cash
capital contribution of at least $2,000,000 to Parent Holdings in the form of
common Stock and that all of such cash
 


Schedule 3.1
 
 

--------------------------------------------------------------------------------

 


capital has been contributed as common equity by Parent Holdings to Holdings and
then by Holdings to the Borrower, in each case, in accordance with Section
4.2(iii) of the Multiparty Agreement, (ii) the Approved Vendors have committed
to advance to Holdings the Required Vendor Mezzanine Loans, (iii) the CHG Lease
Facility Documents provide an aggregate commitment by CHG to fund not less than
$23,050,000 to Holdings (without giving effect to advances funded with the
proceeds of the CDF2 Non-Recourse Loans), and (iv) all conditions precedent to
the effectiveness of the CHG Lease Facility Documents shall have been satisfied
or be satisfied concurrently with the effectiveness of this Agreement and the
CHG Lease Facility Documents shall be in full force and effect concurrently with
the effectiveness of this Agreement.  In connection with the foregoing, the
Borrower shall have delivered the following to the Administrative Agent: (x) the
fully executed CHG Lease Facility Documents, (y) the fully executed CDF2 Loan
Documents and (z) the fully executed documentation evidencing the Required
Vendor Mezzanine Loans.
 
(d)  Installation Management Fees.  The Administrative Agent shall have received
evidence satisfactory to it that Cinedigm will be paid not less than $1,000 per
screen of the Installation Management Fee by Holdings in the form of
subordinated debt pursuant to documentation in form and substantive satisfactory
to the Administrative Agent.
 
(e)  Material Contracts.  All material contracts of the Group Members (including
the Management Services Agreement, the CDF2 Loan Documents, and the Sale and
Contribution Agreement) shall be in full force and effect concurrently with the
effectiveness of this Agreement.  All material contracts of Parent Holdings and
Holdings (including, without limitation, (i) all Exhibitor Agreements, including
shortfall support, (ii) all Service Agreements, (iii) all Digital Cinema
Deployment Agreements, (iv) the Management Services Agreement, (v) all Supply
Agreements, (vi) the CHG Lease Facility Documents, (vii) the IP Licenses shall
be in full force and effect and all applicable rights of Parent Holdings and
Holdings, as applicable, thereunder have been assigned to the Borrower on terms
and conditions and pursuant to documentation acceptable to the Lenders.
 
(f)  Minimum Screens.  Holdings shall have entered into Exhibitor Agreements in
respect of no fewer than 800 screens at such locations as are satisfactory to
the Bookrunners.
 
(g)  Evidence of Ability to Monitor.  The Administrative Agent shall have
received evidence satisfactory to it of Cinedigm's ability to monitor use of
each Installed Digital System and reconcile such use to billing records in a
manner that clearly identifies exhibition of content on each Installed Digital
System for which a VPF is or may be billed, including sample account allocation
reports demonstrating Cinedigm's ability to allocate collections under each
Digital Cinema Deployment Agreement, (i) on a screen by screen basis or a
complex by complex basis, as required pursuant to the terms of each Digital
Cinema Deployment Agreement, and (ii) by VPF Rate, in each case, to the
Administrative Agent's satisfaction
 
(h)  Absence of Litigation.  There shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any Governmental Authority that has or could reasonably be expected to
have a material adverse effect on Cinedigm, Parent Holdings, Holdings, Borrower
or its Subsidiaries, the Facilities or any of the transactions contemplated
hereby.
 


Schedule 3.1
 
 

--------------------------------------------------------------------------------

 


(i)  Receipt of Pro Forma Financial Statements, Business Plan and Budget.  The
Lenders shall have received and be satisfied with (i) the Initial Financial
Statements described in clause (a) of the definition thereof, (ii) the
Borrower's business plan which shall include the Initial Projections and (iii) a
Budget for the period following the Effective Date through December 31, 2012.
 
(j)  Outstanding Debts and Liens.  The instruments governing Indebtedness,
material contracts and Constituent Documents of the Loan Parties shall be
acceptable to the Administrative Agent.
 
(k)  Evidence of Solvency.  The Administrative Agent shall have received a
certificate of the Chief Financial Officer of each of Holdings and the Borrower
certifying that as of the Effective Date each Loan Party is Solvent after giving
effect to the funding of the Loans contemplated by this Agreement, the
application of the proceeds thereof in accordance with Section 7.9 and the
payment of all estimated legal, accounting and other fees and expenses related
hereto.
 
(l)  Cash Management.  The Administrative Agent shall be satisfied that the
Borrower shall have established a cash management system consistent with
Section 7.11.
 
(m)  No Material Adverse Effect.  Since March 31, 2011, there shall not have
occurred or become known to the Administrative Agent any event, development or
circumstance that has caused or could reasonably be expected to cause a Material
Adverse Effect.
 
(n)  Digital Systems Report.  The Borrower shall have delivered to the
Administrative Agent and the Bookrunners a Digital Systems Report, accurate as
of the Effective Date.
 
(o)  Pledge of Borrower's rights under CDF2 Loan Documents.  On or prior to the
Effective Date, (i) all of Borrower's rights in and to the CDF2 Non-Recourse
Loans and the CDF2 Loan Documents, including all collateral therefor (including
the CHG Lease Facility Documents), shall have been assigned as Collateral and
all payments under the CHG Lease Facility Documents shall have been irrevocably
assigned to the Borrower for payment of the CDF2 Non-Recourse Loans (and to the
Collateral Agent for the benefit of the Secured Parties), in each case, pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and each Lender and (ii) the Administrative Agent shall be satisfied that (A)
all filings (including UCC financing statements) necessary to provide the
Borrower with a perfected security interest in the collateral securing the CDF2
Non-Recourse Loans (including CHG's rights and interests in the CHG Lease
Facility Documents) have been made and (B) it and the Lenders are either
addressees of, or specifically authorized to rely on, all opinions of counsel
delivered in connection with the CDF2 Loan Documents and the CHG Lease Facility
Documents, which opinions shall be in form and substance acceptable to the
Administrative Agent.
 
(p)  Copies and Consummation of Sale and Contribution Agreement.  The
Administrative Agent shall have received fully executed copies of the Sale and
Contribution Agreement and all documents executed in connection therewith
(including all documents providing for the assignment by Parent Holdings to
Holdings and the sale or contribution by
 


Schedule 3.1
 
 

--------------------------------------------------------------------------------

 


Holdings to the Borrower of all rights and agreements relating to the Digital
Systems to which Parent Holdings and/or Holdings is a party and all other
agreements that are purported to be conveyed to the Borrower pursuant to the
Sale and Contribution Agreement) and such documents shall not have been altered,
amended or otherwise modified or supplemented without the prior written consent
of the Administrative Agent.  The Administrative Agent shall have received
written evidence satisfactory to it and its counsel that substantially
concurrently with the Effective Date the transactions contemplated by the Sale
and Contribution Agreement shall have been consummated in accordance with terms
thereof.
 
(q)  Assignment of Digital Cinema Deployment Agreements  The Administrative
Agent shall have received evidence reasonably satisfactory to it that all
Digital Cinema Deployment Agreements shall have been assigned to Holdings in so
far as each relates to Installed Digital Systems, in each case, pursuant to
documents in form and substance acceptable to the Administrative Agent.
 
(r)  IP Escrow; Licenses.  The Administrative Agent and the Lenders shall be
satisfied that the escrow arrangements contemplated in Section 6 of the
Management Services Agreement with respect to Intellectual Property necessary to
properly support the Digital Systems and otherwise perform the Services (as
defined therein) shall have been consummated.  The Collateral Agent shall have
received license agreements, in form and substance acceptable to the
Administrative Agent, with respect to the software subject to such escrow.  The
Administrative Agent shall have received a duly executed copy of the IP Escrow
Agreement, the IP Licenses and officer's certificates and board resolutions from
each of Hollywood Software and Access Digital Media, Inc., each in form and
substance satisfactory to the Administrative Agent.
 
(s)  Fees and Expenses.  There shall have been paid in full in cash to the
Administrative Agent, for the account of the applicable Person, all fees and all
reimbursements of costs or expenses, in each case due and payable under any Loan
Document on or before the Effective Date and invoiced prior to the Effective
Date, except to the extent arrangements satisfactory to the parties entitled to
payment thereof shall have been made for payment or reimbursement of any costs
or expenses permitted to be made after the Effective Date.
 
(t)  New Information and Additional Matters.  There shall not have occurred or
become known to the Administrative Agent since March 31, 2011 any information or
other matter affecting any Loan Party or any of its Affiliates or the
transactions contemplated by the Loan Documents that, in the Administrative
Agent's judgment, is inconsistent in a material and adverse manner with any such
information or other matter disclosed to the Administrative Agent prior to such
date.  The Administrative Agent shall have received such additional documents
and information as any Lender, through the Administrative Agent, may reasonably
request.
 


Schedule 3.1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.2
 
 
Conditions Precedent to Loans
and Release of Funds in the DDTL Escrow Account


(a)  Notice of Borrowing.  The Administrative Agent shall have received a
written, timely and duly executed and completed Notice of Borrowing.
 
(b)  Representations; No Default Certificate.  The Administrative Agent shall
have received a certificate of the President, Chief Executive Officer or Chief
Financial Officer of the Borrower certifying that as of the Funding Date and
before and after giving effect to the proposed Borrowing: (A) the
representations and warranties of the Loan Parties set forth in any Loan
Document shall be true and correct on and as of such date, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties were true and correct
as of such specified earlier date, (B) no Default has occurred and is continuing
and (C) all conditions precedent to such proposed Borrowing (including
availability restrictions) have been satisfied or will be satisfied
substantially concurrent with the funding of the proposed Borrowing.
 
(c)  Receipt of Pro Forma Financial Statements, Business Plan and Budget.  The
Lenders shall have received and be satisfied with the Initial Financial
Statements described in clause (b) and, if applicable, (c) of the definition
thereof.
 
(d)  Required Exhibitor Contributions.  The Administrative Agent shall have
received evidence satisfactory to it that Holdings shall have received all
Required Exhibitor Contributions due and payable by the Exhibitors under the
Exhibitor Agreements with respect to Installed Digital Systems previously
financed and to be financed with the proceeds of such Borrowing.  With respect
to Previously Deployed Systems that will create a credit against any Required
Exhibitor Contributions, the Administrative Agent shall have received all lien
searches, lien releases, bills of sale, payoff letters and other documentation
required by it to confirm that the transfer of such Previously Deployed Systems
has been made by the applicable Exhibitor to Holdings free and clear of all
Liens and not subject to any Indebtedness.
 
(e)  Required Vendor Mezzanine Loans.  The Administrative Agent shall have
received evidence satisfactory to it that Holdings shall have received all
Required Vendor Mezzanine Loans owing from the Approved Vendors with respect to
Installed Digital Systems (other than Previously Deployed Systems) previously
financed and to be financed with the proceeds of such Borrowing.
 
(f)  CHG Lease Facility.
 
(i)  All sale and leaseback agreements and schedules (and updates to schedules)
delivered under the CHG Lease Agreement with respect to the Installed Digital
Systems to be financed with the proceeds of such Borrowing shall be on terms and
conditions satisfactory to the Administrative Agent in its sole discretion.
 


Schedule 3.2
 
 

--------------------------------------------------------------------------------

 


(ii)  The Administrative Agent shall be satisfied that (i) all CHG Lease
Advances shall have been, or shall simultaneously with the Borrowing to be made
on such Funding Date be, made to Holdings under the CHG Lease Facility such that
after giving effect to such proposed Borrowing, the conditions precedent set
forth in clause (l) below have been satisfied and (ii) the CHG Sale Leaseback
and the CHG Lease Facility Documents shall be in full force and effect and the
Administrative Agent shall have a perfected first priority Lien in and to the
Borrower's rights therein, including assignments of proceeds acknowledged by
each lessee or paying party for any lessee.
 
(g)  Installation Management Fee.  The Administrative Agent shall be satisfied
that at least $1,000 per screen of the Installation Management Fee for each
Installed Digital System has been paid to Cinedigm by Holdings in the form of
subordinated debt pursuant to documentation in form and substantive satisfactory
to the Administrative Agent.
 
(h)  Liquidity.  The Approved Vendors shall have agreed to extended payment
terms, and/or Cinedigm shall have agreed to a deferral of payment of the
Installation Management Fee, as is necessary to create sufficient liquidity at
the Borrower (as determined by the Administrative Agent) and such agreements
shall be in effect.
 
(i)  Debt Service Reserve.  The Administrative Agent shall be satisfied that (i)
the Debt Service Reserve shall be fully funded or (ii) the Borrower shall
simultaneously fund (with a portion of the proceeds from the Borrowing or from
such other amounts available to the Borrower) the Debt Service Reserve Account
so that the Debt Service Reserve is fully funded, in each case, after giving
effect to the proposed Borrowing.
 
(j)  Material Contracts.  The Administrative Agent shall be satisfied, in its
sole discretion and after giving effect to any amendments and modifications
deemed necessary by the Administrative Agent in its sole discretion, (i) with
the terms and conditions of the Borrower's and Holdings' material contracts
entered into after the Effective Date including all Exhibitor Agreements,
Service Agreements and Digital Cinema Deployment Agreements entered into after
the Effective Date, and (ii) that all applicable rights of Holdings under its
material contracts have been assigned to the Borrower on terms and conditions
and pursuant to documentation acceptable to Administrative Agent.
 
(k)  Updated Digital Systems Report.  The Borrower shall have delivered to the
Administrative Agent a Digital Systems Report, updated as of such Funding Date.
 
(l)  Maximum Term Loan Amount Per Screen.  The Administrative Agent shall have
received evidence satisfactory to it demonstrating that, after giving effect to
the proposed Borrowing:
 
(i)  the quotient of (a) the aggregate principal amount of all Term Loans
outstanding as of such Funding Date, divided by (b) the total number of screens
being serviced by Installed Digital Systems as of such Funding Date does not
exceed the lesser of (x) the product of (i) 65% and (ii) the aggregate Fully
Installed Purchase Price of Installed Digital Systems paid or payable by
Holdings as of such Funding Date and (y) $42,500;
 


Schedule 3.2
 
 

--------------------------------------------------------------------------------

 


(ii)  with respect to the aggregate principal amount of all Term Loans included
in such Borrowing that the Borrower has indicated in the related Systems
Financing Notice will be applied to the Fully Installed Purchase Price of
Installed Digital Systems that are not Specified Systems or Previously Deployed
Systems, the quotient of (a) the aggregate principal amount of such Term Loans,
divided by (b) the total number of screens being serviced by such Installed
Digital Systems does not exceed $42,500;
 
(iii)  with respect to the aggregate principal amount of all Term Loans included
in such Borrowing that the Borrower has indicated in the related Systems
Financing Notice will be applied to the Fully Installed Purchase Price of
Installed Digital Systems (i) that are not Specified Systems and (ii) that are
Previously Deployed Systems, the quotient of (a) the aggregate principal amount
of such Term Loans, divided by (b) the total number of screens being serviced by
such Previously Deployed Systems does not exceed the least of (x) the product of
(i) 65% and (ii) the aggregate Fully Installed Purchase Price of such Previously
Deployed Systems, (y) the aggregate Fully Installed Purchase Price of such
Previously Deployed Systems less the aggregate Required Exhibitor Contributions
required to be made by all Approved Exhibitors in connection with such
Previously Deployed Systems (not taking into account any credits associated with
such Previously Deployed Systems), and (z) $42,500;
 
(iv)  with respect to the aggregate principal amount of all Term Loans included
in such Borrowing that the Borrower has indicated in the related Systems
Financing Notice will be applied to the Fully Installed Purchase Price of
Installed Digital Systems (i) that will be delivered to a particular Approved
Exhibitor identified in such Systems Financing Notice, (ii) that are Specified
Systems and (iii) that are not Previously Deployed Systems, the quotient of (a)
the aggregate principal amount of such Term Loans, divided by (b) the total
number of screens being serviced by such Specified Systems does not exceed that
amount set forth in the Exhibitor Agreement applicable to such Specified
Systems; and
 
(v)  with respect to the aggregate principal amount of all Term Loans included
in such Borrowing that the Borrower has indicated in the related Systems
Financing Notice will be applied to the Fully Installed Purchase Price of
Installed Digital Systems (i) that will be delivered to a particular Approved
Exhibitor identified in such Systems Financing Notice, (ii) that are Specified
Systems and (iii) that are Previously Deployed Systems, the quotient of (a) the
aggregate principal amount of such Term Loans, divided by (b) the total number
of screens being serviced by such Installed Digital Systems does not exceed the
least of (x) the product of (i) 65% and (ii) the aggregate Fully Installed
Purchase Price of such Installed Digital Systems, (y) the aggregate Fully
Installed Purchase Price of such Installed Digital Systems less the aggregate
Required Exhibitor Contributions required to be made by such Exhibitor in
connection with such Installed Digital Systems (not taking into account any
credits associated with such Exhibitor's Previously Deployed Systems), and (z)
that amount set forth in the Exhibitor Agreement applicable to such Installed
Digital Systems.
 
(m)  Maximum CHG Lease Advances Per Screen.  The Administrative Agent shall have
received evidence satisfactory to it demonstrating that, after giving effect to
the CHG Lease Advance corresponding to the proposed Borrowing, (i) in the case
of Designated Installed Digital
 


Schedule 3.2
 
 

--------------------------------------------------------------------------------

 


Systems, the quotient of (a) the aggregate amount of CHG Lease Advances
outstanding as of such Funding Date, to the extent applied to the Fully
Installed Purchase Price of Installed Digital Systems installed at Designated
Cineplexes, divided by (b) the total number of screens being serviced by
Designated Installed Digital Systems as of such Funding Date, does not exceed
(x) prior to October 1, 2011, $58,500 and (y) on and after October 1, 2011,
$57,882, and (ii) in the case of any other Installed Digital Systems, the
quotient of (a) the aggregate amount of CHG Lease Advances outstanding as of
such Funding Date, other than CHG Lease Advances described in clause (i)(a)
above, divided by (b) the total number of screens being serviced by such
Installed Digital Systems as of such Funding Date, does not exceed (x) prior to
October 1, 2011, $53,500 and (y) on and after October 1, 2011, $52,882.
 
(n)  Minimum Installed Digital Systems.  The Administrative Agent shall have
received evidence satisfactory to it demonstrating that the Loan Parties shall
have installed not less than 600 Installed Digital Systems as of such Funding
Date, at least 500 of which have been supplied by Approved Vendors.
 
(o)  Fees and Expenses.  All fees due and payable with respect to such Borrowing
and all reimbursements of costs or expenses, in each case, due and payable under
any Loan Document as of such Funding Date and invoiced prior to such Funding
Date shall have been paid in full in cash to the Administrative Agent for the
account of the applicable Person (or shall be paid to the Administrative Agent
substantially concurrent with the funding of such Borrowing (including out of
the proceeds of any Revolving Loans made or to be made on such Funding Date))
except to the extent, in the case of such costs or expenses owing as of the
Initial Funding Date, arrangements satisfactory to the parties entitled to
payment thereof shall have been made for payment or reimbursement of any such
costs or expenses permitted to be made after the Effective Date.
 
(p)  CDF2 Non-Recourse Loan Collateral.  On or prior to the Funding Date, the
Collateral Agent shall be satisfied that all of Borrower's rights in and to the
CDF2 Non-Recourse Loans, the CDF2 Loan Agreement and the other CDF2 Loan
Documents, including all collateral therefor (including all Digital Systems, the
master lease, all lease schedules, the purchase and sale agreement and other CHG
Lease Facility Documents), shall have been assigned as Collateral and all
payments under the CHG Lease Facility Documents shall have been irrevocably
assigned to the Borrower for payment of the CDF2 Non-Recourse Loans (and to the
Collateral Agent for the benefit of the Secured Parties), in each case, pursuant
to documentation in form and substance satisfactory to the Collateral Agent, and
(ii) the Collateral Agent shall be satisfied that all filings (including UCC
financing statements) necessary to provide the Borrower with a perfected
security interest in the collateral securing the CDF2 Non-Recourse Loans
(including all of CHG's rights and interests in the CHG Lease Facility
Documents) have been made.
 
(q)  Certificates of Acceptance.  The Borrower shall deliver to the
Administrative Agent a Certificate of Acceptance from each exhibitor party to an
Exhibitor Agreement certifying as to the receipt, installation and operation of
the Installed Digital Systems to be financed with the proceeds of such Borrowing
or confirmation from the applicable supplier, in a form reasonably acceptable to
the Administrative Agent, that such Installed Digital Systems have been
installed and are in good working condition.
 


Schedule 3.2
 
 

--------------------------------------------------------------------------------

 


(r)  Use of Proceeds.  The Administrative Agent shall be satisfied that the
proceeds of such Borrowing shall be used in accordance with Section 7.9 and, in
the case of a release of funds from the DDTL Escrow Account, shall have received
documentation acceptable to it evidencing commencement of deployment of the
applicable Installed Digital System prior to the DDTL Termination Date.
 
(s)  New Build Cineplexes.  The Administrative Agent shall have received
evidence satisfactory to it that not more than 5% of Digital Systems deployed
under the Phase 2 Rollout are deployed at New Build Cineplexes.
 
(t)  Second Run Complexes.  The Administrative Agent shall have received
evidence satisfactory to it that not more than 5% of Digital Systems deployed
under the Phase 2 Rollout are deployed at Second-Run Complexes.
 
(u)  Release of Certain Purchase Money Liens.  With respect to the Loans made on
the Initial Funding Date, the Administrative Agent shall have received on or
prior to such Initial Funding Date all lien releases, bills of sale,
payoff and/or termination letters and other documentation required by it to
confirm that the purchase money Liens and other security arrangements in favor
of Ballantyne Strong, Inc. with respect to the Digital Systems purchased
from Ballantyne Strong, Inc. prior to the Initial Funding Date will be
released prior to or concurrently with the funding of such Loans.
 
(v)  Miscellaneous.  The Administrative Agent shall have received such other
approvals, opinions, or documents reasonably deemed necessary or desirable by
the Administrative Agent as a result of circumstances occurring after the date
of this Agreement.
 


Schedule 3.2
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.3
 
 
Conditions Precedent to DDTL Termination Date Funding


(a)  Notice of Borrowing.  The Administrative Agent shall have received a
written, timely and duly executed and completed Notice of DDTL Termination Date
Funding.
 
(b)  Representations; No Default Certificate.  The Administrative Agent shall
have received a certificate of the President, Chief Executive Officer or Chief
Financial Officer of the Borrower certifying that as of the DDTL Termination
Date and before and after giving effect to the proposed DDTL Termination Date
Funding: (A) the representations and warranties of the Loan Parties set forth in
any Loan Document shall be true and correct on and as of such date, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties were true and
correct as of such specified earlier date, (B) no Default has occurred and is
continuing and (C) all conditions precedent to such proposed DDTL Termination
Date Funding (including availability restrictions) have been satisfied or will
be satisfied substantially concurrently with the proposed DDTL Termination Date
Funding.
 
(c)  Material Contracts.  The Administrative Agent shall be satisfied, in its
sole discretion and after giving effect to any amendments and modifications
deemed necessary by the Administrative Agent in its sole discretion, (i) with
the terms and conditions of the Borrower's and Holdings' material contracts
entered into after the Effective Date including all Exhibitor Agreements,
Service Agreements and Digital Cinema Deployment Agreements entered into after
the Effective Date, and (ii) that all applicable rights of Holdings under its
material contracts have been assigned to the Borrower on terms and conditions
and pursuant to documentation acceptable to Administrative Agent.
 
(d)  Updated Digital Systems Report.  The Borrower shall have delivered to the
Administrative Agent a Digital Systems Report, updated as of the DDTL
Termination Date.
 
(e)  Fees and Expenses.  All fees due and payable with respect to such DDTL
Termination Date Funding and all reimbursements of invoiced costs or expenses,
in each case, due and payable under any Loan Document as of the DDTL Termination
Date and invoiced prior to such DDTL Termination Date shall have been paid in
full in cash to the Administrative Agent for the account of the applicable
Person (or shall be paid to the Administrative Agent substantially concurrently
with the DDTL Termination Date (including out of the proceeds of any Revolving
Loans made or to be made on the DDTL Termination Date)).
 
(f)  CDF2 Non-Recourse Loan Collateral.  On or prior to the DDTL Termination
Date, the Collateral Agent shall be satisfied that all of Borrower's rights in
and to the CDF2 Non-Recourse Loans, the CDF2 Loan Agreement and the other CDF2
Loan Documents, including all collateral therefor (including all Digital
Systems, the master lease, all lease schedules, the purchase and sale agreement
and other CHG Lease Facility Documents), shall have been assigned as Collateral
and all payments under the CHG Lease Facility Documents shall have been
irrevocably assigned to the Borrower for payment of the CDF2 Non-Recourse Loans
(and to the Collateral Agent for the benefit of the Secured Parties), in each
case, pursuant to
 


Schedule 3.3
 
 

--------------------------------------------------------------------------------

 


documentation in form and substance satisfactory to the Collateral Agent, and
(ii) the Collateral Agent shall be satisfied that all filings (including UCC
financing statements) necessary to provide the Borrower with a perfected
security interest in the collateral securing the CDF2 Non-Recourse Loans
(including all of CHG's rights and interests in the CHG Lease Facility
Documents) have been made.
 
(g)  Miscellaneous.  The Administrative Agent shall have received such other
approvals, opinions, or documents reasonably deemed necessary or desirable by
the Administrative Agent as a result of circumstances occurring after the date
of this Agreement.
 


Schedule 3.3
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.2


GOVERNMENTAL PERMITS




None






Schedule 4.2
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.3


OWNERSHIP OF EACH LOAN PARTY AND SUBSIDIARIES OF GROUP MEMBERS




1.  Access Digital Cinema Phase 2, Corp., (“Parent Holdings”) is a Delaware
corporation authorized to issue one thousand shares of common stock. Parent
Holding is wholly-owned by Cinedigm Digital Cinema Corp. (f/k/a Access
Integrated Technologies, Inc.).
 
2.  CDF2 Holdings, LLC, (“Holdings”) is a Delaware limited liability company.
Parent Holdings is the sole member of Holdings.
 
3.  Cinedigm Digital Funding 2, LLC, (“Borrower”) is a Delaware limited
liability company. Holdings is the sole member of Borrower.  Borrower has no
subsidiaries.
 


 


Schedule 4.3
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.8


TAX AFFILIATE




None
 
 

 


Schedule 4.8
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.13


ERISA


None










Schedule 4.13
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.14


ENVIRONMENTAL MATTERS


None








Schedule 4.14
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.16


REAL PROPERTY


None
 
 

 
Schedule 4.16
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.19


AGREEMENTS AND OTHER DOCUMENTS




Exhibitor Agreements


1.  Master License Agreement dated as of August 10, 2011, between CDF2 Holdings,
LLC and Storyteller Theatres Corporation.
 
2.  Master License Agreement dated as of July 5, 2011, between CDF2 Holdings,
LLC and Marcus Theatres Corporation.
 
3.  Master License Agreement dated as of August 17, 2011, between CDF2 Holdings,
LLC and Dickinson Theatres, Inc., as amended and restated by Amended and
Restated Master License Agreement between CDF2 Holdings, LLC and Dickinson
Theatres, Inc. dated as of September 28, 2011.
 
4.  Master License Agreement dated as of July 11, 2011, between CDF2 Holdings,
LLC and Meadville Cinema LP.
 
5.  Master License Agreement dated as of October 7, 2011, between CDF2 Holdings,
LLC and Muller Family Theatres, LLC.
 
Supply Agreement


The Digital System Supply Agreement, dated as of August 16, 2011, between CDF2
Holdings, LLC and Ballantyne Strong, Inc., as amended by Amendment to Digital
System Supply Agreement, dated as of October 14, 2011.
 
Service Agreement


Basic Service Agreement dated as of September 26, 2011, between Marcus Theatres
Corporation and Strong Technical Services, Inc.


Digital Cinema Deployment Agreements


1.  Digital Cinema Deployment Agreement, dated as of March 7, 2008, by and among
Twentieth Century Fox Film Corporation, Cinedigm Digital Cinema Corp. (f/k/a
Access Integrated Technologies, Inc.) and Access Digital Cinema Phase 2, Corp.,
as amended by Amendment No. 1 to Digital Cinema Deployment Agreement dated
February 25, 2009, as further amended by Amendment No. 2 to Digital Cinema
Deployment Agreement dated June 17, 2010.
 
2.  Digital Cinema Deployment Agreement, dated as of March 10, 2008, by and
between Paramount Pictures Corporation and Access Digital Cinema Phase 2, Corp.,
as amended by Amendment No. 1 to Digital Cinema Deployment Agreement dated July
8, 2010.
 
 
 


Schedule 4.19
 
 
 
 

--------------------------------------------------------------------------------

 


3.  Digital Cinema Deployment Agreement, dated as of February 16, 2009, by and
among Columbia Pictures Industries, Inc., Sony Pictures Releasing Corporation,
Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.) and
Access Digital Cinema Phase 2, Corp., as amended and restated by First Amended
and Restated Digital Cinema Deployment Agreement dated as of July 28, 2011, by
and among Columbia Pictures Industries, Inc., Sony Pictures Releasing
Corporation, Cinedigm Digital Cinema Corp. (f/k/a Access Integrated
Technologies, Inc.) and Access Digital Cinema Phase 2, Corp.
 
4.  Digital Cinema Deployment Agreement, dated as of October 23, 2009, by and
between Warner Bros. Entertainment Inc. and Access Digital Cinema Phase 2, Corp.
 
5.  Digital Cinema Screen Management Agreement, dated as of March 10, 2008, by
and between Universal Film Exchanges LLLP and Access Digital Cinema Phase 2,
Corp., as amended by Amendment No. 1 to Digital Cinema Screen Management
Agreement dated February 12, 2009, and as further amended by Amendment No. 2 to
Digital Cinema Screen Management Agreement dated August 30, 2010, and as further
amended by Amendment No. 3 to Digital Cinema Screen Management Agreement dated
April 15, 2011.
 
6.  Digital Cinema Domestic Deployment Agreement, dated as of March 10, 2008,
among Walt Disney Studios Motion Pictures, Access Digital Cinema Phase 2, Corp.
and Cinedigm Digital Cinema Corp. (f/k/a Access Integrated Technologies, Inc.),
as amended by Amendment  No. 1 to Digital Cinema Domestic Deployment Agreement
dated as of January 30, 2009, as further amended by Amendment  No. 2 to Digital
Cinema Domestic Deployment Agreement dated as of May 21, 2010, as further
amended by Amendment No. 3 to Digital Cinema Domestic Deployment Agreement dated
as of September 14, 2010.
 
7.  Digital Cinema Deployment Agreement, dated as of October 13, 2008, by and
between Lion’s Gate Films Inc. and Access Digital Cinema Phase 2, Corp.
 
8.  Digital Cinema Deployment Agreement, dated as of October 23, 2009, by and
between Overture Films, LLC and Access Digital Cinema Phase 2, Corp.
 
Management Services Agreement


Management Services Agreement, dated  October 18, 2011, by and among Cinedigm
Digital Cinema Corp., Cinedigm Digital Funding 2, LLC and CDF2 Holdings, LLC.
 
CDF2 Loan Documents


1.  Non-Recourse Loan Agreement dated as of October 18, 2011, between Cinedigm
Digital Funding 2, LLC, as Lender and CHG-MERIDIAN U.S. Finance, LTD.
 
2.  The Security Agreement, dated as of October 18, between Cinedigm Digital
Funding 2, LLC and CHG-MERIDIAN U.S. Finance, Ltd.
 
3.  The Multiparty Agreement dated as of October 18, 2011, by and among Cinedigm
Digital Funding 2, LLC, Access Digital Cinema Phase 2, Corp., CDF2 Holdings,
LLC, Cinedigm Digital
 
 


Schedule 4.19
 
 
 
 

--------------------------------------------------------------------------------

 


Cinema Corp., CHG-MERIDIAN U.S. Finance, Ltd., Societe Generale, New York Branch
and Ballantyne Strong, Inc.
 
CHG Lease Facility Documents


1.  Master Equipment Lease No. 8463, dated as of October 18, 2011 between CDF2
Holdings, LLC and CHG-MERIDIAN U.S. Finance, Ltd., and the Equipment Lease
Schedule, dated as of October 18, 2011 related thereto.
 
2.  Master Equipment Lease No. 8465, dated as of October 18, 2011 between CDF2
Holdings, LLC and CHG-MERIDIAN U.S. Finance, Ltd., and the Equipment Lease
Schedule, dated as of October 18, 2011, related thereto.
 
3.  Sale and Leaseback Agreement dated as of October 18, 2011, by and between
CDF2 Holdings, LLC and CHG-MERIDIAN U.S. Finance, Ltd.
 
4.  The Supplemental Terms Rider, dated as of October 18, 2011, between CDF2
Holdings, LLC and CHG-MERIDIAN U.S. Finance, Ltd.
 
5.  The Security Agreement, dated as of October 18, 2011, between CDF2 Holdings,
LLC and CHG-MERIDIAN U.S. Finance, Ltd.
 
6.  The CHG-MERIDIAN U.S. Finance, Ltd. Commitment Letter to Cinedigm Digital
Cinema Corp. and Access Digital Cinema Phase 2, Corp. dated as of June 17, 2011,
as amended by letter agreement dated as of September 9, 2011, as further amended
by letter dated September 29, 2011, and as further amended by letter dated
October 3, 2011.
 
7.  The Multiparty Agreement dated as of  October 18, 2011, by and among
Cinedigm Digital Funding 2, LLC, Access Digital Cinema Phase 2, Corp., CDF2
Holdings, LLC, Cinedigm Digital Cinema Corp., CHG-MERIDIAN U.S. Finance, Ltd.,
Societe Generale, New York Branch and Ballantyne Strong, Inc.
 
Material Licenses and Permits


1.  Software License Agreement dated as of October 18, 2011, among Access
Digital Media, Inc., Cinedigm Digital Funding 2, LLC, and CDF2 Holdings, LLC.
 
2.  Software License Agreement dated as of  October 18, 2011, by and between
Hollywood  Software, Inc., Cinedigm Digital Funding 2, LLC, and CDF2 Holdings,
LLC.
 
Sale and Contribution Agreement


Sale and Contribution Agreement, dated as of October 18, 2011, between Access
Digital Cinema Phase 2, Corp., Cinedigm Digital Funding 2, LLC and CDF2
Holdings, LLC.
 
Miscellaneous
 

 


Schedule 4.19
 
 
 
 

--------------------------------------------------------------------------------

 


Custom Master Beneficiary Escrow Service Agreement dated effective as
of  October 18, 2011, among Societe Generale, New York Branch, as Collateral
Agent for the Lenders and Societe Generale, New York Branch, as collateral agent
for CHG-MERIDIAN U.S. Finance, Ltd and the other lease parties, as
beneficiaries, Access Digital Media, Inc., and Hollywood Software, Inc., as
depositors, and Iron Mountain Intellectual Property Management, Inc.
 
Instruments/documents evidencing Indebtedness of Loan Parties and Liens granted
with respect thereto (other than those listed above)
 
1.  SG Advisory Fee Note dated as of October 18, 2011, executed by Cinedigm
Digital Funding 2, LLC in favor of Societe Generale, New York Branch.
 
2.  Cinedigm Installation Note dated as of October 18, 2011, executed by CDF2
Holdings, LLC in favor of Cinedigm Digital Cinema Corp.
 
3.  Vendor Note dated as of October 18, 2011, executed by CDF2 Holdings, LLC in
favor of Cinedigm Ballantyne Strong, Inc.
 
4.  Delayed Draw Term Loan Note dated as of  October 18, 2011, executed by
Cinedigm Digital Funding 2, LLC in favor of TD Bank, N.A.
 
Instruments/documents evidencing issuance of any equity securities, warrants,
rights or options to purchase equity securities (other than those listed above)
 
None.
 
 


Schedule 4.19
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.20


DCI SPEC COMPLIANCE


N/A








Schedule 4.20
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.21


DISTRIBUTORS- MATERIAL DIGITAL CINEMA DEPLOYMENT AGREEMENTS


 


1.  Twentieth Century Fox Film Corporation
 
2.  Paramount Pictures Corporation
 
3.  Sony Pictures Releasing Corporation and Columbia Pictures Industries, Inc.
 
4.  Warner Bros. Entertainment Inc.
 
5.  Universal Film Exchanges LLC, successor-in-interest to Universal Film
Exchanges LLLP
 
6.  Walt Disney Studios Motion Pictures
 
7.  Lion’s Gate Films Inc.
 


 


Schedule 4.21
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.5


INSURANCE
 
(a)  Coverage.  Each Group Member shall (and shall cause Holdings to), during
the term of this Agreement, carry and maintain at least the minimum insurance
coverage set forth in this Schedule 7.5.  All insurance carried pursuant to this
Schedule 7.5 shall be placed with such insurers having a minimum A.M. Best
rating of A:X (or as may otherwise be agreed by the Collateral Agent) and be in
such form, with terms, conditions, limits and deductibles as shall be acceptable
to the Collateral Agent:
 
(i)  All Risk Property Insurance.  Each Group Member shall (and shall cause
Holdings to) maintain all risk property insurance covering against physical loss
or damage to its assets (which for purposes of this clause (a)(i) shall not
include any equipment subject to an Exhibitor Agreement, provided, that the
applicable exhibitor has insured such equipment in accordance with the terms of
the Exhibitor Agreement), including but not limited to fire and extended
coverage, collapse, flood, earth movement and comprehensive boiler and machinery
coverage (including electrical malfunction and mechanical breakdown).  Coverage
shall be written on a replacement cost basis, with an agreed amount endorsement
waiving any coinsurance penalty and include coverage for expediting expenses;
and
 
(ii)  Business Interruption Insurance.  Each Group Member shall (and shall cause
Holdings to) maintain business interruption insurance subject to an annual
policy in an amount equal to the projected net profits and continuing expenses
(including the debt payments hereunder) for the following 12-month period. Such
insurance shall also cover service interruption and extra expenses and shall
contain an agreed amount endorsement waiving any coinsurance penalty; and
 
(iii)  Comprehensive General Liability Insurance.  Each Group Member shall (and
shall cause Holdings to) maintain comprehensive general liability insurance
written on an occurrence basis with a limit of not less than $1,000,000.  Such
coverage shall include, but not be limited to, premises/operations, broad form
contractual liability, independent contractors, products/completed operations,
property damage and personal injury liability; and
 
(iv)  Excess/Umbrella Liability.  Each Group Member shall (and shall cause
Holdings to) maintain excess or umbrella liability insurance written on an
occurrence basis in an amount not less than $15,000,000 providing coverage
limits excess of the insurance limits required under clause (a)(iii).  Such
insurance shall follow the form of the primary insurances and drop down in case
of exhaustion of underlying limits and/or aggregates.
 
(b)  Endorsements.  Each Group Member shall (and shall cause Holdings to) use
its commercially reasonable efforts to cause all insurance policies carried and
maintained in accordance with this Schedule 7.5 to be endorsed as follows:
 




Schedule 7.5
 
 

--------------------------------------------------------------------------------

 


(i)  The Collateral Agent (on behalf of itself and the other Secured Parties)
and CHG (on behalf of itself and the other Junior Creditors (as defined in the
Multiparty Agreement)) shall be additional insured and loss payee with respect
to the property policies described in clauses (a)(i) and (a)(ii).  The
Collateral Agent (on behalf of itself and the other Secured Parties) and CHG (on
behalf of itself and the other Junior Creditors (as defined in the Multiparty
Agreement)) shall be additional insured with respect to liability policies
described in clauses (a)(iii) and (a)(iv).  It shall be understood that any
obligation imposed upon Holdings or any Group Member, including but not limited
to the obligation to pay premiums, shall be the sole obligation of Holdings or
such Group Member and not that of the Collateral Agent, any Lender or CHG; and
 
(ii)  With respect to property policies described in clauses (a)(i) and (a)(ii),
the interests of the Collateral Agent and CHG shall not be invalidated by any
action or inaction of Holdings or any Group Member or any other person, and
shall insure the Collateral Agent and CHG regardless of any breach or violation
by Holdings or any Group Member or any other person, of any warranties,
declarations or conditions of such policies; and
 
(iii)  Inasmuch as the liability policies are written to cover more than one
insured, all terms conditions, insuring agreements and endorsements, with the
exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured; and
 
(iv)  The insurers thereunder shall waive all rights of subrogation against the
Collateral Agent and CHG, any right of setoff or counterclaim, and any other
right to deduction, whether by attachment or otherwise; and
 
(v)  If such insurance is canceled by Holdings or any Group Member for any
reason whatsoever, including nonpayment of premium, or any changes are initiated
by Holdings or any Group Member or the carrier which affect the interests of the
Collateral Agent or CHG, such cancellation or change shall not be effective as
to the Collateral Agent or CHG until 30 days (10 days in the case of non-payment
of premium) after receipt by the Collateral Agent and CHG of written notice sent
by registered mail from such insurer.
 




Schedule 7.5
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.1


EXISTING INDEBTEDNESS


None














Schedule 8.1
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.2


EXISTING LIENS


None




















Schedule 8.2
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.3


EXISTING INVESTMENTS


None








Schedule 8.3
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1(i)


MATERIAL DISTRIBUTORS




8.  Sony Pictures Releasing Corporation
 
9.  Columbia Pictures Industries, Inc.
 
10.  Warner Bros. Entertainment Inc.
 
11.  Walt Disney Studios Motion Pictures
 
12.  Paramount Pictures Corporation
 
13.  Universal Film Exchanges LLC, successor-in-interest to Universal Film
Exchanges LLLP
 
14.  Twentieth Century Fox Film Corporation
 
15.  Lion’s Gate Films Inc.
 


Schedule 9.1(i)
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1(l)
 


INTERCOMPANY AGREEMENTS


16.  Management Services Agreement, dated as of October 18, 2011, by and among
Cinedigm Digital Funding 2, LLC, CDF2 Holdings, LLC and Cinedigm Digital Cinema
Corp.
 
17.  Sale and Contribution Agreement, dated as of October 18, 2011, by and among
Access Digital Cinema Phase 2, Corp., Cinedigm Digital Funding 2, LLC and CDF2
Holdings, LLC.
 
18.  Software License Agreement dated as of October 18, 2011, by and among
Access Digital Media, Inc., Cinedigm Digital Funding 2, LLC, and CDF2 Holdings,
LLC.
 
19.  Software License Agreement dated as of  October 18,  2011, by and among
Hollywood  Software, Inc., Cinedigm Digital Funding 2, LLC and CDF2 Holdings,
LLC.
 
20.  Assignment and Assumption Agreement, dated as of October 18, 2011, among
Cinedigm Digital Cinema Corp., Access Digital Cinema Phase 2, Corp. and CDF2
Holdings, LLC.
 
21.  Assignment and Assumption Agreement, dated as of October 18, 2011, between
CDF2 Holdings, LLC, and Cinedigm Digital Funding 2, LLC.
 
 

 
Schedule 9.1(1)
 
 

--------------------------------------------------------------------------------

 


FINAL VERSION
 
EXHIBIT A
TO
CREDIT AGREEMENT
 
FORM OF ASSIGNMENT
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 
1.
Assignor[s]:
                     
Assignor [is] [is not] a Defaulting Lender
       

 


Exhibit A to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Assignee[s]:
                     
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
       
3.
Borrower:
Cinedigm Digital Funding 2, LLC, a Delaware limited liability Company
       
4.
Administrative Agent:
Société Générale, New York Branch, as the administrative agent under the Credit
Agreement
       
5.
Credit Agreement:
The $[•] Credit Agreement dated as of [•], 2011 among the Borrower, the Lenders
party thereto, Société Générale, New York Branch, as administrative agent and
collateral agent, and the other agents parties thereto
       
6.
Assigned Interest[s]:
   

 
 
Assignor[s]1
 
Assignee[s]2
 
Facility Assigned3
 
Aggregate Amount of Commitment/Loans for all Lenders4
 
Amount of Commitment/Loans Assigned8
 
Percentage Assigned of Commitment/
Loans5
 
CUSIP Number
 
     
   $
 
   $
 
%     
 
       
   $
 
   $
 
%     
 
       
   $
 
   $
 
%     
 
 



[7..
Trade Date:
  ]6



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
 
[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]
 



--------------------------------------------------------------------------------

 
1 List each Assignor, as appropriate.
 
2 List each Assignee, as appropriate.
 
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Loan Commitment,” “Initial Advance Term Loan Commitment,” “Delayed Draw Term
Loan Commitment”)
 
4 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
6 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

 
Exhibit A to Credit Agreement
-2-
 
 

--------------------------------------------------------------------------------

 




The terms set forth in this Assignment and Assumption are hereby agreed to:
 



 
ASSIGNOR[S]7
[NAME OF ASSIGNOR]
 
 
By:
 
   
Title:
         
[NAME OF ASSIGNOR]
 
 
By:
 
   
Title:
     
ASSIGNEE[S]8
[NAME OF ASSIGNEE]
 
 
By:
 
   
Title:
     
Address for Notice:
 
[NAME OF ASSIGNEE]
 
 
By:
 
   
Title:
     
Address for Notices:






--------------------------------------------------------------------------------

 
7 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
8 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).


Exhibit A to Credit Agreement
-3-
 
 

--------------------------------------------------------------------------------

 


 
[Consented to and]1 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
  Administrative Agent


By:
 
   
Title:
 



[Consented to:]2


[NAME OF RELEVANT PARTY]


By:
 
   
Title:
 


 
 
 



--------------------------------------------------------------------------------

 
1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
2 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
Exhibit A to Credit Agreement
-4-
 
 

--------------------------------------------------------------------------------

 


ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.           Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.2(b) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.2(b) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it will perform in
accordance with their terms all of the


Exhibit A to Credit Agreement
-5-
 
 

--------------------------------------------------------------------------------

 


obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, and (iii) acknowledges and agrees that, as a
Lender, it may receive material non-public information and confidential
information concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information only in accordance with Section 11.20 of the
Credit Agreement.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.


3.           Miscellaneous.  This Assignment and Assumption is a Loan Document
and, as such is subject to certain provisions of the Credit Agreement, including
Sections 1.5, and 11.15 thereof.


4.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.


Exhibit A to Credit Agreement
-6-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1
TO
CREDIT AGREEMENT
 
FORM OF REVOLVING NOTE
 
 
Lender: [_____]
New York, New York
Principal Amount: $[_____]
 
[_____, ___]
 

 
FOR VALUE RECEIVED, the undersigned, Cinedigm Digital Funding 2, LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to the order
of the lender set forth above (the “Lender”) the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of the Revolving Loans
of the Lender to the Borrower, payable at such times and in such amounts as are
specified in the Credit Agreement (as hereinafter defined).
 
The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full
or converted to a Delayed Draw Term Loan on the Revolving Loan Conversion Date,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.
 
Both principal and interest are payable in Dollars to the Administrative Agent
in immediately available funds in accordance with the Credit Agreement.
 
This Note is one of the Revolving Loan Notes referred to in, and is entitled to
the benefits of, the Credit Agreement, dated as of [•], 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto, and Société
Générale, New York Branch, as administrative agent and collateral agent for the
Lenders. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents,
and is subject to certain provisions of the Credit Agreement, including Sections
1.5, 11.14(a) and 11.15 thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 


Exhibit B-1 to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 


This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 


Exhibit B-1 to Credit Agreement
-2
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 
 

 
CINEDIGM DIGITAL FUNDING 2, LLC
 
 
 
 
By:
 
  Name:     Title:
 
   

 

 


Exhibit B-1 to Credit Agreement
-3-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-2
TO
CREDIT AGREEMENT
 
FORM OF INITIAL ADVANCE TERM LOAN NOTE
 
 
 
Lender: [_____]
New York, New York
Principal Amount: $[_____]
 
[_____, ___]
 

 
FOR VALUE RECEIVED, the undersigned, Cinedigm Digital Funding 2, LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to the order
of the lender set forth above (the “Lender”) the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of the Initial Advance
Term Loans of the Lender to the Borrower, payable at such times and in such
amounts as are specified in the Credit Agreement (as hereinafter defined).
 
The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.
 
Both principal and interest are payable in Dollars to the Administrative Agent
in immediately available funds in accordance with the Credit Agreement.
 
This Note is one of the Initial Advance Term Loan Notes referred to in, and is
entitled to the benefits of, the Credit Agreement, dated as of [•], 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto,
and Société Générale, New York Branch, as administrative agent and collateral
agent for the Lenders. Capitalized terms used herein without definition are used
as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Initial
Advance Term Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Initial Advance Term Loans
being evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents,
and is subject to certain provisions of the Credit Agreement, including Sections
1.5, 11.14(a) and 11.15 thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 


Exhibit B-2 to Credit Agreement
-1
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 
 

 
CINEDIGM DIGITAL FUNDING 2, LLC
 
 
 
 
By:
 
  Name:     Title:
 
   

 
 


Exhibit B-2 to Credit Agreement
-2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-3
TO
CREDIT AGREEMENT
 
FORM OF DELAYED DRAW TERM LOAN NOTE
 
 
Lender: [_____]
New York, New York
Principal Amount: $[_____]
 
[_____, ___]
 

 
FOR VALUE RECEIVED, the undersigned, Cinedigm Digital Funding 2, LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to the order
of the lender set forth above (the “Lender”) the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of the Delayed Draw
Term Loans of the Lender to the Borrower, payable at such times and in such
amounts as are specified in the Credit Agreement (as hereinafter defined).
 
The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.
 
Both principal and interest are payable in Dollars to the Administrative Agent
in immediately available funds in accordance with the Credit Agreement.
 
This Note is one of the Delayed Draw Term Loan Notes referred to in, and is
entitled to the benefits of, the Credit Agreement, dated as of [•], 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto,
and Société Générale, New York Branch, as administrative agent and collateral
agent for the Lenders. Capitalized terms used herein without definition are used
as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Delayed
Draw Term Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Delayed Draw Term Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents,
and is subject to certain provisions of the Credit Agreement, including Sections
1.5, 11.14(a) and 11.15 thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 


Exhibit B-3 to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 
 

 
CINEDIGM DIGITAL FUNDING 2, LLC
 
 
 
 
By:
 
  Name:     Title:
 
   

                                                              




Exhibit B-3 to Credit Agreement
-2-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF BORROWING
 
SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
as administrative agent under the Credit Agreement referred to below
 
[_____ ___, ____]
 
Attention: [•]
 
 
 
Re:
CINEDIGM DIGITAL FUNDING 2, LLC (the “Borrower”)

 
Reference is made to the Credit Agreement, dated as of [•], 2011 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders party thereto, and
Société Générale, New York Branch, as administrative agent and collateral agent
for the Lenders. Capitalized terms used herein without definition are used as
defined in the Credit Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:
 
A.  The date of the Proposed Borrowing is [_____, ___].
 
B.  The aggregate principal amount of the [[Initial Advance Term][Delayed Draw
Term][Revolving] Loans][release of funds from the DDTL Escrow Account]
constituting the Proposed Borrowing is $[_____], of which $[_____] consists of
Base Rate Loans and $[_____] consists of Eurodollar Rate Loans having an initial
Interest Period of [_____] months.
 
 

 
CINEDIGM DIGITAL FUNDING 2, LLC
 
 
 
 
By:
 
  Name:     Title:
 
   

 
 

 
Exhibit C to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION OR CONTINUATION
 
SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
 
as administrative agent under the Credit Agreement referred to below
 
 [_____ ___, ____]
Attention: [_____]
 
 
 
Re:
CINEDIGM DIGITAL FUNDING 2, LLC (the “Borrower”)

 
Reference is made to the Credit Agreement, dated as of [•], 2011 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders party thereto, and
Société Générale, New York Branch, as administrative agent and collateral agent
for the Lenders. Capitalized terms used herein without definition are used as
defined in the Credit Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.7 of the
Credit Agreement of its request for the following:
 
(i) a continuation, on [_____, ___]1, as Eurodollar Rate Loans having an
Interest Period of [_____]2 months of [Initial Advance Term][Delayed Draw
Term][Revolving] Loans in an aggregate outstanding principal amount of $[_____]
having an Interest Period ending on the proposed date for such continuation;
 
(ii) a conversion, on [_____, ___]1, to Eurodollar Rate Loans having an Interest
Period of [_____]2 months of [Initial Advance Term][Delayed Draw
Term][Revolving] Loans in an aggregate outstanding principal amount of $[_____];
and
 
(iii) a conversion, on [_____, ___]1, to Base Rate Loans, of [Initial Advance
Term][Delayed Draw Term][Revolving] Loans in an aggregate outstanding principal
amount of $[_____].
 
In connection herewith, the undersigned hereby certifies that (i) no Event of
Default has occurred and is continuing on the date hereof, both before and after
giving effect to any Loan to be made on or before any date for any proposed
conversion or continuation set forth above and (ii) there is no suspension in
effect under Section 2.12 of the Credit Agreement.
 
[Signature Page Follows.]



--------------------------------------------------------------------------------

 
1 Must be a Business Day.
 
2 Must be 1, 2 or 3 months.
 
Exhibit D to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 


 

 
CINEDIGM DIGITAL FUNDING 2, LLC
 
 
 
 
By:
 
  Name:     Title:
 
   

 


 
Exhibit D to Credit Agreement
-2-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
TO
CREDIT AGREEMENT
 
FORM OF COMPLIANCE CERTIFICATE
 
[_____, ___]1
 
This COMPLIANCE CERTIFICATE (this “Compliance Certificate”) is delivered
pursuant to Section 6.1(d) of the Credit Agreement, dated as of [•], 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Cinedigm Digital Funding 2, LLC (the
“Borrower”), the Lenders party thereto, and Société Générale, New York Branch,
as administrative agent and collateral agent for the Lenders. Capitalized terms
used herein without definition are used as defined in the Credit Agreement.
 
The undersigned, a duly authorized Responsible Officer of the Borrower having
the name and title set forth below under his signature, hereby certifies, on
behalf of the Borrower for the benefit of the Secured Parties and pursuant to
Section 6.1 of the Credit Agreement that such Responsible Officer of the
Borrower is familiar with the Credit Agreement and that, in accordance with each
of the following sections of the Credit Agreement, each of the following is true
on the date hereof, both before and after giving effect to any Term Loan to be
made on or before the date hereof:
 
(a)  In accordance with Section 6.1[(b)/(c)] of the Credit Agreement, attached
hereto as Annex A are the Financial Statements for the [Fiscal Quarter/Fiscal
Year] ended [_____, ___] required to be delivered pursuant to Section
6.1[(b)/(c)] of the Credit Agreement (the “Attached Financial Statements”). The
Attached Financial Statements fairly present in all material respects the
Consolidated and consolidating financial position, results of operations and
cash flow of Holdings and the Group Members as at the dates indicated therein
and for the periods indicated therein in accordance with GAAP [(subject to the
absence of footnote disclosure and normal year-end audit adjustments)]2 [without
qualification as to the scope of the audit or as to going concern and without
any other similar qualification, together with the certificate from the Group
Members’ Accountants with respect to such Consolidated Financial Statements
required to be delivered pursuant to Section 6.1(c) of the Credit Agreement.]3
 
(b)  In accordance with Section 6.1(d) of the Credit Agreement, attached hereto
as Annex B are the calculations used to determine compliance with each covenant
contained in Article V of the Credit Agreement.  Such calculations demonstrate
compliance with each covenant contained in Article V of the Credit Agreement.
 



--------------------------------------------------------------------------------

 
1 Insert date of delivery of certificate.
 
2 Insert language in brackets only for quarterly reports.
 
3 Insert language in brackets only for annual certifications.

 
Exhibit E to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 


(c)  In accordance with Section 6.1(d) of the Credit Agreement, attached hereto
as Annex C in reasonable detail are (i) the calculations used to determine the
amount of Capital Expenditures made by Holdings or any Group Member [as of the
end of the applicable fiscal period] and (ii) all amounts paid by the
Administrative Servicer, for Capital Expenditures.
 
(d)  In accordance with Section 6.1(d) of the Credit Agreement, attached hereto
as Annex D is a list of all Installed Digital Systems and the location of the
same as of the date hereof.
 
(e)  In accordance with Section 6.1(d) of the Credit Agreement, no Default has
occurred and is continuing as of the date hereof, except as provided for on
Annex E attached hereto, with respect to each of which the Borrower proposes to
take the actions set forth on Annex E.
 
(f)  In accordance with Section 6.1(e) of the Credit Agreement, (i) the
Corporate Chart attached hereto as Annex F[-1]] or the last Corporate Chart
delivered pursuant to such Section) is correct and complete as of the date
hereof, (ii) the Loan Parties have delivered all documents (including updated
schedules as to locations of Collateral and acquisition of Intellectual Property
or real property) required to be delivered pursuant to any Loan Document by any
Loan Party on or prior to the date hereof have been delivered thereunder (or
such delivery requirement was otherwise duly waived or extended) and (iii)
complete and correct copies of all documents modifying any term of any
Constituent Document of any Loan Party or joint venture thereof on or prior to
the date hereof have been delivered to the Administrative Agent [or are attached
hereto as Annex F[-2]].
 
(g)  In accordance with Section 6.1(g) of the Credit Agreement, attached hereto
as Annex G is a discussion and analysis of the financial condition and results
of operations of Holdings and the Group Members for the portion of the Fiscal
Year elapsed on or prior to the date hereof discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.
 
(h)  In accordance with Section 6.1(h) of the Credit Agreement, attached hereto
as Annex H is a complete and correct summary of the outstanding balances of all
intercompany Indebtedness among Holdings, the Group Members and their Affiliates
as of the last day of the Fiscal Quarter covered by the Attached Financial
Statements.
 
(i)  [In accordance with Section 6.1(i) of the Credit Agreement, attached hereto
as Annex I is a complete and correct copy of each management letter, audit
report or similar letter or report received by Holdings or any Group Member from
any independent registered certified public accountant (including the Group
Members’ Accountants) in connection with the Attached Financial Statements or
any audit thereof
 
(j)  In accordance with Section 6.1(j) of the Credit Agreement, attached hereto
as Annex J is a complete and correct (i) a certification from each insurer or by
an
 


Exhibit E to Credit Agreement
-2-
 
 

--------------------------------------------------------------------------------

 


authorized representative of each insurer identifying the underwriters, the type
of insurance, the limits, deductibles, and the term of each policy and
specifying the specific provisions delineated in clause (b) of Schedule 7.5 to
the Credit Agreement and (ii) a statement from an independent insurance broker,
reasonably acceptable to the Administrative Agent, stating that (A) all premiums
then due have been paid and (B) in the opinion of such broker, the insurance
maintained by the Borrower is in accordance with clause (b) of Schedule 7.5 to
the Credit Agreement.]4
 
IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.
 
 

 
CINEDIGM DIGITAL FUNDING 2, LLC
 
 
 
 
By:
 
  Name:     Title:
 
   






--------------------------------------------------------------------------------

 
4 Insert bracketed language only for annual reports.
                           


Exhibit E to Credit Agreement
-3-
 
 

--------------------------------------------------------------------------------

 


ANNEX A
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
 
DATED [_____, ___]
 
FINANCIAL STATEMENTS
 
 
 


Exhibit E to Credit Agreement
-4-
 
 

--------------------------------------------------------------------------------

 


ANNEX B
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
FINANCIAL CALCULATIONS
 
 
 

 
Exhibit E to Credit Agreement
-5-
 
 

--------------------------------------------------------------------------------

 


ANNEX C
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
CAPITAL EXPENDITURES
 
 
 

 
Exhibit E to Credit Agreement
-6-
 
 

--------------------------------------------------------------------------------

 


ANNEX D
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
INSTALLED DIGITAL SYSTEMS
 
 
 


Exhibit E to Credit Agreement
-7-
 
 

--------------------------------------------------------------------------------

 


[ANNEX E
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
continuing defaults]5



--------------------------------------------------------------------------------

 
5 Delete if not used in the text of the certificate.  If used, list the nature
of each Default that has occurred and is continuing and the action that the
Borrower proposes to take with respect thereto.
 
 

 
Exhibit E to Credit Agreement
-8-
 
 

--------------------------------------------------------------------------------

 


ANNEX F[-1]
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
CORPORATE CHART
 
 
 


Exhibit E to Credit Agreement
-9-
 
 

--------------------------------------------------------------------------------

 


ANNEX F[-2]
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
MODIFICATIONS TO CONSTITUENT DOCUMENTS
 
 
 


Exhibit E to Credit Agreement
-10-
 
 

--------------------------------------------------------------------------------

 


ANNEX G
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
MANAGEMENT DISCUSSION AND ANALYSIS
 
 
 


Exhibit E to Credit Agreement
-11-
 
 

--------------------------------------------------------------------------------

 


ANNEX H
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
OUTSTANDING BALANCES OF INTERCOMPANY INDEBTEDNESS
 
 
 


Exhibit E to Credit Agreement
-12-
 
 

--------------------------------------------------------------------------------

 


ANNEX I
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
MANAGEMENTS LETTER, AUDIT REPORT, ETC.
 
 
 

 
Exhibit E to Credit Agreement
-13-
 
 

--------------------------------------------------------------------------------

 


ANNEX J
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING 2, LLC
DATED [_____, ___]
 
SUMMARY OF MATERIAL INSURANCE COVERAGE
 
 
 


Exhibit E to Credit Agreement
-14-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
TO
CREDIT AGREEMENT
 
FORM OF GUARANTY AND SECURITY AGREEMENT
 
(See attached.)
 
 
 


Exhibit F to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
TO
CREDIT AGREEMENT
 
FORM OF EXHIBITOR AGREEMENT
 
(See attached.)
 
 
 
 


Exhibit G to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
TO
CREDIT AGREEMENT
 
FORM OF SERVICE AGREEMENT
 
(See attached.)
 


Exhibit H to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT I
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF DDTL TERMINATION DATE FUNDING
 
SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
as administrative agent under the Credit Agreement referred to below
 
[_____ ___, ____]
 
Attention: [•]
 
 
 
Re:
CINEDIGM DIGITAL FUNDING 2, LLC (the “Borrower”)

 
Reference is made to the Credit Agreement, dated as of [•], 2011 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders party thereto, and
Société Générale, New York Branch, as administrative agent and collateral agent
for the Lenders. Capitalized terms used herein without definition are used as
defined in the Credit Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2(b) of
the Credit Agreement of its request of a DDTL Termination Date Funding (the
“Proposed DDTL Termination Funding”) under the Credit Agreement and, in that
connection, sets forth the following information:
 
A.  The date of the Proposed DDTL Termination Funding is the DDTL Termination
Date.
 
B.  The aggregate principal amount of the Delayed Draw Term Loans constituting
the Proposed DDTL Termination Funding is $[_____].
 
 
 

 
CINEDIGM DIGITAL FUNDING 2, LLC
 
 
 
 
By:
 
  Name:     Title:
 
   




 


Exhibit I to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT J
TO
CREDIT AGREEMENT
 
FORM OF SYSTEMS FINANCING NOTICE
 
(See attached.)
 


Exhibit J to Credit Agreement
-1-
 
 

--------------------------------------------------------------------------------

 

